Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 1 of 97

                                                                    1


                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
                        CASE NO. 21-mj-08212-BER


 UNITED STATES OF AMERICA,

                 Plaintiff,                        JUNE 3, 2020.
         vs.
                                            WEST PALM BEACH, FLORIDA
 JASON DOLAN,

               Defendant.                          PAGES 1 - 97
 ____________________________________/



               TRANSCRIPT OF CONTINUED DETENTION HEARING
                    BEFORE THE HONORABLE MATTHEWMAN
                     UNITED STATES MAGISTRATE JUDGE


 APPEARANCES:

 FOR THE GOVERNMENT:        MARK DISPOTO, AUSA
                            Office of U.S. Attorney
                            400 Australian Avenue
                            West Palm Beach, Florida      33401


 FOR THE DEFENDANT:         FREDERICK HUTCHINSON, ESQ.
                            F.C. Hutchinson Law Office
                            301 Clematis Street
                            Suite 3000
                            West Palm Beach, Florida 33401

                            MICHAEL T. van der Veen, Esq.
                            van der Veen O'Neill Hartshort
                            and Levin
                            1219 Spruce Street
                            Philadelphia, Pennsylvania 19107



 Reported By:               Diane Miller, RMR, CRR, CRC
                            Official Court Reporter
                            U.S. District Court
                            (772)467-2337
                            diane_miller@flsd.uscourts.gov

                        Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 2 of 97

                                                                         2


1                              P-R-O-C-E-E-D-I-N-G-S

2                 THE COURT:    Okay, let's call the case.

3                 THE COURTROOM DEPUTY:      Yes, Judge.

4                 Calling United States of America against Jason Dolan,

5     case number 21-82812-BER.

6                 THE COURT:    All right.    So who do we have for the

7     United States this morning?

8                 MR. DISPOTO:    Good morning, Your Honor; Mark Dispoto

9     appearing on behalf of the United States.

10                THE COURT:    Good morning.

11                Ken, can you raise that volume a little bit, it is a

12    little hard to hear.

13                MR. DISPOTO:    Is it better if I don't use the

14    headphones?

15                THE COURT:    I'm not sure if that's the problem.           Go

16    ahead and try them back on, Mr. Dispoto.

17                Can you hear us, okay?

18                MR. DISPOTO:    Your Honor, good morning; Mark Dispoto

19    appearing on behalf of the United States.

20                THE COURT:    Okay.   I think that's sufficient.           If

21    anybody can't hear, just let me know.

22                All right.    Who do we have here appearing in the

23    courtroom for the defendant?

24                MR. HUTCHINSON:     Rick Hutchinson on behalf of

25    Mr. Dolan.

                             Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 3 of 97

                                                                         3


1                 THE COURT:    All right, good morning, Mr. Hutchinson.

2                 Who do we have appearing by video-conference on

3     behalf of the defendant?

4                 MR. VAN DER VEEN:     Judge, good morning; Michael van

5     der Veen on behalf of the defendant.

6                 THE COURT:    All right, good morning.

7                 We have Mr. Dolan here, in the courtroom.         Good

8     morning, Mr. Dolan.

9                 THE DEFENDANT:    Good morning, Your Honor.

10                THE COURT:    You are still under oath from yesterday;

11    do you understand that?

12                THE DEFENDANT:    Yes, sir.

13                THE COURT:    Okay.   All right.    So we had a Pretrial

14    Detention hearing yesterday and a removal hearing.           The removal

15    hearing was concluded.      The Pretrial Detention hearing has been

16    continued until today.      So I know when we broke, I was going to

17    hear further from the parties, so let me just ask.

18                First of all, Mr. Dispoto, aside from argument, do

19    you have any other evidence or testimony that you wish to

20    present in support of the Government's request for Pretrial

21    Detention of the defendant?

22                MR. DISPOTO:    Judge, the only other evidence that I

23    have is some additional information that I learned overnight

24    that I wanted to present to Your Honor relative to issues that

25    we were discussing yesterday including the bond status of the

                             Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 4 of 97

                                                                         4


1     codefendant.

2                 THE COURT:    Would that be by way of a proffer?

3                 MR. DISPOTO:    Yes.

4                 THE COURT:    All right.    I'm having a hard time

5     hearing you.    Could you try taking off the headphones and see

6     if that makes your voice a little bit louder, for some reason.

7                 MR. DISPOTO:    Sure.   I have had trouble with those

8     headphones before.     Is that better, Your Honor?

9                 THE COURT:    Much better.

10                So why don't we do this.      Why don't I go to the

11    Government the, and I'll take this as an additional proffer.

12    Is that what the Government is seeking to propose here?

13                MR. DISPOTO:    Yes, Judge; thank you.

14                THE COURT:    All right, go right ahead.

15                MR. DISPOTO:    Thank you, Your Honor.

16                Yesterday, the Court had inquired about the status of

17    the codefendants; and I, since yesterday, had an opportunity to

18    get some additional information in that regard which hopefully

19    will assist the Court in addressing the bond issues.

20                With respect to the codefendants, I had been informed

21    that there currently are four defendants that are detained.

22    That is Mr. Meggs, Harrelson, Watkins, and Hackett.           There are

23    five defendants who were originally detained by the magistrate

24    judge but whose decision was reproached by the district court

25    judge, and bond was imposed.        Those are Defendants Caldwell,

                             Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 5 of 97

                                                                         5


1     Crowl, Steele, Mrs. Meggs, and Defendant James.          There are

2     three defendants who the Government sought detention, but bond

3     was imposed by the magistrate judge.        That is the two Parkers

4     and Mr. Minuta.     And finally, there are two defendants who the

5     Government did not seek detention, and that is Mr. Isaacs and

6     Mr. Young.

7                 THE COURT:    Mr. Isaacs and Mr. Young?

8                 MR. DISPOTO:    Correct.

9                 THE COURT:    Okay.

10                MR. DISPOTO:    By way of comparison, Judge, I would

11    offer the Court the following sort of two perspectives.                First,

12    the three defendants who were given a bond by the magistrate

13    judge, the two Parkers and Minuta, factually stand in a

14    significantly different posture than Mr. Dolan.          Mr. Minuta

15    apparently was a half hour late arriving at the Capitol, so he

16    missed much of the group's entry into the building because he

17    arrived later.     B. Parker who I think is a male remained

18    outside the Capitol the entire time.        Sandra Parker was part of

19    the stack, but the only significant factual distinction between

20    her and Mr. Dolan is that there is no evidence that Sandra

21    Parker ever possessed a weapon on the Capitol or any time

22    immediately before or after.       There is no evidence of her

23    association with any firearms unlike Dolan.

24                Now your Honor had asked me yesterday, you know, why

25    the Government believes Mr. Dolan falls in group of detainees

                             Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 6 of 97

                                                                         6


1     as opposed to those out on bond; and I addressed some of those

2     factual issues yesterday.       The point that I wanted to emphasize

3     this morning by way of proffer is that clearly Mr. Dolan stands

4     most closely both before metaphorically and literally with

5     Mr. Harrelson.     Not only did they travel up from Florida

6     together, but they are literally seen on the Capitol grounds

7     together both prior to the entry into the building as well as

8     shortly thereafter.      And I know Your Honor had even heard some

9     testimony yesterday about the fact that Mr. Harrelson and

10    Mr. Dolan were on the steps of the Capitol before the stack

11    even ascended the Capitol steps.

12                We don't know, Judge, whether Mr. Harrelson and Dolan

13    conducted any type of surveillance or recognizance on the top

14    of the steps prior to the stack's arrival; but clearly, they

15    are on the forefront of their entry.

16                I would like, if I can, Judge, to provide the Court

17    with a photograph that has been widely disseminated in a public

18    media which shows Mr. Dolan and Mr. Harrelson in relation to

19    the stack as they entered the building.         I'm going to screen

20    share this.    I hope it works, Judge.      If it doesn't, then I

21    will just describe for the Court, but if you will give me a

22    moment.

23                THE COURT:    I will want everybody to be able to see

24    it, and then you will need to follow up and file a copy with

25    the Court.

                             Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 7 of 97

                                                                         7


1                 MR. DISPOTO:    That's fine.

2                 Can the host allow me to screen share?

3                 THE COURTROOM DEPUTY:      Yes, I just did.

4                 MR. DISPOTO:    Okay, let me try this again.

5                 THE COURT:    And I do want to make sure that Defense

6     Counsel and the defendant can see as well.

7                 MR. DISPOTO:    Judge, is it on your screen?

8                 THE COURT:    No.

9                 MR. DISPOTO:    Okay, here we go.     Let me know if you

10    can see it, Judge.

11                THE COURT:    There is a photo there that I can see.

12                Can everybody else see it?

13                Mr. Hutchinson?

14                MR. HUTCHINSON:     No.

15                THE COURT:    I'm sorry

16                MR. HUTCHINSON:     No, Your Honor.

17                THE COURT:    All right.    Mr. Van der Veen?

18                MR. VAN DER VEEN:     I can see the photograph.

19                THE COURT:    All right.    Then there is something wrong

20    with the computer at the defense counsel table in the

21    courtroom.    Is our IT specialist still here?

22                THE COURTROOM DEPUTY:       No.   I can call him, Judge.

23                THE COURT:    Yeah, I want to make sure Mr. Dolan and

24    his counsel here in the courtroom can see as well.

25                MR. HUTCHINSON:     While we are waiting for that,

                             Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 8 of 97

                                                                         8


1     Judge, I just wanted to ask real quickly -- maybe Mr. Dispoto

2     can clarify -- in pointing that the disparity between the

3     different parties that got or did not get bond, was there

4     mention yesterday that the client had a weapon?

5                 THE COURT:    I think the argument of the Government,

6     and I heard this yesterday, was that he was seen carrying a

7     case which the Government alleges appears to be some sort of

8     gun carrying case, I think that's the Government's position,

9     and that he had access to weapons before the search warrant and

10    that neighbors saw him.      I think that's what the Government is

11    probably referring to.      That's what I heard.

12                MR. HUTCHINSON:     Thank you, Judge.

13                THE COURTROOM DEPUTY:      Your Honor --

14                THE COURT:    Ken, why don't you check his screen just

15    to make sure there is not a button or something that needs to

16    be pushed.

17                THE COURTROOM DEPUTY:      No, it is not showing on any

18    of the screens.

19                THE COURT:    Oh, it is not on the large screen here,

20    either.

21                All right.    We have our IT specialist coming back,

22    and I just want to make sure we have this taken care of.

23                As I said, Mr. Dispoto, you will need to file this

24    very promptly with the Court.       It is an exhibit, I will make it

25    Government Exhibit 1.

                             Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 9 of 97

                                                                         9


1                 MR. DISPOTO:    I will have that done today, Your

2     Honor.

3                 THE COURT:    All right.     So we will be on break for a

4     few minutes.

5                 THE COURT:    The situation is, we have technology very

6     much under control when we are just doing a video-conference,

7     and when we are in the courtroom completely.          On the other

8     hand, when we do this hybrid situation where we have partial

9     Zoom appearance and in-court appearance, we are still getting

10    the technology synced up.       So it will just take a few minutes,

11    and I'm sure we will be ready to go.

12         (Break in the proceedings)

13                THE COURT:    Can you go ahead and e-mail that

14    photograph to my clerk and also to Mr. Hutchinson and to

15    Mr. Van der Veen, and then we will have that photograph -- all

16    of us will have that and then we can proceed.          Can you do that,

17    Mr. Dispoto, right now?

18                MR. DISPOTO:    I can.

19                Mr. Van der Veen, can see it on the screen, right?

20                THE COURT:    Okay, Mr. Van der Veen can see it.

21                MR. VAN DER VEEN:     Yes.

22                THE COURT:    Great, but no harm including him on the

23    e-mail as well, just to make sure --

24                MR. DISPOTO:    I don't know if I need stop the share

25    at this point.     If I pull up my e-mail, you all may see it.         I

                             Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 10 of 97

                                                                          10


1     don't mind if the Court doesn't mind.

2                 THE COURT:    I'll tell you what, we will take just a

3     five-minute break, and I'll be back.         Why don't you work all of

4     that out; and then if necessary, we can even print the

5     photograph out on a color printer and give it to Defense

6     Counsel in the courtroom.

7                 MR. DISPOTO:     All right.    And your clerk's email is

8     your regular e-mail address or is it different?

9                 THE COURT:    Just send it to the

10    Matthewman@flsd.uscourts.gov.

11                MR. DISPOTO:     I'm doing it right now.

12                THE COURT:    All right.    I will be back in just a

13    couple minutes.

14         (A brief recess was had and the proceedings resumed)

15                THE COURT:    All right, we are back on the record on

16    the U.S. versus Dolan case.       We are going the old-fashioned way

17    which is there is a printed copy of the photograph that the

18    Government is relying on and --

19                Does everybody have that?       Do you have that, Counsel,

20    here in the courtroom?

21                MR. HUTCHINSON:     Yes, Judge -- thank you -- I do and

22    Mr. Dolan has a copy as well.

23                THE COURT:    All right.    So the defendant has it.

24                Mr. Van der Veen, do you also have a copy?

25                MR. VAN DER VEEN:     I do, Judge.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 11 of 97

                                                                          11


1                 THE COURT:    Great.

2                 So is the Government seeking this photograph to be

3     introduced as Government Exhibit 1 at this hearing?

4                 MR. DISPOTO:     Yes, sir.

5                 THE COURT:    Any objection from the Defense for the

6     purposes of today's hearing?

7                 MR. VAN DER VEEN:      No objection, Judge.

8                 THE COURT:    All right, thank you.

9                 So the photograph will be admitted Government's

10    Exhibit 1 for the purposes of today's hearing.

11         (Evidence identified and admitted as Government

12          Exhibit No. 1)

13                THE COURT:    So go ahead with your argument or

14    proffer, Mr. Dispoto.

15                MR. DISPOTO:     Thank you, Judge.

16                So directing the Court's attention to Government

17    Exhibit 1, the gentleman standing in the foreground on the left

18    in the beige cap is Mr. Dolan.        As the Court can see, he is

19    wearing black sunglasses, it looks like a brown what I would

20    describe as sort of a head covering and a neck covering.                 He is

21    wearing a black what appears to be sweatshirt, and he is

22    holding in his right hand what appears to be a cellphone which

23    is facing either forwards or backwards, can't really tell.

24                THE COURT:    Let me just -- hold on just a second.            So

25    your proffer is that the person who is holding the phone up to

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 12 of 97

                                                                          12


1     the left of the photo just to the right of the person with the

2     red hat, the person who is holding that phone up, that's

3     Mr. Dolan, that is your proffer?

4                 MR. DISPOTO:     Correct.

5                 THE COURT:    All right, go ahead.

6                 MR. DISPOTO:     The gentleman to his left wearing the

7     camouflage visor with his mouth agape also in a black

8     sweatshirt is Mr. Harrelson.

9                 Although Your Honor cannot see in this photo, I can

10    proffer to the Court based upon other photographs observed by

11    law enforcement that Mr. Dolan's black sweatshirt contains a

12    gold emblem across the chest in a horizontal position that

13    reads "Oath Keepers."      Mr. Harrelson also has some type of a

14    gold emblem which in part we see in the photograph that depicts

15    "Oath Keepers" as well.

16                Behind Mr. Dolan in a what the Government has

17    referred to as a "stack formation" are a series of individuals,

18    many of whom are wearing military gear, immediately behind

19    Mr. Dolan.    I can see and I proffer to the Court, there are

20    three individuals in military gear immediately behind

21    Mr. Dolan.    Behind those three individuals are at least two

22    other individuals wearing a red cap.         Behind those two are

23    other individuals also in some type of camouflage and military

24    gear.

25                I would submit to the Court that this stack formation

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 13 of 97

                                                                          13


1     that Your Honor has heard about yesterday of individuals

2     associated with the Oath Keepers including Mr. Dolan who

3     ascended the Capitol steps, met Mr. Dolan at the top and then

4     proceeded to enter the building.

5                 As the Court can clearly see from this photograph, it

6     is Mr. Dolan and Mr. Harrelson that are leading these

7     individuals into the building.

8                 So, Your Honor, when we talk about Mr. Dolan's

9     comparison to other defendants, I would submit to the Court

10    that he and Mr. Harrelson are very much similar in the role

11    that they took on January 6th leading this group of

12    self-proclaimed Oath Keepers into the Capitol building.

13                MR. VAN DER VEEN:     Your Honor, can I ask Mr. --

14                THE COURT:    Hold on a second, you will be able to --

15    you will be able to make any response that you wish to, but

16    let's just not interrupt each other.

17                Go ahead, Mr. Dispoto.

18                MR. DISPOTO:     Thank you, Judge.

19                MR. VAN DER VEEN:     Judge, I'm sorry, my mute was -- I

20    thought my mute was on.       I wasn't interrupting Mr. Dispoto.

21                THE COURT:    No, no, it wasn't you, Mr. Van der Veen,

22    it was counsel in the courtroom.

23                MR. VAN DER VEEN:     Okay.

24                THE COURT:    I just want to keep this -- we are having

25    enough technological issues as it is.         We will do one at a

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 14 of 97

                                                                          14


1     time, and everyone will get a chance to address the Court with

2     whatever they wish to present.

3                 So go ahead, Mr. Dispoto.

4                 MR. DISPOTO:     So to conclude this point, we, the

5     Government believes that when Your Honor addresses the bond

6     issues and looks at the other codefendants for guidance as to

7     how the Court should apply the bond factors, we believe that

8     Mr. Dolan and Mr. Harrelson should be treated similarly based

9     upon the evidence that has been presented to the Court

10    regarding their level of culpability and their actions on

11    January 6th of 2021.      Mr. Dolan -- Mr. Harrelson was detained;

12    we believe Mr. Dolan should be as well.

13                THE COURT:    All right.

14                MR. DISPOTO:     The second point and the final point --

15                THE COURT:    Go ahead.

16                MR. DISPOTO:     The second point and final point that I

17    would like to make in conclusion in my proffer has to deal with

18    an issue that we have been discussing that I received some

19    additional information on over night that I would like to

20    proffer to the court.

21                One of the issues that came up yesterday was the

22    issue of whether Mr. Dolan was aware or at least believed prior

23    to the FBI's arrival at his house that he was going to get

24    arrested.    As the Court knows, it is the Government's position

25    that Mr. Dolan suspected that he was going to get arrested and

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 15 of 97

                                                                          15


1     that in the four or so months between the time of the Capitol

2     intrusion until the time he was arrested, Mr. Dolan cleaned his

3     house of any firearms and any Oath Keeper affiliation.

4                 Judge, on -- I would like the Court to consider the

5     following.    On May 24th of 2021, a couple weeks ago, a media

6     site online conducted an interview of a member of the Oath

7     Keepers.    We believe that that individual was Mr. Dolan.               The

8     name of the outlet is the "gatewaypundit.com --

9                 MR. VAN DER VEEN:     Objection.

10                THE COURT:    I'm sorry, I didn't get that.

11                MR. VAN DER VEEN:     I would like to make an objection,

12    if I may.

13                THE COURT:    Hold on, let him finish his proffer and

14    then you can respond.

15                Go ahead.    You said it was a media site online.

16                MR. DISPOTO:     It was an online publication, the

17    gatewaypundit.com.

18                THE COURT:    The gatewaypundit.com?

19                MR. DISPOTO:     It was gatewaypundit.com.

20                THE COURT:    All right.    And you are saying that on

21    May 24th, 2021, your proffer is that there was an online media

22    interview of an Oath Keeper, and the Government believes that

23    it was Mr. Dolan

24                MR. DISPOTO:     ?Yes, and I'm prepared to proffer why

25    we believe it was Mr. Dolan.        He made statements in that

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 16 of 97

                                                                          16


1     article that is relevant to these proceedings.

2                 THE COURT:    All right.    So I know there is an

3     objection from Mr. Van der Veen.

4                 Mr. Van der Veen, what is the objection to this?             At

5     this point, it is a proffer and I don't know what weight if any

6     I'll give to it; but what is your objection to it?

7                 MR. VAN DER VEEN:     All right, Judge, I was muted so I

8     didn't want to interrupt.

9                 First of all he started by saying, "It is anonymous,

10    and we don't know who it was," first of all."          Secondly, he

11    said he thinks it might be him because of the content, and he

12    found it out last night.

13                I talked -- three days ago, I talked to the AUSA in

14    charge of this in Washington and he told me of this very same

15    thing.    I have watched it.     There is no indication it is our

16    client in any way, and I'm not sure what in the interview that

17    he thinks is relevant to these proceedings.          But if he can't

18    say it is our client or who it is, I really don't think the

19    Court should entertain it.

20                We had a lot of evidence yesterday without any

21    pinpointing to it, and I'll talk about that later; but I think

22    this is highly irregular and unreliable as evidence even in

23    this proceeding.      So for those reasons, I ask that the Court

24    not entertain the article.

25                THE COURT:    All right.    I'm going to overrule that.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 17 of 97

                                                                          17


1     What I will do is I will hear the proffer, and I'll hear your

2     response to it, and I'll determine what weight, if any, to give

3     to it.

4                 Mr. Dispoto, go ahead.

5                 MR. DISPOTO:     Thank you, Judge.

6                 The article described the interviewee as a former

7     marine whom Mr. Dolan is; a member of the Oath Keepers,

8     Mr. Dolan is; an individual who was present on the steps of the

9     Capitol on January 6th of 2021, Mr. Dolan was; and photographs

10    that were provided to this outlet that ran in conjunction with

11    this article are photographs that were taken from the same

12    vantage point as Mr. Dolan, based on the evidence that the

13    Government has received through the course of this

14    investigation.

15                Now this individual said two things that I would

16    submit to the Court are relevant to these proceedings.               First

17    and foremost, he stated that he believed that the Government

18    was planning to arrest him.

19                Now, I understand that by process of elimination, we

20    know that as of May 24th, many of the individuals either

21    were -- were either already detained or had already been

22    arrested and that Mr. Dolan was one of the few Oath Keepers

23    who, at that point, had not yet been arrested.           You factor that

24    in conjunction with his self-identifying descriptions, and we

25    believe that was, in fact, Mr. Dolan.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 18 of 97

                                                                          18


1                 Mr. Dolan also said, during this interview, that he

2     believed the Deep State actually used a magnetic unlock on the

3     Capitol doors to let people inside.         Not only, Judge, would I

4     submit to the Court that that observation is not only highly

5     implausible but somewhat delusional.         It does reflect a lot of

6     appreciation for the very serious conduct that members of the

7     Oath Keepers in general and Mr. Dolan in particular have

8     engaged in on that day.

9                 I offer that information to further the Government's

10    belief that Mr. Dolan was well aware, prior to his arrest, that

11    it was highly probable that he was going to get arrested in

12    this case and that he took whatever steps he felt to be

13    necessary to protect his own self-interests as it relates to

14    the Government seizing evidence from his home that would tie

15    him to either firearms or his affiliation with the Oath

16    Keepers.

17                THE COURT:    This article that you are referring to is

18    a written article not a video interview.

19                MR. DISPOTO:     I understand it was -- from my

20    understanding of it, Judge, is that it was a video interview.

21    I don't know if the audio was posted online, but it was -- what

22    I observed was a written, for lack of better terms, summary of

23    the interview.

24                For what it is worth, Judge, I do believe -- I don't

25    want to get involved in the twit austere, but apparently an

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 19 of 97

                                                                          19


1     audio is out there.      Let me just leave it at that.       So I do

2     believe it was an audio interview, but I don't know if the

3     audio was posted with the written article.

4                 THE COURT:    Do you know if there is any government

5     agent who has reviewed the audio and matched it up in any way

6     to Mr. Dolan?

7                 MR. DISPOTO:     I could find out, Judge, and I could

8     probably have an answer for you in the next few minutes.

9                 THE COURT:    Okay.   So I understand the proffer.           Let

10    me go over to Mr. Van der Veen to respond.

11                And, Mr. Van der Veen, if you have any other evidence

12    or proffer you wish to make at this time, please go ahead.

13                MR. VAN DER VEEN:     Judge, I'm trying to take it in

14    the order that the Government took it in, so I'll start first

15    with -- and I think it was Your Honor's real end-of-the-day

16    analysis yesterday, nine have been released, three have been

17    held.    Does my client belong with the nine or does he belong

18    with the three?     And I think it is important I think that you

19    go through and see what the Government has done and said with

20    respect to the other folks.

21                The gentleman at the top, Mr. Caldwell, at the top of

22    the indictment was originally detained; he was then released.

23                On May 28th of 2021 -- it is public record -- the

24    Government filed a motion objecting to the modifications of

25    bail, and they wrote -- and I quote for the record, Judge,

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 20 of 97

                                                                          20


1     regarding Mr. Caldwell:       "A major part of his role in the

2     conspiracy was organizing individuals who were on standby with

3     guns in a hotel across the river, conduct that this court has

4     described as among the most concerning aspects of the

5     conspiracy and for which the evidence has only strengthened

6     since Defendant Caldwell's release.         Under these circumstances,

7     the Government repleads confinement to his property with

8     permission to leave for religious services and medical

9     appointments is a completely reasonable and essential level of

10    restrictiveness to insure the safety of the community."

11                And what Your Honor heard in testimony yesterday was

12    that my client had nothing to do with organizing.           My client

13    had nothing to do with leadership; that my client had nothing

14    to do with training people, my client was never trained by

15    people; that the Oath Keepers association is a loose group of

16    folks from all around the country and that -- the indictment

17    reads his first involvement with Oath Keepers is January 3rd.

18                There was some talk about that he was -- his

19    screen -- a name that they said was his screen name was on

20    chats at some point in the several months beforehand.               I'm

21    shocked that they didn't come in today and actually show you

22    those chats, Judge, because I think the evidence is, he was not

23    involved in chats in any way.        He never said anything or did

24    anything and so that the quantum of evidence with respect to my

25    client on that very issue is critical, and I'll talk about that

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 21 of 97

                                                                          21


1     more later when we argue.

2                 But with respect to Caldwell, the leader of the band,

3     five days ago, the Government told the judge in Washington that

4     the circumstances which we are asking that he be released under

5     are appropriate for Mr. Caldwell.

6                 Also in that pleading, Judge, they used another

7     photograph.     On page -- and this is just the pleading from

8     May 28.    They have a photograph of the rifle case and the

9     weapons that the FBI -- no weapons, the rifle case that the FBI

10    testified about yesterday.       It is actually Mr. Harrelson in the

11    photograph, according to their pleading, and not my client.

12    That's the photograph, and I'll -- for the record, I will read.

13                "Surveillance video from the Comfort Inn shows what

14    appears to be Defendant Harrelson rolling what appears to be at

15    least one rifle case down a hallway towards the elevator."

16                The pleading is silent as to my client, and they

17    didn't show you any of the evidence that they said they have of

18    my client there with a rifle case.

19                With respect to Crowl, the next defendant on the

20    list, Crowl was originally detained, and then Judge Mehta

21    released him authorizing him to leave home for employment, home

22    confinement instead of home incarceration.          That was on

23    May 19th.

24                Watkins -- a lot of this stuff is sealed, Judge, and

25    we did our best to get as much as we could.          The Court should

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 22 of 97

                                                                          22


1     know, on some of the sealed stuff, we can find it on Bloomberg

2     still, but Watkins was released and taken back in.

3                 Judge Mehta released Parker -- both of the Parkers.

4                 Young was originally detained and then released.

5                 Then Laura Steele was originally detained and then

6     released by Judge Mehta.       And what is important to understand

7     about Laura Steele, Judge, is she applied to the Oath Keepers,

8     had been a long time member of the Oath Keepers, served as an

9     assistant chief of High Point Police Department, that day wore

10    camouflage and a military vest and tactical gear and was in the

11    Capitol for a long period of time, differentiating those facts

12    from my client, Judge.

13                One Meggs was detained, and the difference there,

14    Judge, is the charge.      Meggs got a charge of tampering with

15    documents or proceedings under 18 U.S.C.          My client did not.

16                And the other one, Harrelson -- also the difference

17    is these folks have counts that my client doesn't.           And so if

18    we were to look into the actions of what Judge Mehta has done,

19    Meggs and Harrelson had the extra charges of tampering with

20    documents and proceedings, and my client doesn't have that and

21    I think that's significant.

22                THE COURT:    Let me just stop you there for just a

23    second because it seems to me that Harrelson and Dolan are the

24    two most closely situated, at least in what allegedly occurred.

25    But in looking at the Harrelson situation, Judge Kidd, the

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 23 of 97

                                                                          23


1     magistrate judge in Orlando, detained Harrelson.           When he got

2     to DC, he sought review or reconsideration and Judge Mehta, the

3     district judge, detained him on April 14th of 2021.            So both

4     judges, both the magistrate judge in Orlando and the district

5     judge in DC detained him.       Now, he was charged with a felony

6     destruction of property similar to what Mr. Dolan is charged

7     with; but according to what I could see, he was alleged to be

8     one of the leaders of the Oath Keepers.         He apparently

9     testified at his Pretrial Detention hearing before Judge Kidd,

10    and there may have been some belief that he was not entirely

11    truthful.    He also had a prior criminal record which I believe

12    was more pronounced.      Mr. Dolan -- and we will get to that in a

13    moment, but it looks like Mr. Dolan has no prior conviction at

14    all, and the two prior charges were way back when he was either

15    a teenager or in school or very, very --

16                MR. HUTCHINSON:     There is an update on this as well,

17    Judge.

18                THE COURT:    All right, and we can discuss that.

19                And additionally, Harrelson had administrative

20    privileges on the Florida Signal chat and was referred to as

21    "Gator 6."    So there seems to be some things that are similar,

22    but there seems to be some other issues that makes Mr.

23    Harrelson more dangerous, at least from what I can gather so

24    far, and that's what I'm trying to understand here and hear

25    from Counsel because these are tough decisions that a judge has

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 24 of 97

                                                                          24


1     to make.    I like to consider everything before making the

2     decision.    It is an important decision for the Government, and

3     it is certainly important for the defendant.

4                 Go ahead, Mr. Van der Veen.

5                 MR. VAN DER VEEN:     Thanks, Judge.

6                 It seems Your Honor had a little bit more from what

7     happened to Mr. Harrelson's facts than I had, but I would -- I

8     want to point out what I gleaned from yesterday's testimony and

9     from the indictment in the differences between Mr. Harrelson

10    and my client.

11                Mr. Harrelson was known to be with the Oath Keepers

12    for a long time.      Yesterday's testimony was that he was

13    identified as the head of the Florida contingency.           He was the

14    leader of the Florida thing.        He was on "Leaders Only"

15    December 31st GoToMeeting that my client was not.           He was on a

16    number of leadership chats and meetings and organizational

17    things that my client was not on.        And so when you are looking

18    at Mr. Harrelson and my client, Mr. Harrelson's connection to

19    the Oath Keepers is much longer, if you accept that my client

20    even has any connection to them and that he was in a leadership

21    position.

22                The FBI agent agreed with me that my client is not in

23    leadership.     My client is not an organizer.       My client didn't

24    undergo any training or give any training.          He really is

25    significantly situated in his involvement.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 25 of 97

                                                                          25


1                 The photographs that we have seen with Mr. Harrelson

2     and a rifle case are not those photographs of my client.                 Was

3     my client there or not?       I don't know, Judge, but I will talk

4     about them.     So that's what I would say and argue about the

5     differences between my client and those that were detained, as

6     far as I know, Judge.

7                 THE COURT:    All right.    And I understand that, I just

8     think it is important that we have some proportionality in

9     these cases and that we have a basic fairness in these cases.

10                But in looking at Government's Exhibit 1, you know,

11    first of all, I will say it seems to the Court that the

12    evidence is extremely substantial and overwhelming as to the

13    charges against Mr. Dolan.       There is a grand jury indictment.

14    And I mean, this photo, according to the Government, shows him

15    leading what appears to be a pack of people.

16                MR. VAN DER VEEN:     That, I object to, Judge.

17                THE COURT:    But my point is, so it seems like the

18    evidence seems very substantial -- and obviously, this is

19    just -- these crimes that were alleged are just outrageous and

20    strike at the foundation of our society.          Nonetheless, as I

21    said yesterday, you know, Mr. Dolan is still presumed innocent,

22    and this is a detention hearing, this isn't a trial.            So why is

23    it that this Court should release Mr. Dolan on stringent

24    conditions, and what are you proposing?

25                MR. HUTCHINSON:     Mike, can I make one comment

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 26 of 97

                                                                          26


1     quickly, just about the evidence that was just discussed?

2                 THE COURT:    Hold on just a second.

3                 I'll tell you what, Mr. Hutchinson, when

4     Mr. Van der Veen is done -- is this something based on what

5     your client told you?

6                 MR. HUTCHINSON:     No.   It is based on the photograph

7     that you just referenced, Judge; and the only thing I was going

8     to say was there is clearly people that were in front of that

9     other group.     This is like a still photo out of a video, so it

10    is impossible to tell from the video who came in first or last.

11                THE COURT:    Okay.    So I mean, I understand your

12    position is that -- your position, Mr. Hutchinson, is that the

13    way the picture shows, it shows Mr. Dolan at the front with

14    Mr. Harrelson and many people behind him, but it doesn't show

15    whether or not there are people in front of him that he is

16    following.

17                MR. HUTCHINSON:     Judge, I'm not even sure that that's

18    Mr. Dolan.    It appears that there are some people in front of

19    that line that had been identified as my client; but clearly

20    there are people standing off to the side that just came in, in

21    front of them.     So to say he is leading this, it is impossible

22    to tell.

23                THE COURT:    Right.    Well, the Government has

24    proffered that it is Mr. Dolan.        If the Defense wants to put on

25    any evidence that it is not, you can go ahead and do that.               But

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 27 of 97

                                                                          27


1     at this point, I have a photograph here, I'm looking at

2     Mr. Dolan in the courtroom, and the Government has proffered

3     that that's him.      So if the Defense wants to argue that that's

4     him or not, they can certainly do that but --

5                 MR. DISPOTO:     Judge, may I --

6                 THE COURT:    -- I understand your argument.

7                 So go ahead, Mr. Van der Veen.

8                 MR. VAN DER VEEN:     Judge Matthewman, I just wanted to

9     make one point about that.       The point that was just made that

10    this is perspective, you don't see what is in front of our guys

11    is, you know, self-evident.       But the argument that the

12    Government just made with the photograph is incongruent to the

13    testimony of the FBI agent yesterday.         The testimony of the FBI

14    agent yesterday was that a whole group of people had gone up

15    the stairs, that my client was already there singing the

16    national anthem, and the whole group went up and -- at the very

17    end of this stacking that they allege that my client was on the

18    very end of that.

19                What you notice in the photograph is there isn't any

20    stacking formation.      The stacking as described by the

21    Government and their definition of it is "people with hands on

22    one another."     My client clearly doesn't have his hands on

23    anybody else in that photograph nor does anybody have their

24    hands on him.     So to a certain extent, the argument with the

25    photograph today is incongruent with the testimony yesterday.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 28 of 97

                                                                          28


1                 But yesterday, Judge, my client was in there, by the

2     Government's evidence.       I am not disputing he wasn't there

3     today.    I am not arguing his guilt or innocence today, and I'm

4     not saying that's not him in the photograph.          To me, it doesn't

5     matter whether it is him in that photograph or not.            The

6     considerations that I think I would like the Court to consider

7     as the law as it is settled under our constitution and under

8     the case law, and under those considerations taking, you know,

9     Your Honor called it terroristic acts a couple times

10    yesterday -- and gosh, it is hard to disagree with you, but

11    taking the emotion of that aside, we need to look in the cold

12    light of day as to what the factors are here.          And so if I may,

13    I'm going to briefly talk about the four and answer Your

14    Honor's question as to why my client should be released on very

15    restrictive conditions, if I may.

16                THE COURT:    That will be fine.      Why don't you go into

17    that; and then after that, I'll hear from the Government and we

18    will go ahead and get the matter resolved.

19                MR. VAN DER VEEN:     Fundamentally, the reason why is

20    our liberty is so darned important.         It's the thing that our

21    constitution wants to protect more than anything else, our

22    life, or liberty, and our property and for everybody.               So my

23    client stands here with evidence by the Government but a

24    presumption of innocence.       So with that presumption of

25    insurance and the need to protect his liberty during this

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 29 of 97

                                                                          29


1     process, bail should be considered.

2                 The bail needs to do two things, as Your Honor knows.

3     One is to assure his appearance in court; and the second one is

4     to make sure that the community is safe, if he is out from

5     behind bars.

6                 The first one, I'm going to spend very little time on

7     it arguing.     The Government has argued that he knew they were

8     coming and he didn't flee.       He has had two prior brushes with

9     the law which I'll talk about shortly.         He never failed to

10    appear.

11                He has 20 years in the military and followed rules

12    such as whatever Your Honor would hammer down on him, he would

13    follow them with military precision as he did orders for 20

14    years.

15                THE COURT:    So let me just stop you there for a

16    second because in looking at the Pretrial Services report, it

17    does state that -- I believe that Mr. Dolan was in the United

18    States Marine Corps from 1994 to 2014, so a period of 20 years.

19    And I will tell you that I typically give a great deal of

20    respect to individuals who have served in the Armed Forces when

21    they appear before me because they are serving the their

22    country.    On the other hand, it can cut the other way which is

23    he has been trained by our Armed Forces, by the Marines, and he

24    used that training allegedly to attack the Government, to

25    attack the Capitol.      So I think that cuts both ways, and I

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 30 of 97

                                                                          30


1     would like you to address that.

2                 MR. VAN DER VEEN:     I will address that, Judge.            If I

3     may, I'll address it in a little bit --

4                 THE COURT:    That's fine.

5                 MR. VAN DER VEEN:     -- in kind of an organizational

6     argument that I have.

7                 And so really, the consideration today isn't whether

8     he is a flight risk.      And I offered to Your Honor on that

9     point, his wife and his daughter will tri-sign as sureties, and

10    I'll talk about that when I talk about ties to the community.

11                But, you know, looking at the nature and

12    circumstances of the offense charged including whether the

13    offense is a crime of violence or involves a minor victim, it

14    doesn't involve a minor victim, and I don't think it's

15    classified as a crime of violence.         In fact, the AUSA leading

16    the charge on this case up in Washington calls it a

17    white-collar crime and defined it as such with me.

18                So the weight of the evidence -- the evidence, I

19    thought, was, you know, loose in its presentation yesterday.

20    It was, candidly, Judge, and fairly light on details, light on

21    facts and light on specificity.        But we do know -- and this is

22    the last time I'm going to repeat myself on this, but it goes

23    to a couple of the factors.       He wasn't a leader, wasn't an

24    organizer, wasn't long involved with the Oath Leaders [sic],

25    wasn't a trainer, wasn't a trainee, hadn't been in the key

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 31 of 97

                                                                          31


1     chats, wasn't in leadership chats.         There is no evidence that

2     he voiced any of the vitriol rhetoric about what people should

3     do if they are unhappy with the election.          There are no words

4     attributed to him to any of that.

5                 And what really the Government's evidence showed was

6     that since this happened, he has disassociated himself.                  If he

7     had an association with the Oath Keepers, he has completely

8     disassociated himself with them.        They have his telephone.

9     They have him under surveillance, all yesterday's testimony,

10    there was no contact with him and the Oath Keepers, there was

11    no continuing contact.       And I don't accept this as true at all,

12    but if he had guns and got rid of them, you know, that just

13    shows that he was going away from, you know, trying to continue

14    to be a danger to the community.        But he certainly has

15    completely -- has no association with them at all.

16                And when you weigh the conduct, Judge, of all of

17    them, you know -- he talked about it like a sex assault case,

18    so it is not a strong argument; but, Judge, he was in there for

19    eight or nine minutes.       He did not leave the Rotunda.          He did

20    not destroy any property.       He did not have a weapon.       He didn't

21    have tear gas.     He wasn't in military garb, that's in the

22    photo -- let's assume that's him in the photo.           He didn't have

23    all of the other things that real Oath Keeper members had.

24                If anything, the Government alleged to you that it is

25    a loose organization and that my guy was somehow loosely

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 32 of 97

                                                                          32


1     involved.    He drove up with one of the guys and -- according to

2     them and stayed in a different hotel even, apparently, in

3     Washington D.C.     So those would be my arguments on kind of the

4     weight of the evidence.

5                 But the history and characteristics really are where

6     I think I can argue to Your Honor that it's one of the reasons

7     why he should be dismissed.       He has no prior criminal

8     convictions.     We rely heavily on the presentence report here.

9     He has no prior convictions, but when you go to the -- the

10    prior record, there are two things listed.          One in Lawrence

11    Township Police Department in New Jersey where he was arrested

12    on March 29th, 1995, at the age of 18, "possession of firearm

13    at school" is what Pretrial Services wrote in here -- I think

14    they have looked at it a little bit more -- and in less than 60

15    days, Judge, the case was dismissed, okay.          And the reason why

16    and I'll proffer to Your Honor was that my client was 18 years

17    old in wood shop with a pocketknife showing his wood shop

18    teacher the pocketknife and was arrested for having a knife on

19    school grounds.     It wasn't something --

20                THE COURT:    So the firearm reference is really a

21    knife?

22                MR. HUTCHINSON:     Yes.

23                MR. VAN DER VEEN:     Yes, and it falls within the

24    statutory frame.      It is just part of the statute -- part of the

25    title of part of the statute.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 33 of 97

                                                                          33


1                 THE COURT:    Right; no, I understand that.

2                 MR. VAN DER VEEN:      Okay.

3                 THE COURT:    I have seen that before.

4                 MR. VAN DER VEEN:      I'm sorry, Judge, I missed that.

5                 THE COURT:    I said I've seen that before.        The

6     statute often refers to firearms, knives, nunchakus, weapons,

7     you know, all of those types of things.

8                 MR. VAN DER VEEN:      And, Judge, logically, my client

9     wouldn't have been allowed in the military months later if

10    there was any kind of a weapon, and he certainly would not have

11    risen to the level of staff sergeant.         I'll proffer that he

12    could guard -- he had the highest security clearance where he

13    could guard the President with a gun.         I mean, that wouldn't

14    have happened if that was the real history.

15                THE COURT:    Right.

16                And then it looks like in January 8, 2000, he was

17    arrested in Myrtle Beach, South Carolina, for assault and

18    battery.

19                MR. VAN DER VEEN:      A bouncer tossed him from a bar;

20    the case was withdrawn.

21                THE COURT:    Okay.

22                MR. VAN DER VEEN:      And that was at the age of 23, and

23    that's it.    He has been a law-abiding citizen; no convictions

24    and otherwise a law abiding citizen always fully employed

25    after.    And I know the military cuts both ways, Judge, but he

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 34 of 97

                                                                          34


1     was honorably discharged and not only was he -- he did serve

2     the country with distinction.        And I will argue, to Your Honor,

3     that although he did get training, he didn't use really any of

4     his training on this day because he wasn't a leader.            He wasn't

5     an organizer.     He wasn't a planner.      He didn't train anybody

6     and wasn't trained by anybody in the Oath Keepers.           But also,

7     he didn't do anything, like he didn't do          -- you know, there

8     was no, like, training karate-wise that he used or any, you

9     know, surveillance techniques that he used or any

10    counterintelligence stuff, you know, all of those things.

11                Not having the distinction of serving in the

12    military, I don't know all that the training is, but my client

13    went to the top of the stairs, sang the National Anthem, and

14    went in with a wave of people for nine minutes and came out.

15    It really wasn't capturing all of his military training in kind

16    of that way, Judge, and so I would argue that balancing that

17    the service to the country and the distinction of rising

18    through the ranks as an enlisted man rather than an officer and

19    getting to staff sergeant and being honorably discharged weighs

20    more than any training that he may have used on that day.

21                But I would argue to Your Honor, he is going to

22    follow your orders.      Whatever Judge Matthewman tells him to do,

23    he is going to do it.      That can be easily verifiable, if Your

24    Honor puts him on a house arrest, puts him on electronic

25    monitoring, monitors anything he wants, cellphones, computers,

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 35 of 97

                                                                          35


1     or not allow him to use them.        I mean, there are all kinds of

2     things, I think, Your Honor -- and I'll get to that in a little

3     bit.

4                 But the ties to the community, he has been a husband

5     for a long time.      He has been a father for 18 years.        He is

6     enormously devoted to his family, and the tie to his community

7     is very strong.     It is not a tie to DC, but it is a tie to a

8     community and a community in this country.

9                 He has a passport, he can surrender it; but he is not

10    leaving the community, Judge.        He is not leaving his wife, he

11    is not leaving his daughter, and those are ties enough.                  And

12    they have each offered to signature sign a bond assuring his

13    following your orders.       That's how much they believe that he

14    won't be a danger to anybody, that he will do exactly what Your

15    Honor tells him to do.       He will report.

16                THE COURT:    When you say "they," you are referring to

17    his wife?

18                MR. VAN DER VEEN:     And 18-year-old daughter.

19                THE COURT:    Oh, the daughter is an adult?

20                MR. VAN DER VEEN:     Yes, just turned 18.

21                THE COURT:    Okay.   Let me ask you, the address at

22    13957 Astor Avenue, Wellington, Florida 33414 listed in

23    Pretrial Services report, does Mr. Dolan own that with his wife

24    or is that rented?

25                MR. VAN DER VEEN:     I believe it is rented, Judge.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 36 of 97

                                                                          36


1                 THE COURT:    Is that -- Counsel, is it rented or

2     owned, do you know, in the courtroom?

3                 MR. HUTCHINSON:     It is rented.

4                 THE COURT:    It is rented, okay.

5                 Do they own any real property?        Do you know if they

6     own any real property?

7                 MR. VAN DER VEEN:     No, Judge, he doesn't; and it is

8     interesting how those arguments go two ways.          But my client

9     doesn't have any resources to go anywhere.          He doesn't have any

10    resources to buy munitions.       You know, the Government hasn't

11    really said what his danger to the community is.           You know, I

12    think they are clearly intimating their concern that he is

13    going to get out, go organize with a bunch of people, go locate

14    guns that he has stashed somewhere, and attack the community.

15    I don't think that that's a realistic consideration.            I don't

16    think it's based in fact.       I don't think it is based in the

17    history of my client's life.        And more importantly, he doesn't

18    have the wherewithal to do that.        He does not have the

19    financial resources to mount any kind of a danger to the

20    community.    He doesn't have money to flee.

21                MR. HUTCHINSON:     He also --

22                THE COURT:    Hold on; hold on, one at a time,

23    Mr. Hutchinson, I'll let you go in such a second, all right.

24                Mr. Van der Veen, go ahead.

25                MR. VAN DER VEEN:     His physical condition isn't

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 37 of 97

                                                                          37


1     super.    He did have a hip replacement 18 months ago, progress

2     on that hasn't been great.       He does, as a result of his

3     service, have a problem with his gut which is treated.

4                 He depends right now on a disability payment and a

5     pension where if Your Honor holds him during the pendency of

6     this, those benefits will be cut off and cut off to his family,

7     so you know, another consequence of losing his liberty.                  If the

8     Court wasn't aware of it, I just wanted to point it out.

9                 With respect to continuing on his history and

10    characteristics, he was always employed until disabled; and if

11    he can get working again, he is going to.          So that brings us

12    to -- if I can, Judge, I think although he rents the home, he

13    has been there six years, a substantial period of time.

14                And then nature and seriousness of danger to the

15    community, you know, it has to be, you know, clear and

16    convincing evidence I think is the standard that the Court

17    really needs to view this in.        Even when talking about if Your

18    Honor accepts that it's a rebuttal presumption, you know, which

19    I argue against, I think the Court disagreed with me just

20    yesterday, but even so, it is clear and convincing evidence,

21    and it hasn't been, Judge.       And I probably annoyed folks

22    yesterday really trying to drill down on the evidence because I

23    wanted to know, you know, what chats do you think he was on and

24    when did he say it because I don't think it's true, and Your

25    Honor didn't get them.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 38 of 97

                                                                          38


1                 You know, what gun case was he close to?         How close

2     to it was he this?      Was he touching it?     Was he wheeling it?

3     And then I find in my research last night that the photograph

4     is really of Harrelson wheeling a gun case and my client not

5     even in and around the photograph in any way.

6                 And then I thought they would come in today and

7     really drill down and tell Your Honor when these neighbors --

8     which neighbors they were that saw him with a gun in what

9     decade or what century.       Was it in the 1900s or the 2000s?

10                The Court is devoid in the proffer and in the

11    testimony of any real bearing or timeframe in which Your Honor

12    could, you know, consider the evidence with any kind of weight

13    is the way I would argue that, Judge, because, you know, the

14    devil is really in the details.        And we are weighing him as to

15    the other nine that were released under the conditions, you

16    know, I think those -- the devil in those details are important

17    carrying the day, if you are going to go for detention.

18                So certainly, Judge, in conclusion -- so in

19    conclusion, he is not similarly situated.          And the folks that

20    Judge Mehta has been releasing after detention up in Washington

21    D.C., clearly my client is much more in that grouping.

22                It talks about the security.       You know, one other

23    thing, Judge, when I'm talking to the gentleman at the AUSA's

24    office that runs this thing, you know, we talked a lot about

25    the case in a conversation, and he -- you know, and we talked

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 39 of 97

                                                                          39


1     about all kinds of things that Your Honor as a defense lawyer

2     knows; and he said to me, "You know, Mike, if the guy pleads

3     guilty, we will agree to let him out on house arrest," and

4     that's not the purpose of detention.         The purpose of detention

5     is not to hold a hammer with the cost of liberty over somebody

6     to do something in the pretrial phases of the case, and so my

7     client -- the number one guy --

8                 MR. DISPOTO:     Excuse me, Your Honor, I object.

9                 MR. VAN DER VEEN:     -- on the indictment --

10                THE COURT:    Hold on just a second.

11                What is the objection, Mr. Dispoto?

12                MR. DISPOTO:     Your Honor, I apologize, I'm a few

13    seconds late because I was on mute.

14                Your Honor, I object to references that

15    Mr. Van der Veen has had with Government attorneys from DC.

16    Whatever conversations he may or may not have had are not

17    relevant to these proceedings and the issues that are before

18    the Court.

19                From what I understand, Mr. Van der Veen has spoke to

20    Mr. Nestler one time, and he keeps making reference to

21    characterizations Mr. Nestler has made regarding this case and

22    other conversations between the two of them that have any -- no

23    bearing on any of the bond issues before this Court.

24                THE COURT:    All right.    And I'll do the same with

25    your objection as I did with his, I'll allow him to proceed and

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 40 of 97

                                                                          40


1     I'll decide what weight, if any, to give it.

2                 And I will say this, prosecutors don't decide whether

3     somebody gets released or not, the court decides.           So

4     regardless of whether he said that or not, it is my decision,

5     and the court's decision to decide whether a defendant is

6     detained or released, but I'll note your objection,

7     Mr. Dispoto.

8                 Go ahead, Mr. Van der Veen.

9                 MR. VAN DER VEEN:     My point wasn't that it affected

10    the Court in any way, Judge.        My point was that what Jeffrey

11    Nestler, who is leading this up in Washington, told me is a

12    view on what the Government's position is for detention.                 I did

13    tell Mr. --

14                MR. DISPOTO:     Excuse me, I object.     I am representing

15    the Government's position on bond, it is not Mr. Nestler.                He

16    is not here.     He is not handling these proceedings, so that's

17    why I say, with all due respect, Mr. Van der Veen, your

18    reference to your conversations with him are not relevant.

19                THE COURT:    All right.    Mr. Dispoto, I understand

20    your objection, and it is overruled for the purposes of hearing

21    the proffer, the argument from Mr. Van der Veen.

22                Again, I hear a lot of things at these hearings and I

23    decide what weight if any to give them.         It is not particularly

24    probative to me what the prosecutor up in DC may or may not

25    have said about whether Mr. Dolan should or shouldn't be

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 41 of 97

                                                                          41


1     released.    Frankly, I have heard the argument from Mr. Dispoto

2     on behalf of the Government and, you know, he has presented the

3     Government's position here, and that's what I'll rely on.

4                 Go ahead, Mr. van der Veen.

5                 MR. VAN DER VEEN:     Okay, Judge, then I'll just say I

6     understand the ruling, that's fine.         But I do think that it's

7     important for the Court to consider how not only Judge Mehta

8     but how the Government has treated the number one man indicted

9     in this, the one they call the "leader of the band," and that

10    was that confinement to his property with permission to leave

11    for religious services and medical appointments is completely

12    reasonable and is an essential level of restrictiveness to

13    insure the safety of the community.         I would argue that my

14    client is at the bottom of the indictment, and that logic

15    applies to him as well.

16                And so I really appreciate the Court's time.             I have

17    tried to not miss anything because this is so incredibly

18    important to my client and to his family, and I think really to

19    the constitution.      And so for those reasons, Judge, I ask that

20    you release him on home confinement with the mirrored

21    conditions of the other nine that have been released:               That he

22    not have firearms, that he not associate himself with the Oath

23    Keepers in any way, that he not communicate with any

24    codefendants, that he check in with Pretrial Services as

25    required, that he appear in court, and there was one more --

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 42 of 97

                                                                          42


1     I'm looking at the Laura Steele one -- GPS monitoring.               And I

2     would ask for those very restrictive, I would argue they are

3     enough to insure reasonably the safety of the community.

4                 Thank you, Judge.

5                 THE COURT:    Thank you, Mr. Van der Veen.

6                 Mr. Hutchinson, I know you have been sitting with

7     Mr. Dolan.    Do you have anything further briefly that you would

8     wish to assert?

9                 MR. HUTCHINSON:     Very briefly, Judge.

10                The arthritic condition which caused the first hip

11    replacement about a year and a half ago had problems.               He is in

12    pain as he sits here.      It is in both of his hips, and he

13    actually needs to have the other hip replaced.           He is in the

14    process of having that looked at and literally.           So the Court

15    knows, while he was there, it happened in that long format that

16    he had the hip replaced.       Not only that, but the Court has seen

17    a lot of photos of people inside of the Capitol, some of them

18    were elderly with canes or walkers, et cetera.           I mean, I'm not

19    in any way characterizing what occurred as insignificant at

20    all.   What I'm saying is it certainly wasn't all armed people,

21    and there were a lot of people that had gone to a rally and

22    were caught up and went inside.

23                THE COURT:    All right, thank you.      So let me go to

24    the Government.

25                MR. VAN DER VEEN:     Judge, I forgot one thing, Judge,

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 43 of 97

                                                                          43


1     if I may.    I'm so sorry.

2                 THE COURT:    All right, Mr. Van der Veen, go ahead.

3                 MR. VAN DER VEEN:     I'll paint myself like this,

4     pretrial Services recommends it.        A highly experienced Pretrial

5     Services agent looked at this and then his supervisor looked at

6     this.    They investigated thoroughly, very thoroughly; and their

7     clear recommendation is and those are the conditions that I

8     would suggest that the Court follow, follow the Pretrial

9     Services recommendation which was carefully thought out and

10    planned and to have all of those restrictions.

11                Thank you.

12                THE COURT:    Thank you.    I did note that in the

13    Pretrial Services report.       Their recommendation is for release

14    on strict conditions.

15                All right.    So, Mr. Dispoto, I'll give you the last

16    word.

17                MR. DISPOTO:     Thank you, Judge.

18                Your Honor, while I'm loathe to turn this into a mini

19    trial or to overwhelm the Court with all of the evidence that

20    the Government has, it is incumbent upon me to address a few of

21    the points Mr. Van der Veen raised to make sure that the record

22    is clear and to correct misstatements that he may have made.

23                Your Honor, over 30 minutes ago, I had e-mailed to

24    Your Honor's email address as well as to your courtroom deputy

25    what I would like to present to the Court as Government Exhibit

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 44 of 97

                                                                          44


1     2.   Did you want -- did Your Honor receive that?

2                 THE COURT:    I have not.    I will have my courtroom

3     deputy check.     Did you send that to the other Counsel?

4                 MR. DISPOTO:     No, I just sent it to you and to Ken

5     because I was hoping he would print up hard copies and he would

6     present them to Counsel, at this juncture since now it is my

7     opportunity to address that exhibit.         I can move on to other

8     matters.    I wanted to address briefly while your courtroom

9     deputy prints it out, if he is able to do so.

10                THE COURT:    Let me see, hold on one second.

11                THE COURTROOM DEPUTY:      Let me see if it is in the

12    efile.    No, I don't have it.

13                THE COURT:    We don't have it.     Did you send it as an

14    attachment?

15                MR. DISPOTO:     Let me -- I sent it at 11:42 a.m. to

16    Your Honor and to kenzuniga@flsd.uscourts.gov with an

17    attachment entitled "photo two."

18                THE COURT:    Ken, why don't you look on your email,

19    see if that came through.

20                THE COURTROOM DEPUTY:      I don't have it.

21                MR. DISPOTO:     I'll resend it right now.

22                THE COURT:    All right, why don't you do this.              Why

23    don't you send it to everybody.        Is this the only additional

24    exhibit you are seeking to introduce?

25                MR. DISPOTO:     Yes, Your Honor.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 45 of 97

                                                                          45


1                 THE COURT:    All right.    We will take a short break.

2                 MR. DISPOTO:     I can do it right now, unless you want

3     to do a break otherwise.       I mean, I can do it right now.

4                 THE COURT:    Go ahead and send it, let me see if it

5     comes through.

6                 MR. DISPOTO:     That's fine.    While we wait, I can move

7     on to a few other matters I want to address, and I can come

8     back to this once it is received.

9                 THE COURT:    All right, go ahead.

10                MR. DISPOTO:     Your Honor, with respect to the

11    question that the Court had asked at the conclusion of my

12    proffer, initially, you had asked if any government agents had

13    listened to the audio interview of Mr. Dolan by that -- that

14    online outlet, and I have been told that the voice has been

15    purposely altered to conceal the identity of the person who was

16    interviewed.     So we were not able -- we were not able to

17    positively identify his voice.

18                THE COURT:    Okay.

19                MR. DISPOTO:     With respect to -- Mr. Van der Veen has

20    made quite a bit of his argument based on Mr. Caldwell, and the

21    inference that Mr. Van der Veen wants Your Honor to draw is

22    that since Mr. Caldwell is listed first in the indictment, that

23    somehow that means he is regarded, as I believe in Mr. Van der

24    Veen's words, the king of the band or head of the band,

25    something like that.      I would ask the Court not to draw any

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 46 of 97

                                                                          46


1     inferences by the order in which these defendants are listed in

2     the indictment.     The order does not say anything about their

3     level of culpability and no such inference should be drawn.

4                 The fact remains relative to Mr. Caldwell, the

5     Government sought detention on Mr. Caldwell; and Mr. Caldwell

6     was originally detained by the magistrate judge.           It was the

7     district court on appeal that overturned that.           At no point did

8     we join in any efforts to have Mr. Caldwell released.               There

9     may have been discussions about conditions of bond that the

10    Government was requesting, if the court was designed -- or

11    inclined to release Mr. Caldwell, but any suggestion that we

12    joined in any efforts to have Mr. Caldwell released are flatly

13    falsed.

14                MR. VAN DER VEEN:     Your Honor --

15                THE COURT:    Your position is that the DC circuit

16    ordered him released.

17                MR. DISPOTO:     Correct.   It was on appeal from the

18    magistrate judge's order of detention.

19                THE COURT:    Well, was it by Judge Mehta or was it the

20    appellate court?

21                MR. DISPOTO:     No, I think believe it is Judge Mehta.

22                THE COURT:    All right, go ahead.

23                MR. DISPOTO:     Hold on, Judge.

24                Yes and --

25                THE COURT:    All right, I think the picture has come

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 47 of 97

                                                                          47


1     through.

2                 MR. DISPOTO:     Has Your Honor received that email that

3     I just sent?

4                 THE COURT:    Yeah, I believe --

5                 MR. DISPOTO:     Has that email gone through yet?

6                 THE COURT:    Yes.   I believe my courtroom deputy has

7     received it.

8                 Ken, how long will it take you to print some copies?

9                 THE COURTROOM DEPUTY:      I printed, I just need to go

10    get it.

11                THE COURT:    All right.    We will just -- my courtroom

12    deputy will go and get those photos and we will see in it gets

13    admitted or not and what we do with it.

14                Go ahead, Ken.

15                Do you have any other argument, Mr. Dispoto?

16                MR. DISPOTO:     I'll wait for the photos.      I want to

17    address -- there are two photos on one page.          I just want to

18    address those two photos, as they relate to Mr. Van der Veen's

19    arguments, and wrap up very briefly thereafter.

20                THE COURT:    Okay, so we are going to take a short

21    break; and once we have that photo -- it is two photos on one

22    page, is that correct?

23                MR. DISPOTO:     Correct, Your Honor.     Thank you.

24                THE COURT:    All right.    So we will be in recess for a

25    couple minutes, while we get that photo.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 48 of 97

                                                                          48


1                 Do you have that there, Ken?

2                 THE COURTROOM DEPUTY:      Yes.

3                 THE COURT:    All right, great.

4          (Recess was had and the proceedings resumed)

5                 THE COURT:    All right, everybody, please be seated.

6                 Let's go ahead and continue on the Dolan case and

7     hopefully we can get this concluded at this point.

8                 Ken, what time is my afternoon hearing?

9                 THE COURTROOM DEPUTY:      At 2:00 p.m.

10                THE COURT:    I normally give my staff a lunch break,

11    but let's see if we can get this matter resolved as quickly as

12    possible.

13                So Mr. Dispoto, I did receive the photograph.                I

14    assume you are moving to introduce this as Government

15    Exhibit 2?

16         (Evidence identified as Government Exhibit No. 2)

17                MR. DISPOTO:     Yes, Your Honor.

18                THE COURT:    All right, so for the purposes of today's

19    hearing, Mr. Van der Veen, I know you have a copy of it there,

20    any objection?

21                MR. VAN DER VEEN:     Judge, I do have an objection or a

22    point to make about it, at the very least.

23                THE COURT:    All right.    Well, if you have an

24    objection, what is the objection, authenticity or you just want

25    to argue relevance or something else?

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 49 of 97

                                                                          49


1                 MR. VAN DER VEEN:     No.   This picture is contradictory

2     to the FBI agent's testimony yesterday.

3                 THE COURT:    Okay.   Well, I'll tell you what, I'm

4     going to go ahead and admit, and you can argue against it and

5     I'll decide it like with other evidence what weight, if any, to

6     give it.

7          (Evidence admitted as Government Exhibit No. 2)

8                 MR. VAN DER VEEN:     Okay, of course.

9                 THE COURT:    So go ahead, Mr. Dispoto, what is this

10    Government's 2.

11                MR. DISPOTO:     Thank you --

12                What's happening -- sorry, Judge, I'm having video

13    issue.

14                All right.    Thank you, Judge, I think I'll be done in

15    five minutes.     I appreciate the Court's indulgence.

16                Your Honor, Mr. Van der Veen, you know, continues

17    through his argument to attempt to disassociate Mr. Dolan with

18    the Oath Keeper.      I'm presenting Government Exhibit 2,

19    specifically the first photograph which depicts Mr. Dolan

20    standing on the steps of the Capitol wearing a black sweatshirt

21    that clearly indicates an association or affiliation with the

22    Oath Keepers.     He is depicted under the yellow -- I'm sorry,

23    under the red arrow.

24                For context, Judge, and just so the Court understands

25    who else is depicted in this photograph, to his right in the

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 50 of 97

                                                                          50


1     yellow is Ms. Watkins.

2                 THE COURT:    You mean the yellow arrow?

3                 MR. DISPOTO:     The yellow arrow.

4                 The blue arrow is Kelly Meggs, and the green arrow is

5     Connie Meggs, and the individual immediately in the front --

6     slightly in front of Mr. Dolan and to his left, that would be

7     Joe Hackett.     So I just showed that photograph just so there is

8     no misunderstanding with respect to Mr. Dolan wearing the Oath

9     Keepers sweatshirt.

10                THE COURT:    All right, fine thank you.

11                MR. DISPOTO:     With respect to the second photograph,

12    Judge, Mr. Van der Veen said several times during his

13    presentation that there was no evidence that Mr. Dolan is

14    depicted anywhere near the firearms that the Government

15    believes were being removed by Mr. Harrelson and Mr. Dolan the

16    day after the Capitol riots.        This photograph, Judge, is the

17    government's belief -- and Mr. Van der Veen certainly may not

18    agree with who that person is, but I am proffering to the Court

19    the Government believes that individual who is pushing the

20    dolly that contains the firearm cases is Mr. Dolan.

21    Mr. Harrelson is pulling that dolly with his right hand.

22                I'll further note, Judge, and I believe this was part

23    of the Government's proffer yesterday, that Mr. Dolan's cell

24    site data puts him in the area of this hotel which was located

25    in the state of Virginia at the time that this surveillance

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 51 of 97

                                                                          51


1     photograph was taken.      Obviously, there was no was pinpoint GPS

2     monitoring going on, but the general cell site data puts him in

3     the area of this hotel on this day.

4                 With that said, Judge, that concludes my factual

5     proffer.    I have made most of my arguments yesterday, so I'm

6     not going to repeat them, but I would simply like to point out

7     the following observation --

8                 I'm sorry, Mr. Van der Veen did you have an

9     objection?    Did you want me to --

10                THE COURT:    No, I don't think -- I think he was just

11    moving, Mr. Dispoto.

12                MR. DISPOTO:     Judge, in conclusion, I just want to

13    share with the Court the following sort of assessment and

14    observations.

15                Mr. Dolan through his attorney has continued, during

16    the course of these proceedings, to what I would describe as

17    downplaying his -- Mr. Dolan's behavior.          Mr. Van der Veen has

18    pointed out on several occasions that Mr. Dolan was inside of

19    the Capitol for all but nine minutes.         I would submit to the

20    Court, it was more like 12.         But quite frankly, Judge, it

21    doesn't matter whether he was in there for nine minutes or 12

22    minutes or 20 minutes or more, it doesn't matter.

23                Unlike many people --

24                THE COURT:    Mr. Dispoto, let me just.

25                MR. DISPOTO:     Yes.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 52 of 97

                                                                          52


1                 THE COURT:    On that point you have me, the alleged

2     behavior is outrageous, there is no doubt; and the evidence is

3     very substantial, so you have me on that point.

4                 MR. DISPOTO:     Okay.   Well, I was going further it,

5     but I have you on it, Judge, I'll just conclude.           Thank you

6     very much.

7                 THE COURT:    All right, thank you.

8                 Mr. Van der Veen, anything else you want to respond

9     to.

10                MR. VAN DER VEEN:     Just very briefly, Judge.

11                First with respect to -- I may continue to take it in

12    the order he ended, with respect to Thomas Caldwell, it is not

13    just that Thomas Caldwell is at the top of the indictment and

14    that every U.S. Attorney's Office that I know of always puts

15    the top guy at the top of the indictment, but, Judge, they say

16    it in their pleading.      They say in their pleading that he is

17    the man organizing all of the weapons.         And that was May 28th,

18    just last week and they said that home confinement was fine for

19    Mr. Caldwell.     And I think that that's part of the analysis

20    that Your Honor wanted to see, how were other people who were

21    released situated here.

22                And I'm not downplaying -- first of all, I said that

23    my client was in there for less than ten minutes, under the

24    Government's theory.      I'm not confessing for my client.              I

25    haven't even had a chance to talk to my client in a really kind

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 53 of 97

                                                                          53


1     of confidential personal way.        What I'm telling you is that the

2     Government's theory is that he was in there for less than ten

3     minutes.    That was the FBI agent's testimony yesterday.

4                 And I agree with you, Judge, there is nothing soft

5     about what happened here.       And you know, the Government has put

6     on a great prima facie case for Your Honor, after a grand jury

7     investigated saying my client is likely there.           That's not my

8     argument at all.

9                 My argument is that my client's liberty rights while

10    presumed innocent under the law and the constitution and then

11    the law as developed for detention, he is eligible for release

12    under strict circumstances.       And I don't want to offend the

13    Court or this proceeding to suggest that in any way this is not

14    serious, it wasn't heinous, all of that; but that's not, I

15    think, the controlling issue here.

16                With respect to the photograph that they just put up

17    and where they have an arrow saying that that's Jason Dolan, I

18    would like everybody to look at that very closely and look at

19    that time in comparison with the photograph that they used in

20    their pleading.

21                First, the -- in this photograph that they used in

22    their pleading, I think I can see something that looks like

23    either a rifle case, a bow and arrow case, a large violin case.

24    I frankly can't tell what it is in there.          It could be a case

25    of anything.     But what I do know is that in the photograph that

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 54 of 97

                                                                          54


1     they just sent you, Judge, there is no rifle case in the

2     photograph, one; but two, and most importantly, yesterday on

3     cross-examination, I asked the FBI agent about the insignia.

4     They show you the top photograph where it is very clear that

5     there is a brand new sweatshirt with the insignia or the words

6     "Oath Keepers" on it.      It is not their insignia.       It is on that

7     body that he says is my client is a brand new sweatshirt with

8     the words "Oath Keepers" not their insignia.          He is addressed

9     completely differently than everybody around him, completely

10    differently I think which shows his level of involvement with

11    the Oath Keepers.

12                But finally, the FBI agent testified.         I said, "Did

13    you ever see any other insignia of Oath Keepers at all?"

14                And he said, "Yes, the next day in the hotel, he was

15    wearing the same sweatshirt with -- the black sweatshirt and

16    the insignia on it."      That was his testimony.      That's not true.

17                In this photograph, the person's whose face you can't

18    see but are telling to tell Your Honor that's Mr. Dolan is not

19    as described yesterday by the FBI agent.          And so when I asked

20    Your Honor to weigh the details of what the FBI agent said, it

21    is the devil is in the details.        You know, it -- he said he was

22    wearing the same shirt.       If this is him, then it is incongruent

23    and inconsistent with the testimony.         If we believe what the

24    testimony was, then this isn't the photograph of my client.

25    And so that it's weight that I would argue, Your Honor.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 55 of 97

                                                                          55


1                 But I really want the Court to focus on this right

2     here, and I'll end right here.        This is my client's life, and

3     he is not going to be any kind of a danger to the community.

4     Your Honor does have reasonable steps to take to preserve and

5     protect the community and his appearance in court.

6                 Thanks, Judge Matthewman, I appreciate it.

7                 THE COURT:    All right, thank you, Mr. Van der Veen.

8                 All right.    I'm ready to decide the issue and rule at

9     this point.

10                Mr. Dispoto, I think I lost your photo there for a

11    second.    Are you still there?

12                MR. DISPOTO:     Yes, Judge, I'm here.

13                THE COURT:    Okay, I just wanted to make sure you were

14    still with us.     I thought I saw it go black for a second.

15                MR. DISPOTO:     I'm here; sorry, Judge.

16                THE COURT:    All right, no problem.

17                So the Government is seeking Pretrial Detention of

18    Jason Dolan to hold him no bond pending the outcome of the case

19    which has been lodged against him in the District of Columbia.

20    An indictment has been returned, specifically a fourth

21    superseding indictment charging Mr. Dolan with four counts, and

22    we have discussed those counts.

23                Now the first issue is whether or not a rebuttable

24    presumption applies in this case, and I do find that a

25    rebuttable presumption does apply in this case under Section

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 56 of 97

                                                                          56


1     3142(e)(3)(C).     The presumption arises if the offense -- and

2     here, that would be felony destruction of property under

3     Section 1361 is listed in Section 2332b(g)(5)(B) and carries a

4     maximum term of I am preempt of ten years or more.           So at a

5     minimum on that, on that ground, the rebuttable presumption

6     does apply in this case.

7                 Now that's not the be all and end all of the case

8     however, because the rebuttable presumption is just that, it's

9     rebuttable.

10                The policy underlying the Bail Reform Act is to

11    permit release under the least restrictive condition compatible

12    with assuring the future appearance of the defendant.               And

13    that's stated in United States versus Price, 773 Fed. 2d 1526

14    at page 1527, and that's an Eleventh Circuit case from 1985.

15                Now when the United States seeks to detain a criminal

16    defendant pending trial, as they are here, based on his status

17    as a flight risk, a serious flight risk, it must prove by a

18    preponderance of the evidence that no condition or set of

19    conditions will reasonably assure his presence at trial.                 That

20    is stated in United States v. Medina, M-E-D-I-N-A, at 775 Fed.

21    2d, 1398, page 1402, Eleventh Circuit 1985.

22                Now by contrast where the Government seeks to detain

23    a defendant based on a contention that he is a danger to the

24    community, it must show by clear and convincing evidence that

25    no condition or combination of conditions will reasonably

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 57 of 97

                                                                          57


1     assure the safety of the community.         That's also mentioned in

2     United States v. Medina.       However, here, where there is a

3     rebuttal presumption which arises, there is a rebuttable

4     presumption that the person is both a flight risk and a danger

5     to the community.

6                 Now once the statutory presumptions are raised, the

7     rebuttal presumption, the defendant carries the burden of

8     production to come forward with evidence to rebut the

9     presumption or presumptions, and that's United States v.

10    Quartermaine, Q-U-A-R-T-E-R-M-A-I-N-E, 913 Fed. 2d, 910, page

11    916, Eleventh Circuit, 1990.        However, this obligation to come

12    forward with evidence does not shift to the defendant the

13    Government's burden of persuasion.         And in that -- in

14    Quartermaine, they cite United States v. King for that

15    proposition, 849 Fed. 2d 485, 488, which is an Eleventh Circuit

16    1988 case.

17                So the way it appears in our law, in our case law and

18    in the statute is that in a presumption case, the defendant

19    bears the burden of producing evidence to suggest that he is

20    not dangerous and/or that he is not likely to flee if released.

21    That's Quartermaine, 913 Fed. 2d at 916 quoting United States

22    versus Hertato, 779 Fed. 2d, 1467, 1479, Eleventh Circuit 1985.

23    And in presumption cases, as here, the presumption becomes

24    evidence to be considered along with other evidence listed in

25    the Bail Reform Act or information as indicative of risk of

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 58 of 97

                                                                          58


1     flight or danger to the community.         And that's Quartermaine 913

2     Fed. 2d at 916.

3                 And then finally, the presumption of detention does

4     not alter the defendant's underlying presumption of innocence

5     which is stated at 18 U.S.C. Section 3142(j).          And I deal with

6     these detention issues quite often, and they are very important

7     and that's why I know we have spent a lot of time on this, I

8     think both sides, I think Mr. Dispoto, I think Mr. Van der

9     Veen, Counsel, Mr. Hutchinson, you have all done a good job

10    here in elucidating the issues that the Court needs to deal

11    with and needs to address.

12                I'm going to first start off with risk of flight, and

13    I do find that the defendant has sufficiently rebutted the risk

14    of flight.    I do not find the defendant is a serious risk of

15    flight.    I do think that there are conditions or combinations

16    of conditions of release which would reasonably assure the

17    defendant's appearance in court.        We are talking here about a

18    defendant who is a United States citizen.          He resides in the

19    Southern District of Florida, in Wellington.          He has been

20    residing at that location for approximately six years.               He

21    resides with his wife and his adult 18-year-old daughter.

22                I have heard no indications of any evidence that he

23    was planning to flee or that he had an escape bag referred to

24    by different names where he had fake passports or

25    identifications or anything ready to flee.          I have heard really

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 59 of 97

                                                                          59


1     no evidence that he was planning to flee or would flee.

2                 As I said, he did 20 years in the Marines.          He served

3     his country honorably during that period of time, and I think

4     the Court certainly gives him credit for that.

5                 So I do not find that he is a serious risker of

6     flight or nonappearance, and I find the defendant has

7     sufficiently rebutted that and that the Government has not

8     proven by a preponderance of the evidence that he is a serious

9     risk of flight for a number of reasons, and those are some of

10    the reasons, but there are many others as well.

11                There was evidence that the Government -- again, a

12    lot of the evidence I heard cuts both ways.          There was evidence

13    that the Government put on that he well knew that the agents

14    would eventually about coming to arrest him.          I don't doubt

15    that.    I mean, this has been in the media.        A lot of the Oath

16    Keepers have been arrested.       A lot of affiliated individuals

17    have been arrested.      I have no doubt that he knew he was -- the

18    FBI would be coming to his residence at some point.

19                It cuts both ways.      On the one hand, he could have

20    fled if he wanted to at that point.         He didn't.    On the other

21    hand, he could have gotten rid of firearms, as the Government

22    argues, and he could have gotten rid of Oath Keeper garb which

23    the Government argues.       I don't have any direct evidence of

24    that but certainly the disposition of any weapons can be viewed

25    as either trying to get rid of unfavorable evidence or it could

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 60 of 97

                                                                          60


1     also be viewed as he has had enough with Oath Keeper nonsense,

2     and he is going to try to change -- change his ways going

3     forward.    The same thing could be said of the Oath Keepers

4     garb.    I think that evidence does cut both ways.         I don't see

5     any strong evidence of trying to obstruct or destroy potential

6     evidence.    So I have considered all of that.

7                 I think the real rub here is whether or not the

8     defendant is a danger -- whether or not the defendant is a

9     danger to the community if he were to be released, and that is

10    interesting because when you look at the pictures of

11    Mr. Dolan -- the Government has proffered Exhibits 1 and 2 --

12    certainly inside of the Capitol and on the steps of the

13    Capitol, that's a very dangerous scary sight.          What occurred

14    and what is alleged was just reprehensible and should never

15    happen in a free democratic country.

16                And even though perhaps some of those participants

17    don't want to honor the Constitution and don't want to follow

18    the laws, this court honors the Constitution and follows the

19    laws even when I am confronted with defendants who may not

20    belief that is the case.

21                In looking at danger, I look at a lot of factors, one

22    of the very first things I look at is the defendant's criminal

23    record if any.     Mr. Dolan has no criminal record to speak of.

24    The prior arrests really are of no consequence to me.               One was

25    a knife incident, when he was in high school in shop class,

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 61 of 97

                                                                          61


1     which was dismissed; and the other was an assault and battery

2     which resulted in a nonconviction, something to do in a bar

3     incident.    Neither of those really carry much weight.             What

4     does carry a lot of weight is that he has absolutely no

5     convictions whatsoever whether violent or otherwise.

6                 I also see no mental health issues.         I see no drug

7     addiction issues.      I see none of those issues.

8                 He does have a wife and a daughter who apparently are

9     standing behind him, and I think that's commendable, and he is

10    lucky for that.

11                When I go through this, clearly the nature of the

12    insignia stand offense poses a risk of danger, but I don't

13    think the nature of the instant offense can be the only thing

14    that the Court deals with here.        I have to look at the other

15    surrounding factors.      And I am going to give a lot of weight to

16    the fact that he was a 20-year marine veteran, that he served

17    his country honorably, that his wife and adult daughter are

18    here, and I am going to deny the Government's request for

19    Pretrial Detention.

20                I'm going to find that the defendant has sufficiently

21    rebutted the rebuttable presumption, that the Government has

22    not established by clear and convincing evidence that he is a

23    danger to the community.       I am going to order release on very,

24    very strict conditions very similar to what many of the other

25    defendants -- the majority of the other defendants have been

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 62 of 97

                                                                          62


1     released in this case.

2                 And I will state that I very carefully considered his

3     relationship with Mr. Harrelson because Mr. Harrelson is

4     detained, and I know that the allegation the Government

5     proffered is that Mr. Dolan and Mr. Harrelson traveled together

6     from South Florida up to DC, that Mr. Dolan rented a car and

7     that Mr. Dolan paid for the room; but, when I look at the

8     Harrelson situation, I see some real differences.           One is that

9     it was alleged that Mr. Harrelson was a leader of the Oath

10    Keepers, and I really haven't seen that alleged as to Mr. Dolan

11    or proven.

12                Moreover, Mr. Harrelson took what I considered a very

13    unusual step of testifying at a Pretrial Detention hearing.              I

14    have been doing this at a long, long time, and that is

15    extremely ware, and I believe that the court found that some of

16    his testimony was perhaps quite questionable or untruthful.

17                Additionally, he has a more significant prior

18    criminal history than Mr. Dolan, and he had administrative

19    privileges on the Florida Signal chat as Gator 6 which does not

20    apply to Mr. Dolan.      And I do find that an although there are

21    some similarities, there are also some major differentials.

22                So what I'm going to do is I'm going to order the

23    defendant released, first of all, on a 100,000-dollar personal

24    surety bond that's a significant bond that will have to be

25    signed by him, his wife, his adult daughter, and I'll have to

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 63 of 97

                                                                          63


1     speak to them to make sure they are agreeable to do that and

2     they know what they are getting into by that because if

3     Mr. Dolan were to flee or violate of the conditions of his

4     release, the Government could come after both his wife, his

5     daughter, and him for up to $100,000 in any real or personal

6     property.    And it would be a pretty despicable husband who

7     would put his wife and adult daughter in such a circumstance.

8     I don't think Mr. Dolan would do that.

9                 So my conditions of release are 100,000-dollar

10    personal surety bond signed by the defendant, his wife, and

11    adult daughter.

12                Mr. Dolan, where is your passport?

13                THE DEFENDANT:     I don't know if the FBI took or not.

14                THE COURT:    Mr. Hutchinson, can you put the

15    microphone put the microphone closer to Mr. Dolan.           I need to

16    ask him a few questions.

17                I believe, Mr. Dolan, your daughter said she has the

18    passport, correct?

19                UNIDENTIFIED SPEAKER:      The wife.

20                THE DEFENDANT:     She does look young.

21                THE COURT:    So the passport will be turned into

22    Pretrial Services today.       The Pretrial Services officer is here

23    tray, and the passport will be vended today.

24                Mr. Dolan, while you are on release, you are not

25    allowed to apply for, seek, or obtain any passports,

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 64 of 97

                                                                          64


1     replacement passports, or travel documents; do you understand

2     that?

3                 THE DEFENDANT:     Absolutely.

4                 THE COURT:    You are to report to Pretrial Services as

5     directed.    They will tell you when and how to report whether in

6     person or not.

7                 You are to actively seek full-time employment; but if

8     you obtain full-time employment, it has to be approved by U.S.

9     Probation.

10                You are to avoid all contact with victims or

11    witnesses.    You can have no contact whatsoever with any Oath

12    Keeper or anybody who participated in this incident; do you

13    understand that?

14                THE DEFENDANT:     Yes, sir.

15                THE COURT:    I'm also going to require that you

16    have -- and when I say "no contact with victims or witnesses,"

17    your attorney is permitted to have contact with any alleged

18    victims or witnesses in order to prepare your case.            That's a

19    constitutional right you have.        So if your attorney or your

20    attorney's investigator wishes to make contact and they can do

21    that ethically and professionally, they can do that.            You

22    yourself cannot.      And "contact" includes encrypted chats, it

23    includes texts, emails, phone calls, carrier pigeons, anything

24    at all; do you understand that?

25                THE DEFENDANT:     Yes, absolutely, Your Honor.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 65 of 97

                                                                          65


1                 THE COURT:    All right.    I'm also going to state that

2     you can have no firearms in your residence, in your possession,

3     custody, or control.      Under federal law, "firearms" includes

4     bullets, ammunitions, guns, pistols, shotguns, rifles, anything

5     at all.    None of that can be in your residence.

6                 I'm also going to place you in the Special Offender

7     Unit in U.S. Probation.       It is referred to as "SOU." you will

8     be supervised by James Pierce, an experienced probation

9     officer.

10                I'm also going to require location monitoring, GPS;

11    and, at this point, in light of the fact that the defendant has

12    brought on counsel to represent him, I'll require the defendant

13    to pay the cost of the GPS.

14                I'm going to impose home incarceration which, in

15    effect, is jail at your residence, at this point.           You can go

16    out for medical emergency reasons or for medical treatment.

17    You will need to clear that with U.S. Probation.           You will be

18    strictly supervised.      If you need to extend that, right now,

19    you can probably speak with your counsel by Zoom or phone or

20    whatever else.

21                You're computer, you will be able to have no

22    encryption software on any phones, computers, or devices in

23    your residence; do you understand that?

24                THE DEFENDANT:     Yes, sir.

25                THE COURT:    If I find out that you are using any type

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 66 of 97

                                                                          66


1     of encryption device, if you are communicating with Oath

2     Keepers, if you are doing anything that is in any way illegal,

3     contemptuous, I will not hesitate and I'm sure that the court

4     in DC will not hesitate to revoke your bond conditions and have

5     you incarcerated; do you understand?

6                 THE DEFENDANT:     Yes, Your Honor.

7                 THE COURT:    You will be restricted to the Southern

8     District of Florida.      You can only leave the Southern District

9     of Florida with Probation approval, and you can only go

10    there -- leave to go DC, District of Columbia, for court.                Now

11    much of that is being done remotely, so when it is done

12    remotely, you will stay here.        When you do have to leave to

13    actually attend court in person at some point for your trial or

14    otherwise, then you would be permitted to go to the District of

15    Columbia.

16                So Special Offender Unit; location monitoring which

17    is GPS; and the Special Offender Unit is a very high level of

18    supervision by very experienced probation officer, and

19    Mr. Pearce has been here a long time and he is a very good and

20    respected probation officer; home incarceration which, in

21    effect, is jail at your residence.         You can leave for medical

22    purposes, emergency medical purposes orb medical treatment.

23    You are confined to the Southern District of Florida.               You are

24    allowed to go to DC only for court.         No encryption software on

25    your computer.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 67 of 97

                                                                          67


1                 If, at some point down the road, you need to try and

2     modify any of those conditions, you can certainly file a

3     motion, your lawyer can file a motion with the court; but, as

4     of right now, I want to make sure we get you settled and

5     stable, and we will see where we go or the court will see where

6     you go after that point.

7                 That all being said, Mr. Dispoto, I know you wanted

8     Pretrial Detention, I have denied that.         But as far as the

9     conditions of release, are there any other conditions of

10    release that the Government would be requesting that I impose

11    on Mr. Dolan?

12                MR. DISPOTO:     No other conditions of release, Judge.

13    We just have one request relative to Your Honor's order today.

14                THE COURT:    Okay.   I'll get you that in just a

15    second.

16                Mr. Van der Veen, as far as the conditions of

17    release, are there any clarifications or anything else that you

18    need to address?

19                MR. VAN DER VEEN:     Judge, the only thing that I would

20    ask, Your Honor, could he have one visit with his lawyer?

21    Given the posture of this case and my communications with the

22    Government, a meeting with my client in person would be really

23    important; and from an economic standpoint, for me to go there

24    versus him to come to me is a world's difference.

25                THE COURT:    All right.    Are you going to be his

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 68 of 97

                                                                          68


1     permanent counsel in the DC case?

2                 MR. VAN DER VEEN:     Yes.

3                 THE COURT:    All right.     So at this point, I will

4     state that I will allow an in-person meeting between Mr. Dolan

5     and Mr. Van der Veen; however, I would think that that would

6     have to be approved by U.S. Probation, and it would be solely

7     for that purpose.      I don't know if that can be accomplished

8     when you are going to a court hearing or not.

9                 When would you want to meet with him?

10                MR. VAN DER VEEN:     As soon as possible, Judge.            I

11    mean, I would like to meet with him as soon as possible.                 Let

12    me talk to him.     If I can't meet with him next week by him

13    coming up, maybe I have just have to bite the bullet and fly

14    down.

15                THE COURT:    All right.     I'll reserve on that for now.

16    I understand and I certainly think that Mr. Dolan has the right

17    to consult personally with his counsel; however, there may be

18    some other litigation going on and perhaps that's best left to

19    Judge mate that up in the DC court.         So I'll reserve on that

20    either for me to resolve or perhaps if Judge Mehta wishes to

21    handle that, he could resolve that.

22                All right.    Anything else, Mr. Van der Veen?

23                MR. VAN DER VEEN:     No, thank you, Judge.

24                THE COURT:    Mr. Hutchinson, anything else you needed

25    to address?

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 69 of 97

                                                                          69


1                 MR. HUTCHINSON:     Judge, what are you going to do

2     about my condition as CJA?

3                 THE COURT:    No, you will be -- at this point, you

4     know, I left you on.      I was not the one who appointed you.           I

5     know Judge Reinhart appointed you, and then Mr. Van der Veen

6     came on; but in the interest of judicial an attorney economy

7     and really to provide a smooth operation of this hearing and to

8     provide effective assistance to Mr. Dolan, I kept you on.                But

9     you will be terminated as of today, as far as CJA counsel.

10                MR. HUTCHINSON:     Yes, sir.

11                THE COURT:    But I appreciate your assistance to the

12    Court, and I'm sure Mr. Dolan and Mr. Van der Veen appreciate

13    it as well.

14                As I said, it is an unusual situation; but to me, I

15    didn't want to put form over substance, and I wanted to make

16    sure that while Mr. Dolan was in the courtroom, he had

17    effective assistance of counsel and then also that while

18    Mr. Van der Veen was appearing by video conference, there was

19    sufficient consultation, so I did it for that.           But as far as

20    once you are concluded today, Mr. Hutchinson, your

21    representation will be concluded as court-appointed counsel

22    with thanks from the Court.

23                MR. HUTCHINSON:     Thank you, Your Honor.      I appreciate

24    it.

25                THE COURT:    All right.    Now I am going to have to

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 70 of 97

                                                                          70


1     hear from the wife and daughter; and I know, Mr. Dispoto, you

2     have a request to make, but let me just do that so I don't

3     forget, and then I'll go to you, Mr. Dispoto.

4                 If the wife and daughter could please come up to the

5     podium.

6                 MR. HUTCHINSON:     At the podium, Judge?

7                 THE COURT:    I need them at a microphone.

8                 THE COURTROOM DEPUTY:      Table.

9                 MR. HUTCHINSON:     One moment.

10                THE COURT:    One other point, on the computer

11    encryption, in order to enforce that, Probation needs a

12    computer search requirement, and I will order that, that they

13    be permitted to search the computer in order to make sure that

14    there is no encryption.       Do you have any objection to that,

15    Mr. Van der Veen?

16                MR. VAN DER VEEN:     No, Judge.

17                THE COURT:    All right, thank you.

18                All right.    So, Ma'am --

19                MRS. DOLAN:    I'm sorry.

20                THE COURT:    That's okay, that's fine.

21                MR. HUTCHINSON:     Judge, the client was asking, as far

22    as the search, they are searching to see if there are

23    encryption devices it?

24                THE COURT:    Yes, that's correct.

25                MR. HUTCHINSON:     They are not going to be on

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 71 of 97

                                                                          71


1     searching for --

2                 THE COURT:    Well, they will search to see if there

3     are encryption devices on there.        They are not going to do a

4     forensic search of the computer, correct?

5                 UNIDENTIFIED SPEAKER:      That's correct, Your Honor.

6                 THE COURT:    It is to make sure that there are no

7     encryption devices to be able to enforce my requirement,

8     otherwise there would be no way for me to know if there were

9     any encryption.     But it is not a -- it is not a wholesale

10    warrantless search.

11                MR. HUTCHINSON:     That's what I was asking, Judge.

12    Thank you.

13                THE COURT:    Okay.

14                All right.    So let me speak first to Mr. Dolan's

15    wife.    Would you raise your right hand please.

16                Go ahead, Ken.

17                  NOOR RITA DOLAN, DEFENSE WITNESS, SWORN

18                               DIRECT EXAMINATION

19                THE COURTROOM DEPUTY:      State your full name.

20                MRS. DOLAN:    My full name is Noor Rita Dolan.

21                THE COURT:    Spell your first name.

22                MRS. DOLAN:    N-O-O-R then space R-I-T-A.

23                THE COURT:    Noor, N-O-O-R space R-I-T-A, Dolan.

24                MRS. DOLAN:    Correct.

25                THE COURT:    All right, ma'am.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 72 of 97

                                                                          72


1                                    EXAMINATION

2     BY THE COURT:

3     Q.   Do you reside with Jason Dolan?

4     A.   Yes, I do, Your Honor.

5     Q.   Is that at the address in Wellington?

6     A.   Yes, Your Honor.

7     Q.   You are his legal wife?

8     A.   Yes, I am.

9     Q.   How long have you been married?

10    A.   Almost 18 -- 19 years, I'm sorry.

11    Q.   Okay.    So you have been married 19 years.

12                 So let me ask you.     I have required a lot of

13    conditions of release including a 100,000-dollar personal

14    surety bond to be co-signed by you.         Do you understand that by

15    signing that, if your husband were to flee, leave the

16    jurisdiction, not show up in court, violate his conditions of

17    release, the Government could come after you personally for up

18    to $100,000 of any real or personal property that you own?

19    A.   Yes, Your Honor.

20    Q.   Knowing that, are you still willing to cosign the bond?

21    A.   Yes, Your Honor.

22    Q.   Will you do everything to insure that Mr. Dolan, your

23    husband, follows all of the conditions of release?           I know you

24    have been sitting here listening to them.

25    A.   Yes, Your Honor.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 73 of 97

                                                                          73


1     Q.   If he is not, will you notify Probation?

2     A.   Definitely, Your Honor.

3                 THE COURT:    All right, I'll approve you as a

4     cosigner.

5                 And then, let me speak to the daughter next.

6                 Good morning, ma'am.

7                 MISS DOLAN:

8                 THE COURT:    Ken, please swear her in.

9                     CORINNE DOLAN, DEFENSE WITNESS, SWORN

10                THE COURTROOM DEPUTY:      State your full name and spell

11    your full name for the record

12                MISS C. DOLAN:     Corrine, C-O-R-I-N-N-E, Dolan,

13    D-O-L-A-N.

14                                   EXAMINATION

15    BY THE COURT:

16    Q.   All right, ma'am.     How old are you?

17    A.   I'm 18.

18    Q.   All right.    And you are obviously the daughter of the

19    defendant in this case, Jason Dolan?

20    A.   Yes, so I'm told.

21    Q.   Yes, okay.    All right, now same questions to you.            Do you

22    live at home at the same Wellington address?

23    A.   Yes.

24    Q.   All right.    Are you willing to cosign the 100,000-dollar

25    personal surety bond?

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 74 of 97

                                                                          74


1     A.   Yes.

2     Q.   And I know you are young, you just became an adult, but the

3     Government could come after you for up to $100,000 in any real

4     or personal property that you own if Mr. Dolan were to flee,

5     fail to appear, violate his conditions of release; do you

6     understand that?

7     A.   Yes.

8     Q.   Nonetheless, are you still willing to cosign that bond?

9     A.   Yes, sir.

10                THE COURT:    All right, I'll go ahead and approve

11    Corinne Dolan also as a cosigner.

12                Do any of either of have any questions for the Court

13    about the obligations that you are undertaking today?

14                MRS. DOLAN:    The only question I have is if that if

15    like say if I have to go to work, sometime my husband have to

16    pick my daughter up.      She have her permit, but she doesn't

17    actually have a license to drive yet.         Can he drive her to

18    school because --

19                THE COURT:    No, he is not allowed --

20                MRS. DOLAN:    I just wanted to make clear.

21                THE COURT:    At this point, he is not allowed to leave

22    the residence.

23                MRS. DOLAN:    All right, that's fine.       I'll make some

24    arrangement or myself.

25                THE COURT:    That doesn't -- it is possible that down

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 75 of 97

                                                                          75


1     the road that might be changed or loosened; but for now, that's

2     a requirement, a strict requirement that he is on home

3     incarceration.     You will have to make other arrangements for

4     your --

5                 MRS. DOLAN:    Okay.    Yes, Your Honor.

6                 THE COURT:    -- your daughter.

7                 All right, any other questions that you have, ma'am?

8                 MRS. DOLAN:    No, that's it.

9                 THE COURT:    All right, thank you.      You all can have a

10    seat.

11                MRS. DOLAN:    Thank you.

12                THE COURT:    All right.    So those would be my

13    conditions of release.

14                Let me turn to Government, Mr. Dispoto, I know you

15    had wanted to raise an issue.

16                MR. DISPOTO:     Yes, Judge.    Before I do that, may I

17    ask the Court, does the Court want to give Mrs. Dolan any

18    cautionary instructions relative to her access to firearms?

19    Obviously, this Court is not prohibiting her from having

20    access, but her access could cause Mr. Dolan some issues.                So

21    does the Court want to address that with her?

22                THE COURT:    Yes, that's a good point.

23                Mrs. Dolan and Corinne Dolan, both of you, no

24    firearms, weapons of any kind are allowed in the residence

25    whatsoever, whether you live there or not.          So if you,

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 76 of 97

                                                                          76


1     yourself, have a firearm, it cannot be in there.           There can be

2     no firearms, bullets, guns, ammunition whatsoever in the

3     residence, while Mr. Dolan is on these restrictions on pretrial

4     release.    So do you understand that both of you.

5                 MRS. DOLAN:    Yes, Your Honor.

6                 THE COURT:    They are both nodding yes.

7                 So regardless of whether or not Mrs. Dolan or Corinne

8     Dolan may or may not have the ability or right to have a

9     firearm, they are not allowed to bring any firearms into the

10    residence.

11                I also want to clarify one thing.        There can be no

12    Oath Keepers or anybody affiliated with them or anybody who

13    participated in the incident at the Capitol coming to the house

14    to visit Mr. Dolan.      That is another condition.

15                All right.    Mr. Dispoto, anything else that you

16    wanted to raise?

17                I think we lost -- I think we got Mr. Dispoto frozen

18    there for a moment, so we are going to have to wait until he

19    comes back.     It looks like we just lost him, so he will be back

20    in a second. I love technology when it works.

21         (Pause in the proceedings)

22                THE COURT:    Ken, are you able to call him and try to

23    find out what is going on here?

24                MR. HUTCHINSON:     We still lost Mr. Dispoto.

25                THE COURT:    He is trying to get back on.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 77 of 97

                                                                          77


1                 MR. HUTCHINSON:     Thank you, Judge.

2                 MR. DISPOTO:     Judge, I'm so sorry, I lost my internet

3     connection at the worse time.

4                 THE COURT:    I thought you got mad at me and just

5     left.

6                 MR. DISPOTO:     I am sorry, Judge.

7                 THE COURT:    That's all right, Mr. Dispoto.        We did

8     lose you and the last thing, I don't know if you heard, but

9     there was an issue that I indicated that Probation's ability to

10    look at the defendant's computer devices to make -- is to make

11    sure there is no encryption or anti-encryption or any other

12    type of encryption-type material on there.          It is not a

13    wholesale warrantless search.        And then I also stated that no

14    Oath Keepers or people who are in any way involved with the

15    incident at the Capitol are permitted to visit him at his

16    residence as well.      So I don't know if you heard that last

17    part.

18                MR. DISPOTO:     Okay.   I did not, but thank you, Judge.

19                THE COURT:    And one other thing I will add is when

20    Mr. Dolan is released, he is required to go directly home and

21    stay there and not leave until Probation contacts him and comes

22    and puts on the GPS monitor, number one.          Number two, when he

23    is released, he is immediately required to call the probation

24    officer and let him know that he has been released and he is on

25    his way to his home.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 78 of 97

                                                                          78


1                 All right, so Mr. Dispoto, let me turn to you.

2                 MR. DISPOTO:     Yes, Judge, thank you.

3                 We would ask the Court to stay its order today until

4     Monday to give the United States Attorney's Office in

5     Washington an opportunity to consider whether to file an appeal

6     of this Court's decision to Judge Mehta.

7                 THE COURT:    Let me address that because that is in

8     our local rules under Southern District of Florida Rule Four,

9     Review and Appeal.      And regarding the Government appeal of a

10    release order, at the conclusion of a hearing pursuant to 18

11    United States Code 3142 in which a magistrate judge has entered

12    an order granting pretrial release, the Government would make

13    an ore tenus motion that the magistrate judge exercise

14    discretion to stay the release order for a reasonable time to

15    allow the Government to pursue a review or appeal of the

16    release order in accordance with the 18 United States Code

17    3145.    If a stay is ordered pursuant to this rule, the clerk of

18    the court is directed to obtain the tape recording or cassette

19    immediately after the hearing and deliver the cassettes or

20    tapes promptly to the appropriate court reporter so that an

21    expedited transcript can be delivered to the district judge

22    within 48 hours prior to the hearing at which the release order

23    is entered.     The United States Attorney's Office is to pay the

24    court reporter's charges.

25                So let me just be clear, Mr. Dispoto, you are asking

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 79 of 97

                                                                          79


1     for a short stay for the U.S. Attorney's Office to determine if

2     they will appeal, is that right?

3                 MR. DISPOTO:     Correct.

4                 THE COURT:    All right.    I'm not inclined to do that

5     through Monday.     Today is Thursday, if there is extenuating

6     circumstances, I'll reconsider it.         I would rather that the

7     U.S. Attorney's Office decide that by tomorrow.           Do you think

8     there is any chance that they can do that?

9                 It is one thing -- it's one thing to make the

10    decision to appeal; and if they do decide to appeal, then

11    certainly I would enter a stay reasonable period of time for

12    Judge Mehta to address the issue because in these removal

13    matters, I have had so many of them over the years, the appeal

14    would go to Judge Mehta in the DC court.

15                So at this point, you are just asking for a short

16    stay to allow the U.S. Attorney's Office to decide whether they

17    will or will not appeal?

18                MR. DISPOTO:     Correct.

19                THE COURT:    Why don't we do this.      At this point,

20    I'll give -- I'll stay it until 4:00 o'clock tomorrow.               If by

21    some chance that there is good cause as to why you cannot make

22    that determination by 4:00 o'clock tomorrow, you can file a

23    motion.    I'll reconsider it.      If necessary, I can set a hearing

24    down, but I would think that with all of the cases that have

25    gone on before, it's not as if Mr. Dolan is the first one

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 80 of 97

                                                                          80


1     arrested in this indictment.        He is one of the tail end.           They

2     probably have a pretty good perspective of what their position

3     should be, and I know they have to discuss it and evaluate it

4     and perhaps speak it to appellate counsel, whatever they want

5     to do.    But I would really -- since it is Thursday, I would

6     rather not put it over until Monday, unless it is absolutely

7     necessary.

8                 So what I would ask you, Mr. Dispoto, I'll stay it

9     until 4:00 o'clock tomorrow, and I would ask that you please

10    advice opposing Counsel and the Court whether or not the

11    Government wishes to appeal.        If for some reason you have very

12    good cause to ask for more time to make that decision, just

13    file a motion, speak to the other side, and I'll quickly

14    address that issue, and I may each schedule a quick hearing on

15    that, although it might be difficult to bring the defendant

16    into -- into court.      I want to be fair to the Government here

17    as far as the stay, but I also want to be fair to the

18    defendant.    So would 4:00 o'clock tomorrow give you enough

19    time, Mr. Dispoto?

20                MR. DISPOTO:     I believe so, Judge.     I will

21    communicate further with Counsel from DC.          We will do our best

22    to make it work by tomorrow at 4:00.

23                THE COURT:    Okay.   And Mr. van der Veen, anything you

24    want to address on that?       I know you probably oppose the stay,

25    but our local rules provide for it.         Usually, it is a stay

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 81 of 97

                                                                          81


1     where the prosecutor says we are going to appeal, and then it

2     is a different sort of different situation, in this case,

3     Mr. Dispoto is not the prosecutor handling the case.            I'm sure

4     the ultimate call will be made by the prosecutor in DC.                  I

5     don't any harm in giving them until 4:00 o'clock tomorrow.                   It

6     is allowed for in our local rules.         And I think, in our efforts

7     trying to be fair to both sides, I think it is consistent

8     with what I have done.

9                 So what is your position on that, Mr. Van der Veen?

10                MR. VAN DER VEEN:     I object, Judge, and I understand

11    your ruling.

12                THE COURT:    Okay.   All right.    So what we will do

13    then, I have ordered him release.        The release will be stayed

14    until 4:00 p.m. tomorrow.

15                Mr. Dispoto, if you get a decision earlier than 4:00

16    tomorrow, please file a motion or notice with the Court so I

17    can deal with that appropriately.        If the U.S. Attorney's

18    Office decides not to appeal, then I'll want to make sure that

19    Mr. Dolan gets out for the weekend.

20                If they do decide to -- if they do decide to appeal,

21    then I want to have to address a reasonable stay that's

22    authorized under our local rules and just keep in mind that a

23    transcript has to be prepared as well.

24                MR. DISPOTO:     Okay.   Will do, Judge, thank you.

25                THE COURT:    Hold on one moment.

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 82 of 97

                                                                          82


1                 THE COURTROOM DEPUTY:      There are no cassettes.

2                 THE COURT:    And also in the past, there were often

3     cassette tapes made of these recordings.          It is not done that

4     way anymore, so there are no cassettes.         In the past, I know

5     that copies of cassette recordings could be made available for

6     appellate review, that doesn't exist anymore under our current

7     DAR system.     So it has to be a transcript that gets produced.

8     So if you are going to be filing a motion to stay it longer

9     than 4:00 tomorrow, then the clerk is going to have to have

10    those transcripts prepared, and the U.S. Attorney's Office is

11    going to have to pay for the cost of those transcripts.

12                MR. DISPOTO:     Okay, very well, Judge; thank you so

13    much.

14                THE COURT:    Thank you, Mr. Dispoto.

15                All right.    Mr. Van der Veen, anything else we need

16    to address?

17                MR. VAN DER VEEN:     No, Judge; thank you for the

18    Court's time.

19                THE COURT:    All right.    And Mr. Hutchinson, in light

20    of the appeal, I'll leave you on through tomorrow, just in the

21    event anything needs to be addressed tomorrow that would

22    require Mr. Dolan's presence.        So I'll extend your appointment

23    through tomorrow, all right?

24                MR. HUTCHINSON:     Yes, sir.

25                THE COURT:    All right.    Anything else from either

                              Thursday, June 3, 2021.
     Case 1:21-cr-00028-APM Document 227-3 Filed 06/08/21 Page 83 of 97

                                                                          83


1     side?

2                 Hearing nothing, everybody have a good afternoon, and

3     we will see where we go from here.

4                 Thank you.

5                 THE COURTROOM DEPUTY:      All rise, court in recess.

6          (PROCEEDINGS ADJOURNED)

7                              C-E-R-T-I-F-I-C-A-T-E

8                     I hereby certify that the foregoing is

9             an accurate transcription of digitally recorded

10            proceedings in the above-entitled matter to the

11            best of my abilities.

12                    This hearing occurred during the COVID-19

13            pandemic and is therefore subject to the technological

14            limitations of reporting remotely.

15

16    6/8/2021                       /s/DIANE MILLER
       DATE                        DIANE MILLER, RMR, CRR
17                                 Official Court Reporter
                                   United States District Court
18                                 101 South U.S. Highway 1
                                   Fort Pierce, FL 34950
19                                 772-467-2337

20

21

22

23

24

25

                              Thursday, June 3, 2021.
                                                                                                                         Page 84
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM             Document 227-3 Filed 06/08/21 Page 84 of 97
                          74/3                 3                83/10           agents [2]                           45/12 59/13
                                                                            absolutely [4] 61/4 64/3     ago [6] 15/5 16/13 21/3
 BY THE COURT: [2] /                              30 [1] 43/23
                                                                             64/25 80/6                   37/1 42/11 43/23
 72/1 73/14                                       3000 [1] 1/17
                         /s/DIANE [1] 83/16                                 accept [2] 24/19 31/11       agree [3] 39/3 50/18
 MISS C. DOLAN: [1]                               301 [1] 1/17
                                                                            accepts [1] 37/18             53/4
 73/11                   1                        3142 [3] 56/1 58/5
                                                                            access [4] 8/9 75/18         agreeable [1] 63/1
 MR. DISPOTO: [73] 100,000-dollar [4]              78/11
                                                                             75/20 75/20                 agreed [1] 24/22
 2/7 2/12 2/17 3/21 4/2   62/23 63/9 72/13 73/24 3145 [1] 78/17             accomplished [1] 68/7        ahead [28] 2/16 4/14
 4/6 4/12 4/14 5/7 5/9                            31st [1]  24/15
                         101 [1] 83/18                                      accordance [1] 78/16          9/13 11/13 12/5 13/17
 6/25 7/3 7/6 7/8 8/25                            33401 [2] 1/14 1/18
                         11:42 [1] 44/15                                    according [4] 21/11           14/3 14/15 15/15 17/4
 9/17 9/23 10/6 10/10                             33414 [1] 35/22
                         12 [2] 51/20 51/21                                  23/7 25/14 32/1              19/12 24/4 26/25 27/7
 11/3 11/14 12/3 12/5                             34950 [1] 83/18
                         1219 [1] 1/20                                      accurate [1] 83/9             28/18 36/24 40/8 41/4
 13/17 14/3 14/13 14/15 1361 [1] 56/3             3rd [1] 20/17
                                                                            across [2] 12/12 20/3         43/2 45/4 45/9 46/22
 15/15 15/18 15/23 17/4 13957 [1] 35/22
 18/18 19/6 27/4 39/7                             4                         Act [2] 56/10 57/25           47/14 48/6 49/4 49/9
                         1398 [1] 56/21                                     actions [2] 14/10 22/18       71/16 74/10
 39/11 40/13 43/16 44/3 1402 [1] 56/21            400 [1] 1/14
                                                                            actively [1] 64/7            all [120]
 44/14 44/20 44/24 45/1 1467 [1] 57/22            467-2337 [1] 1/24
                                                                            acts [1] 28/9                allegation [1] 62/4
 45/5 45/9 45/18 46/16 1479 [1] 57/22             48 [1] 78/22
                                                  485 [1] 57/15             actually [6] 18/2 20/21      allege [1] 27/17
 46/20 46/22 47/1 47/4
                         14th [1] 23/3                                       21/10 42/13 66/13 74/17     alleged [8] 23/7 25/19
 47/15 47/22 48/16 49/10 1526 [1] 56/13           488 [1]   57/15
                                                                            add  [1] 77/19                31/24 52/1 60/14 62/9
 50/2 50/10 51/11 51/24 1527 [1] 56/14            4:00 [4] 80/22 81/14
                                                   81/15 82/9               addiction   [1] 61/7          62/10 64/17
 52/3 55/11 55/14 67/11 18 [11] 22/15 32/12
                                                                            additional [5] 3/23 4/11     allegedly [2] 22/24
 75/15 77/1 77/5 77/17                            4:00 o'clock [5] 79/20
                          32/16 35/5 35/20 37/1                              4/18 14/19 44/23             29/24
 78/1 79/2 79/17 80/19                             79/22 80/9 80/18 81/5
                          58/5 72/10 73/17 78/10                            additionally [2] 23/19       alleges [1] 8/7
 81/23 82/11              78/16
 MR. HUTCHINSON: 18-year-old [2] 35/18 6
                                                                             62/17                       allow [6] 7/2 35/1 39/25
                                                  6/8/2021 [1] 83/16        address   [25] 10/8 14/1      68/4 78/15 79/16
 [25] 2/23 7/13 7/15      58/21
                                                  60 [1]  32/14              30/1 30/2  30/3 35/21       allowed [8] 33/9 63/25
 7/24 8/11 10/20 23/15
                         19 [3] 72/10 72/11                                  43/20  43/24  44/7 44/8      66/24 74/19 74/21 75/24
 25/24 26/5 26/16 32/21 83/12                     6th [3] 13/11 14/11 17/9
                                                                             45/7 47/17 47/18 58/11       76/9 81/6
 36/2 36/20 42/8 68/25
 69/9 69/22 70/5 70/8
                         1900s [1] 38/9           7                          67/18 68/25 72/5 73/22      Almost [1] 72/10
                         19107 [1] 1/21           772 [1] 1/24               75/21 78/7 79/12 80/14      along [1] 57/24
 70/20 70/24 71/10 76/23
                         1985 [3] 56/14 56/21     772-467-2337 [1] 83/19 80/24 81/21 82/16               already [3] 17/21 17/21
 76/25 82/23
                          57/22                                             addressed [3] 6/1 54/8        27/15
 MR. VAN DER                                      773 [1] 56/13
                         1988 [1] 57/16                                      82/21                       also [25] 9/14 10/24
 VEEN: [45] 3/3 7/17 1990 [1] 57/11               775 [1] 56/20
                                                  779 [1] 57/22             addresses   [1] 14/5          12/7 12/13 12/23 18/1
 10/24 11/6 13/12 13/18 1994 [1] 29/18
                                                                            addressing [1] 4/19           21/6 22/16 23/11 34/6
 13/22 15/8 15/10 16/6
 19/12 24/4 25/15 27/7
                         1995 [1] 32/12           8                         ADJOURNED [1] 83/6            36/21 57/1 60/1 61/6
                         19th [1] 21/23           849 [1]   57/15           administrative [2]            62/21 64/15 65/1 65/6
 28/18 30/1 30/4 32/22
                                                                             23/19 62/18                  65/10 69/17 74/11 76/11
 33/1 33/3 33/7 33/18    2                        9                         admit [1] 49/4                77/13 80/17 82/2
 33/21 35/17 35/19 35/24 20 [5] 29/11 29/13
                                                  910 [1] 57/10             admitted [4] 11/9 11/11      also the [1] 22/16
 36/6 36/24 39/8 40/8     29/18 51/22 59/2        913 [3] 57/10 57/21        47/13 49/7                  alter [1] 58/4
 41/4 42/24 43/2 46/13 20-year [1] 61/16
                                                   58/1                     adult [7] 35/19 58/21        altered [1] 45/15
 48/20 48/25 49/7 52/9 2000 [1] 33/16
                                                  916 [3] 57/11 57/21        61/17 62/25 63/7 63/11      although [5] 12/9 34/3
 67/18 68/1 68/9 68/22 2000s [1] 38/9
                                                   58/2                      74/2                         37/12 62/20 80/15
 70/15 81/9 82/16        2014 [1] 29/18           97 [1]  1/7               advice [1] 80/10             always [3] 33/24 37/10
 MRS. DOLAN: [11]        2020 [1] 1/4                                       affected [1] 40/9             52/14
 70/18 71/19 71/21 71/23 2021 [7] 14/11 15/5
 74/13 74/19 74/22 75/4 15/21 17/9 19/23 23/3
                                                  A                         affiliated [2] 59/16         am [12] 28/2 28/3 40/14
                                                  a.m  [1]  44/15            76/12                        50/18 56/4 60/19 61/15
 75/7 75/10 76/4          83/16                                             affiliation  [3] 15/3         61/18 61/23 69/25 72/8
 THE COURT: [169] 21-82812-BER [1] 2/5 abiding [2] 33/23 33/24
                                                  abilities [1]  83/11       18/15 49/21                  77/6
 THE COURTROOM 21-mj-08212-BER [1]
                                                  ability [2] 76/8 77/9     after [11] 5/22 28/17        AMERICA [2] 1/3 2/4
 DEPUTY: [15] 2/2 7/2 1/2
                                                  able [9] 6/23 13/14        33/25 38/20 50/16 53/6      ammunition [1] 76/2
 7/21 8/12 8/16 44/10    23 [1] 33/22              13/15  44/9  45/16 45/16  63/4 67/6 72/17 74/3        ammunitions [1] 65/4
 44/19 47/8 48/1 48/8    2332b [1] 56/3            65/21  71/7  76/22        78/19                       among [1] 20/4
 70/7 71/18 73/9 81/25 2337 [2] 1/24 83/19
                                                  about [34] 4/16 6/9       afternoon    [2] 48/8 83/2   analysis [2] 19/16 52/19
 83/4                    24th [3] 15/5 15/21       13/1 13/8  16/21  20/18  again [4] 7/4 37/11          and/or [1] 57/20
 THE DEFENDANT:           17/20                    20/25 21/10 22/7 25/4     40/22 59/11                 annoyed [1] 37/21
 [9] 3/8 3/11 63/12      28 [1] 21/8               25/4 26/1 27/9 28/13     against  [5] 2/4 25/13       anonymous [1] 16/9
 63/19 64/2 64/13 64/24 28th [2] 19/23 52/17
                                                   29/9 30/10   30/10 31/2   37/19 49/4 55/19            another [4] 21/6 27/22
 65/23 66/5              29th [1] 32/12
 UNIDENTIFIED                                      31/17 37/17 38/22 38/24 agape [1] 12/7                 37/7 76/14
                         2:00 [1] 48/9             39/1 40/25 42/11 46/2 age [2] 32/12 33/22             answer [2] 19/8 28/13
 SPEAKER: [2] 63/18 2d [7] 56/13 56/21
                                                   46/9 48/22 53/5 54/3     agent [9] 19/5 24/22         anthem [2] 27/16 34/13
 71/4                     57/10 57/15 57/21 57/22 58/17 59/14 69/2 74/13 27/13 27/14 43/5 54/3           anti [1] 77/11
$                         58/2                    above [1] 83/10            54/12 54/19 54/20           anti-encryption [1]
                                                  above-entitled   [1]      agent's  [2] 49/2 53/3        77/11
$100,000 [3] 63/5 72/18

                                                   Thursday, June 3, 2021.                                              6/3/2021
                                                                                                                          Page 85
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM           Document 227-3 Filed 06/08/21 Page 85 of 97
A                        argued [1] 29/7             44/17                     33/9 33/23 35/4 35/5       brand [2] 54/5 54/7
                         argues [2] 59/22 59/23     attack [3] 29/24 29/25     37/2 37/13 37/21 38/20     break [7] 9/3 9/12 10/3
any [87]
                         arguing [2] 28/3 29/7       36/14                     41/21 42/6 45/14 45/14     45/1 45/3 47/21 48/10
anybody [9] 2/21 27/23
                         argument [15] 3/18 8/5     attempt [1] 49/17          46/9 55/19 55/20 58/19     brief [1] 10/14
 27/23 34/5 34/6 35/14
                          11/13 27/6 27/11 27/24    attend [1] 66/13           59/15 59/16 59/17 61/25    briefly [6] 28/13 42/7
 64/12 76/12 76/12
                          30/6 31/18 40/21 41/1     attention [1] 11/16        62/14 66/19 72/9 72/11     42/9 44/8 47/19 52/10
anymore [2] 82/4 82/6
                          45/20 47/15 49/17 53/8    attorney [5] 1/13 51/15    72/24 77/24                bring [2] 76/9 80/15
anything [23] 20/23
                          53/9                       64/17 64/19 69/6          before [15] 1/10 4/8       brings [1] 37/11
 20/24 28/21 31/24 34/7
                         arguments [4] 32/3         attorney's [9] 52/14       5/22 6/4 6/10 8/9 23/9     broke [1] 3/16
 34/25 41/17 42/7 46/2
                          36/8 47/19 51/5            64/20 78/4 78/23 79/1     24/1 29/21 33/3 33/5       brought [1] 65/12
 52/8 53/25 58/25 64/23
                         arises [2] 56/1 57/3        79/7 79/16 81/17 82/10    39/17 39/23 75/16 79/25    brown [1] 11/19
 65/4 66/2 67/17 68/22
                         armed [3] 29/20 29/23      attorneys [1] 39/15        beforehand [1] 20/20       brushes [1] 29/8
 68/24 76/15 80/23 82/15
                          42/20                     attributed [1] 31/4        behalf [6] 2/9 2/19 2/24   building [6] 5/16 6/7
 82/21 82/25
                         around [3] 20/16 38/5      audio [6] 18/21 19/1       3/3 3/5 41/2               6/19 13/4 13/7 13/12
anywhere [2] 36/9
                          54/9                       19/2 19/3 19/5 45/13      behavior [2] 51/17 52/2    bullet [1] 68/13
 50/14
                         arrangement [1] 74/24      AUSA [3] 1/13 16/13        behind [8] 12/16 12/18     bullets [2] 65/4 76/2
apologize [1] 39/12
                         arrangements [1] 75/3       30/15                     12/20 12/21 12/22 26/14    bunch [1] 36/13
apparently [5] 5/15
                         arrest [5] 17/18 18/10     AUSA's [1] 38/23           29/5 61/9                  burden [3] 57/7 57/13
 18/25 23/8 32/2 61/8
                          34/24 39/3 59/14          austere [1] 18/25          beige [1] 11/18            57/19
appeal [16] 46/7 46/17
                         arrested [12] 14/24        Australian [1] 1/14        being [4] 34/19 50/15      button [1] 8/15
 78/5 78/9 78/9 78/15
                          14/25 15/2 17/22 17/23    authenticity [1] 48/24     66/11 67/7                 buy [1] 36/10
 79/2 79/10 79/10 79/13
                          18/11 32/11 32/18 33/17   authorized [1] 81/22       belief [4] 18/10 23/10
 79/17 80/11 81/1 81/18                                                                                   C
                          59/16 59/17 80/1          authorizing [1] 21/21      50/17 60/20
 81/20 82/20
                         arrests [1] 60/24          available [1] 82/5         believe [20] 14/7 14/12    C-E-R-T-I-F-I-C-A-T-
appear [4] 29/10 29/21
                         arrival [2] 6/14 14/23     Avenue [2] 1/14 35/22      15/7 15/25 17/25 18/24     E [1] 83/7
 41/25 74/5
                         arrived [1] 5/17           avoid [1] 64/10            19/2 23/11 29/17 35/13     C-O-R-I-N-N-E [1]
appearance [6] 9/9 9/9
                         arriving [1] 5/15          aware [3] 14/22 18/10      35/25 45/23 46/21 47/4      73/12
 29/3 55/5 56/12 58/17
                         arrow [7] 49/23 50/2        37/8                      47/6 50/22 54/23 62/15     Caldwell [16] 4/25
APPEARANCES [1]
                          50/3 50/4 50/4 53/17      away [1] 31/13             63/17 80/20                 19/21 20/1 21/2 21/5
 1/12
                          53/23                                                believed [3] 14/22          45/20 45/22 46/4 46/5
appearing [5] 2/9 2/19                              B
                         arthritic [1] 42/10                                   17/17 18/2                  46/5 46/8 46/11 46/12
 2/22 3/2 69/18
                         article [7] 16/1 16/24     back [11] 2/16 8/21        believes [5] 5/25 14/5      52/12 52/13 52/19
appears [8] 8/7 11/21
                          17/6 17/11 18/17 18/18    10/3 10/12 10/15 22/2      15/22 50/15 50/19          Caldwell's [1] 20/6
 11/22 21/14 21/14 25/15
                          19/3                      23/14 45/8 76/19 76/19     belong [2] 19/17 19/17     call [6] 2/2 7/22 41/9
 26/18 57/17
                         as [115]                   76/25                      benefits [1] 37/6           76/22 77/23 81/4
appellate [3] 46/20 80/4
                         ascended [2] 6/11 13/3     backwards [1] 11/23        BER [2] 1/2 2/5            called [1] 28/9
 82/6
                         aside [2] 3/18 28/11       bag [1] 58/23              best [4] 21/25 68/18       Calling [1] 2/4
applied [1] 22/7
                         ask [16] 3/17 8/1 13/13    bail [5] 19/25 29/1 29/2   80/21 83/11                calls [2] 30/16 64/23
applies [2] 41/15 55/24
                          16/23 35/21 41/19 42/2    56/10 57/25                better [4] 2/13 4/8 4/9    came [6] 14/21 26/10
apply [5] 14/7 55/25
                          45/25 63/16 67/20 72/12   balancing [1] 34/16        18/22                       26/20 34/14 44/19 69/6
 56/6 62/20 63/25
                          75/17 78/3 80/8 80/9      band [4] 21/2 41/9         between [7] 5/19 8/2       camouflage [3] 12/7
appointed [3] 69/4 69/5
                          80/12                     45/24 45/24                15/1 24/9 25/5 39/22        12/23 22/10
 69/21
                         asked [5] 5/24 45/11       bar [2] 33/19 61/2         68/4                       can [71] 2/11 2/17 6/16
appointment [1] 82/22
                          45/12 54/3 54/19          bars [1] 29/5              bit [7] 2/11 4/6 24/6       7/2 7/6 7/10 7/11 7/12
appointments [2] 20/9
                         asking [5] 21/4 70/21      based [10] 12/10 14/8      30/3 32/14 35/3 45/20       7/18 7/22 7/24 8/2 9/13
 41/11
                          71/11 78/25 79/15         17/12 26/4 26/6 36/16      bite [1] 68/13              9/16 9/16 9/18 9/19 9/20
appreciate [6] 41/16
                         aspects [1] 20/4           36/16 45/20 56/16 56/23    black [7] 11/19 11/21       10/4 11/18 12/9 12/19
 49/15 55/6 69/11 69/12
                         assault [3] 31/17 33/17    basic [1] 25/9             12/7 12/11 49/20 54/15      13/5 13/13 15/14 22/1
 69/23
                          61/1                      battery [2] 33/18 61/1     55/14                       23/18 23/23 25/25 26/25
appreciation [1] 18/6
                         assert [1] 42/8            be [99]                    Bloomberg [1] 22/1          27/4 29/22 32/6 34/23
appropriate [2] 21/5
                         assessment [1] 51/13       BEACH [4] 1/5 1/14         blue [1] 50/4               35/9 37/11 37/12 44/7
 78/20
                         assist [1] 4/19            1/18 33/17                 body [1] 54/7               45/2 45/3 45/6 45/7 48/7
appropriately [1] 81/17
                         assistance [3] 69/8        bearing [2] 38/11 39/23    bond [22] 3/25 4/19         48/11 49/4 53/22 59/24
approval [1] 66/9
                          69/11 69/17               bears [1] 57/19            4/25 5/2 5/12 6/1 8/3       61/13 63/14 64/11 64/20
approve [2] 73/3 74/10
                         assistant [1] 22/9         became [1] 74/2            14/5 14/7 35/12 39/23       64/21 65/2 65/5 65/15
approved [2] 64/8 68/6
                         associate [1] 41/22        because [21] 5/16 16/11    40/15 46/9 55/18 62/24      65/19 66/8 66/9 66/21
approximately [1]
                         associated [1] 13/2        20/22 22/23 23/25 29/16    62/24 63/10 66/4 72/14      67/2 67/3 68/7 74/17
 58/20
                         association [5] 5/23       29/21 34/4 37/22 37/24     72/20 73/25 74/8            75/9 76/1 76/11 78/21
April [1] 23/3
                          20/15 31/7 31/15 49/21    38/13 39/13 41/17 44/5     both [18] 6/4 6/7 22/3      79/8 79/22 79/23 81/17
April 14th [1] 23/3
                         assume [2] 31/22 48/14     56/8 60/10 62/3 63/2       23/3 23/4 29/25 33/25      can't [6] 2/21 11/23
are [123]
                         assure [4] 29/3 56/19      74/18 78/7 79/12           42/12 57/4 58/8 59/12       16/17 53/24 54/17 68/12
area [2] 50/24 51/3
                          57/1 58/16                becomes [1] 57/23          59/19 60/4 63/4 75/23      candidly [1] 30/20
argue [14] 21/1 25/4
                         assuring [2] 35/12         been [40] 3/15 4/20        76/4 76/6 81/7             canes [1] 42/18
 27/3 32/6 34/2 34/16
                          56/12                     6/17 14/9 14/18 17/21      bottom [1] 41/14           cannot [4] 12/9 64/22
 34/21 37/19 38/13 41/13
                         Astor [1] 35/22            17/23 19/16 19/16 22/8     bouncer [1] 33/19           76/1 79/21
 42/2 48/25 49/4 54/25
                         attachment [2] 44/14       23/10 26/19 29/23 30/25    bow [1] 53/23              cap [2] 11/18 12/22


                                                    Thursday, June 3, 2021.                                              6/3/2021
                                                                                                                          Page 86
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM            Document 227-3 Filed 06/08/21 Page 86 of 97
C                         charges [4] 22/19 23/14     55/19 66/10 66/15        confinement [5] 20/7        63/18 70/24 71/4 71/5
                           25/13 78/24               combination [1] 56/25 21/22 41/10 41/20 52/18         71/24 79/3 79/18
Capitol [21] 5/15 5/18
                          charging [1] 55/21         combinations [1] 58/15 confronted [1] 60/19          Corrine [1] 73/12
 5/21 6/6 6/10 6/11 13/3
                          chat [2] 23/20 62/19       come [11] 20/21 38/6      conjunction [2] 17/10      cosign [3] 72/20 73/24
 13/12 15/1 17/9 18/3
                          chats [8] 20/20 20/22       45/7 46/25 57/8 57/11     17/24                      74/8
 22/11 29/25 42/17 49/20
                           20/23 24/16 31/1 31/1      63/4 67/24 70/4 72/17 connection [3] 24/18          cosigner [2] 73/4 74/11
 50/16 51/19 60/12 60/13
                           37/23 64/22                74/3                      24/20 77/3                cost [3] 39/5 65/13
 76/13 77/15
                          check [3] 8/14 41/24       comes [3] 45/5 76/19      Connie [1] 50/5             82/11
capturing [1]  34/15
                           44/3                       77/21                    consequence [2] 37/7       could [22] 4/5 19/7 19/7
car [1] 62/6
                          chest [1] 12/12            Comfort [1] 21/13          60/24                      21/25 23/7 33/12 33/13
care [1] 8/22
                          chief [1] 22/9             coming [6] 8/21 29/8      consider [6] 15/4 24/1      38/12 53/24 59/19 59/21
carefully [2] 43/9 62/2
                          circuit [6] 46/15 56/14     59/14 59/18 68/13 76/13 28/6 38/12 41/7 78/5         59/22 59/25 60/3 63/4
Carolina [1] 33/17
                           56/21 57/11 57/15 57/22   commendable [1] 61/9 consideration [2] 30/7           67/20 68/21 70/4 72/17
carrier [1] 64/23
                          circumstance [1] 63/7      comment [1] 25/25          36/15                      74/3 75/20 82/5
carries [2] 56/3 57/7
                          circumstances [5] 20/6     communicate [2] 41/23 considerations [2] 28/6        counsel [21] 7/6 7/20
carry [2] 61/3 61/4
                           21/4 30/12 53/12 79/6      80/21                     28/8                       7/24 10/6 10/19 13/22
carrying [3] 8/6 8/8
                          cite [1] 57/14             communicating [1]         considered [5] 29/1         23/25 36/1 44/3 44/6
 38/17
                          citizen [3] 33/23 33/24     66/1                      57/24 60/6 62/2 62/12      58/9 65/12 65/19 68/1
case [46] 1/2 2/2 2/5 8/7
                           58/18                     communications [1]        consistent [1] 81/7         68/17 69/9 69/17 69/21
 8/8 10/16 18/12 21/8
                          CJA [2] 69/2 69/9           67/21                    conspiracy [2] 20/2         80/4 80/10 80/21
 21/9 21/15 21/18 25/2
                          clarifications [1] 67/17   community [23] 20/10 20/5                            counterintelligence [1]
 28/8 30/16 31/17 32/15
                          clarify [2] 8/2 76/11       29/4 30/10 31/14 35/4 constitution [6] 28/7          34/10
 33/20 38/1 38/4 38/25
                          class [1] 60/25             35/6 35/8 35/8 35/10      28/21 41/19 53/10 60/17   country [8] 20/16 29/22
 39/6 39/21 48/6 53/6
                          classified [1] 30/15        36/11 36/14 36/20 37/15 60/18                        34/2 34/17 35/8 59/3
 53/23 53/23 53/23 53/24
                          cleaned [1] 15/2            41/13 42/3 55/3 55/5     constitutional [1] 64/19    60/15 61/17
 54/1 55/18 55/24 55/25
                          clear [10] 37/15 37/20      56/24 57/1 57/5 58/1     consult [1] 68/17          counts [3] 22/17 55/21
 56/6 56/7 56/14 57/16
                           43/7 43/22 54/4 56/24      60/9 61/23               consultation [1] 69/19      55/22
 57/17 57/18 60/20 62/1
                           61/22 65/17 74/20 78/25   comparison [3] 5/10       contact [8] 31/10 31/11    couple [5] 10/13 15/5
 64/18 67/21 68/1 73/19
                          clearance [1] 33/12         13/9 53/19                64/10 64/11 64/16 64/17    28/9 30/23 47/25
 81/2 81/3
                          clearly [10] 6/3 6/14      compatible [1] 56/11       64/20 64/22               course [3] 17/13 49/8
cases [5] 25/9 25/9
                           13/5 26/8 26/19 27/22     completely [7] 9/7 20/9 contacts [1] 77/21            51/16
 50/20 57/23 79/24
                           36/12 38/21 49/21 61/11    31/7 31/15 41/11 54/9 contains [2] 12/11            court [99]
cassette [3] 78/18 82/3
                          Clematis [1] 1/17           54/9                      50/20                     court's [6] 11/16 40/5
 82/5
                          clerk [3] 9/14 78/17       computer [8] 7/20         contemptuous [1] 66/3       41/16 49/15 78/6 82/18
cassettes [3] 78/19 82/1
                           82/9                       65/21 66/25 70/10 70/12 content [1] 16/11           court-appointed [1]
 82/4
                          clerk's [1] 10/7            70/13 71/4 77/10         contention [1] 56/23        69/21
caught [1] 42/22
                          client [52] 8/4 16/16      computers [2] 34/25       context [1] 49/24          courtroom [16] 2/23
cause [3] 75/20 79/21
                           16/18 19/17 20/12 20/12    65/22                    contingency [1] 24/13       3/7 7/21 7/24 9/7 10/6
 80/12
                           20/13 20/14 20/25 21/11   conceal [1] 45/15         continue [3] 31/13 48/6     10/20 13/22 27/2 36/2
caused [1] 42/10
                           21/16 21/18 22/12 22/15   concern [1] 36/12          52/11                      43/24 44/2 44/8 47/6
cautionary [1] 75/18
                           22/17 22/20 24/10 24/15   concerning [1] 20/4       continued [3] 1/9 3/16      47/11 69/16
cell [2] 50/23 51/2
                           24/17 24/18 24/19 24/22   conclude [2] 14/4 52/5 51/15                         covering [2] 11/20
cellphone [1] 11/22
                           24/23 24/23 25/2 25/3     concluded [4] 3/15 48/7 continues [1] 49/16           11/20
cellphones [1] 34/25
                           25/5 26/5 26/19 27/15      69/20 69/21              continuing [2] 31/11       COVID [1] 83/12
century [1] 38/9
                           27/17 27/22 28/1 28/14    concludes [1] 51/4         37/9                      COVID-19 [1] 83/12
certain [1] 27/24
                           28/23 32/16 33/8 34/12    conclusion [6] 14/17      contradictory [1] 49/1     CRC [1] 1/23
certainly [13] 24/3 27/4
                           36/8 38/4 38/21 39/7       38/18 38/19 45/11 51/12 contrast [1] 56/22          credit [1] 59/4
 31/14 33/10 38/18 42/20
                           41/14 41/18 52/23 52/24    78/10                    control [2] 9/6 65/3       crime [3] 30/13 30/15
 50/17 59/4 59/24 60/12
                           52/25 53/7 54/7 54/24     condition [7] 36/25       controlling [1] 53/15       30/17
 67/2 68/16 79/11
                           67/22 70/21                42/10 56/11 56/18 56/25 conversation [1] 38/25      crimes [1] 25/19
certify [1] 83/8
                          client's [3] 36/17 53/9     69/2 76/14               conversations [3] 39/16    criminal [6] 23/11 32/7
cetera [1] 42/18
                           55/2                      conditions [25] 25/24      39/22 40/18                56/15 60/22 60/23 62/18
chance [4] 14/1 52/25
                          close [2] 38/1 38/1         28/15 38/15 41/21 43/7 conviction [1] 23/13         critical [1] 20/25
 79/8 79/21
                          closely [3] 6/4 22/24       43/14 46/9 56/19 56/25 convictions [4] 32/8         cross [1] 54/3
change [2] 60/2 60/2
                           53/18                      58/15 58/16 61/24 63/3 32/9 33/23 61/5              cross-examination [1]
changed [1] 75/1
                          closer [1] 63/15            63/9 66/4 67/2 67/9 67/9 convincing [4] 37/16        54/3
characteristics [2] 32/5
                          co [1] 72/14                67/12 67/16 72/13 72/16 37/20 56/24 61/22           Crowl [3] 5/1 21/19
 37/10
                          co-signed [1] 72/14         72/23 74/5 75/13         copies [3] 44/5 47/8        21/20
characterizations [1]
                          Code [2] 78/11 78/16       conduct [3] 18/6 20/3      82/5                      CRR [2] 1/23 83/16
 39/21
                          codefendant [1] 4/1         31/16                    copy [5] 6/24 10/17        culpability [2] 14/10
characterizing [1]
                          codefendants [4] 4/17      conducted [2] 6/13 15/6 10/22 10/24 48/19             46/3
 42/19
                           4/20 14/6 41/24           conference [3] 3/2 9/6 CORINNE [4] 73/9              current [1] 82/6
charge [4] 16/14 22/14
                          cold [1] 28/11              69/18                     74/11 75/23 76/7          currently [1] 4/21
 22/14 30/16
                          collar [1] 30/17           confessing [1] 52/24      Corps [1] 29/18            custody [1] 65/3
charged [3] 23/5 23/6
                          color [1] 10/5             confidential [1] 53/1     correct [13] 5/8 12/4      cut [4] 29/22 37/6 37/6
 30/12
                          COLUMBIA [4] 1/1           confined [1] 66/23         43/22 46/17 47/22 47/23    60/4


                                                     Thursday, June 3, 2021.                                             6/3/2021
                                                                                                                           Page 87
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM              Document 227-3 Filed 06/08/21 Page 87 of 97
C                        defense [9]   7/5 7/20 54/21            81/15 82/14     E
                         10/5 11/5 26/24 27/3          devoid [1] 38/10           disputing [1] 28/2
cuts [4] 29/25 33/25                                                                                       e-mail [4] 9/13 9/23
                         39/1 71/17 73/9               devoted [1] 35/6           disseminated [1] 6/17
 59/12 59/19                                                                                                9/25 10/8
                         defined [1] 30/17             diane [4] 1/23 1/25        distinction [4] 5/19
                                                                                                           e-mailed [1] 43/23
D                        Definitely [1] 73/2           83/16 83/16                34/2 34/11 34/17
                                                                                                           each [3] 13/16 35/12
                         definition    [1]  27/21      did [31] 5/5 6/5 7/3 8/3   district [17] 1/1 1/1
D-O-L-A-N [1] 73/13                                                                                         80/14
                         deliver [1] 78/19             20/23 21/25 22/15 29/13    1/24 4/24 23/3 23/4 46/7
D.C [2] 32/3 38/21                                                                                         earlier [1] 81/15
                         delivered [1] 78/21           31/19 31/19 31/20 34/1     55/19 58/19 66/8 66/8
danger [14] 31/14                                                                                          easily [1] 34/23
                         delusional [1] 18/5           34/3 37/1 37/24 39/25      66/10 66/14 66/23 78/8
 35/14 36/11 36/19 37/14                                                                                   economic [1] 67/23
                         democratic [1] 60/15          40/12 43/12 44/1 44/1      78/21 83/17
 55/3 56/23 57/4 58/1                                                                                      economy [1] 69/6
                         denied   [1]   67/8           44/3 44/13 46/7 48/13      do [93]
 60/8 60/9 60/21 61/12                                                                                     effect [2] 65/15 66/21
                         deny  [1]    61/18            51/8 51/9 54/12 59/2       documents [3] 22/15
 61/23                                                                                                     effective [2] 69/8 69/17
                         Department       [2]  22/9    69/19 77/7 77/18           22/20 64/1
dangerous [3] 23/23                                                                                        efforts [3] 46/8 46/12
 57/20 60/13             32/11                         didn't [15] 15/10 16/8     does [22] 10/19 18/5
                                                                                                            81/6
                         depends     [1]  37/4         20/21  21/17  24/23 29/8   19/17 19/17 27/23 29/17
DAR [1] 82/7                                                                                               efile [1] 44/12
                         depicted    [3]   49/22       31/20  31/22  34/3 34/5    35/23 36/18 37/2 46/2
darned [1] 28/20                                                                                           eight [1] 31/19
                         49/25  50/14                  34/7  34/7 37/25  59/20    55/4 55/25 56/6 57/12
data [2] 50/24 51/2                                                                                        either [11] 8/20 11/23
                         depicts   [2]   12/14   49/19 69/15                      58/3 60/4 61/4 61/8
DATE [1] 83/16                                                                                              17/20 17/21 18/15 23/14
daughter [18] 30/9       deputy [5] 43/24 44/3 difference [3] 22/13               62/19 63/20 75/17 75/21
                                                                                                            53/23 59/25 68/20 74/12
                         44/9 47/6 47/12               22/16 67/24                doesn't [18] 6/20 10/1
 35/11 35/18 35/19 58/21                                                                                    82/25
                         der [50]    1/19 1/19 3/5 differences [3] 24/9           22/17 22/20 26/14 27/22
 61/8 61/17 62/25 63/5                                                                                     elderly [1] 42/18
                         7/17 9/15 9/19 9/20 9/21 25/5 62/8                       28/4 30/14 36/7 36/9
 63/7 63/11 63/17 70/1                                                                                     election [1] 31/3
                         10/24 13/21 16/3 16/4 different [7] 5/14 8/3             36/9 36/17 36/20 51/21
 70/4 73/5 73/18 74/16                                                                                     electronic [1] 34/24
                         19/10 19/11 24/4 26/4         10/8 32/2 58/24 81/2       51/22 74/16 74/25 82/6
 75/6                                                                                                      elevator [1] 21/15
                         27/7 36/24 39/15 39/19 81/2                              doing [4] 9/6 10/11
day [10] 18/8 19/15                                                                                        Eleventh [5] 56/14
                         40/8 40/17 40/21 41/4 differentials [1] 62/21            62/14 66/2
 22/9 28/12 34/4 34/20                                                                                      56/21 57/11 57/15 57/22
                         42/5 43/2 43/21 45/19 differentiating [1]                DOLAN [115]
 38/17 50/16 51/3 54/14                                                                                    eligible [1] 53/11
                         45/21 45/23 47/18 48/19 22/11                            Dolan's [6] 12/11 13/8
days [3] 16/13 21/3                                                                                        elimination [1] 17/19
                         49/16 50/12 50/17 51/8 differently [2] 54/9              50/23 51/17 71/14 82/22
 32/15                                                                                                     else [13] 7/12 27/23
                         51/17 52/8 55/7 58/8          54/10                      dollar [4] 62/23 63/9
DC [15] 23/2 23/5 35/7                                                                                      28/21 48/25 49/25 52/8
                         67/16 68/5 68/22 69/5 difficult [1] 80/15                72/13 73/24
 39/15 40/24 46/15 62/6                                                                                     65/20 67/17 68/22 68/24
                         69/12 69/18 70/15 80/23 digitally [1] 83/9               dolly [2] 50/20 50/21
 66/4 66/10 66/24 68/1                                                                                      76/15 82/15 82/25
                         81/9 82/15                    direct [2] 59/23 71/18     don't [47] 2/13 4/10
 68/19 79/14 80/21 81/4                                                                                    elucidating [1] 58/10
                         describe    [3]  6/21 11/20 directed [2] 64/5 78/18      4/10 6/12 8/14 9/24 10/1
deal [5] 14/17 29/19                                                                                       email [5] 10/7 43/24
                         51/16                         directing [1] 11/16        10/3 16/5 16/10 16/18
 58/5 58/10 81/17                                                                                           44/18 47/2 47/5
deals [1] 61/14          described [4] 17/6 20/4 directly [1] 77/20               18/21 18/24 19/2 25/3
                                                                                                           emails [1] 64/23
                         27/20 54/19                   disability [1] 37/4        27/10 28/16 30/14 31/11
decade [1] 38/9                                                                                            emblem [2] 12/12 12/14
                         descriptions     [1]  17/24   disabled [1] 37/10         34/12 36/15 36/15 36/16
December [1] 24/15                                                                                         emergency [2] 65/16
                         designed [1] 46/10            disagree [1] 28/10         37/24 40/2 44/12 44/13
December 31st [1]                                                                                           66/22
 24/15                   despicable     [1]  63/6      disagreed [1] 37/19        44/18 44/20 44/22 44/23
                                                                                                           emotion [1] 28/11
                         destroy    [2]  31/20 60/5 disassociate [1] 49/17        51/10 53/12 59/14 59/23
decide [11] 40/1 40/2                                                                                      emphasize [1] 6/2
 40/5 40/23 49/5 55/8    destruction [2] 23/6          disassociated [2] 31/6     60/4 60/17 60/17 61/12
                                                                                                           employed [2] 33/24
                         56/2                          31/8                       63/8 63/13 68/7 70/2
 79/7 79/10 79/16 81/20                                                                                     37/10
                         details [5] 30/20 38/14 discharged [2] 34/1              77/8 77/16 79/19 81/5
 81/20                                                                                                     employment [3] 21/21
                         38/16 54/20 54/21             34/19                      done [10] 9/1 19/19
decides [2] 40/3 81/18                                                                                      64/7 64/8
                         detain  [2]    56/15 56/22 discretion [1] 78/14          22/18 26/4 49/14 58/9
decision [9] 4/24 24/2                                                                                     encrypted [1] 64/22
 24/2 40/4 40/5 78/6     detained [16] 4/21 4/23 discuss [2] 23/18 80/3           66/11 66/11 81/8 82/3
                                                                                                           encryption [12] 65/22
                         14/11 17/21 19/22 21/20 discussed [2] 26/1               doors [1] 18/3
 79/10 80/12 81/15                                                                                          66/1 66/24 70/11 70/14
                         22/4 22/5 22/13 23/1          55/22                      doubt [3]   52/2 59/14
decisions [1] 23/25                                                                                         70/23 71/3 71/7 71/9
                         23/3 23/5 25/5 40/6 46/6 discussing [2] 3/25             59/17
Deep [1] 18/2                                                                                               77/11 77/11 77/12
                         62/4                          14/18                      down [8] 21/15 29/12
defendant [34] 1/7 1/16                                                                                    encryption-type [1]
                         detainees    [1]   5/25       discussions  [1] 46/9      37/22 38/7 67/1 68/14
 2/23 3/3 3/5 3/21 5/1                                                                                      77/12
                         detention     [22]  1/9 3/14 dismissed [3] 32/7          74/25 79/24
 7/6 10/23 20/6 21/14                                                                                      end [6] 19/15 27/17
                         3/15 3/21 5/2 5/5 23/9        32/15 61/1                 downplaying [2] 51/17
 21/19 24/3 40/5 56/12                                                                                      27/18 55/2 56/7 80/1
                         25/22 38/17 38/20 39/4 disparity [1] 8/2                 52/22
 56/16 56/23 57/7 57/12                                                                                    end-of-the-day [1]
                         39/4 40/12 46/5 46/18 disposition [1] 59/24              draw [2] 45/21 45/25
 57/18 58/13 58/14 58/18                                                                                    19/15
 59/6 60/8 60/8 61/20    53/11 55/17 58/3 58/6 DISPOTO [40] 1/13                  drawn [1] 46/3
                                                                                                           ended [1] 52/12
 62/23 63/10 65/11 65/12 61/19 62/13 67/8              2/8 2/16 2/18 3/18 8/1     drill [2] 37/22 38/7
                                                                                                           enforce [2] 70/11 71/7
 73/19 80/15 80/18       determination       [1]       8/23 9/17 11/14 13/17      drive [2] 74/17 74/17
                                                                                                           enforcement [1] 12/11
                         79/22                         13/20 14/3 17/4 39/11      drove [1] 32/1
defendant's [4] 58/4                                                                                       engaged [1] 18/8
 58/17 60/22 77/10       determine [2] 17/2 79/1 40/7 40/19 41/1 43/15            drug [1] 61/6
                                                                                                           enlisted [1] 34/18
defendants [11] 4/21     developed [1] 53/11           47/15 48/13 49/9 51/11     due [1] 40/17
                                                                                                           enormously [1] 35/6
 4/23 4/25 5/2 5/4 5/12  device  [1]    66/1           51/24 55/10 58/8 67/7      during [7] 18/1 28/25
                                                                                                           enough [5] 13/25 35/11
 13/9 46/1 60/19 61/25   devices   [5]   65/22   70/23 70/1 70/3 75/14 76/15      37/5 50/12 51/15 59/3
                                                                                                            42/3 60/1 80/18
                         71/3 71/7 77/10               76/17 76/24 77/7 78/1      83/12
 61/25                                                                                                     enter [2] 13/4 79/11
                         devil [3] 38/14 38/16         78/25 80/8 80/19 81/3


                                                     Thursday, June 3, 2021.                                              6/3/2021
                                                                                                                          Page 88
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM           Document 227-3 Filed 06/08/21 Page 88 of 97
E                       extremely [2] 25/12          50/20 76/1 76/9            free [1] 60/15             18/11 26/7 28/13 29/6
                         62/15                      firearms [13] 5/23 15/3     front [8] 26/8 26/13       30/22 31/13 34/21 34/23
entered [3] 6/19 78/11
                                                     18/15 33/6 41/22 50/14      26/15 26/18 26/21 27/10   36/13 37/11 38/17 47/20
 78/23                   F                           59/21 65/2 65/3 75/18       50/5 50/6                 49/4 51/2 51/6 52/4 55/3
entertain [2] 16/19
                         F.C [1] 1/16                75/24 76/2 76/9            frozen [1] 76/17           58/12 60/2 60/2 61/15
 16/24
                         face [1] 54/17             first [23] 3/18 5/11 16/9   full [6] 64/7 64/8 71/19   61/18 61/20 61/23 62/22
entire [1] 5/18
                         facie [1] 53/6              16/10 17/16 19/14 20/17     71/20 73/10 73/11         62/22 64/15 65/1 65/6
entirely [1] 23/10
                         facing [1] 11/23            25/11 26/10 29/6 42/10     full-time [2] 64/7 64/8    65/10 65/14 67/25 68/8
entitled [2] 44/17 83/10
                         fact [7] 6/9 17/25 30/15    45/22 49/19 52/11 52/22    fully [1] 33/24            68/18 69/1 69/25 70/25
entry [3] 5/16 6/7 6/15
                          36/16 46/4 61/16 65/11     53/21 55/23 58/12 60/22    Fundamentally [1]          71/3 76/18 76/23 81/1
escape [1] 58/23
                         factor [1] 17/23            62/23 71/14 71/21 79/25     28/19                     82/8 82/9 82/11
ESQ [2] 1/16 1/19
                         factors [5] 14/7 28/12     five [4] 4/23 10/3 21/3     further [6] 3/17 18/9     gold [2] 12/12 12/14
essential [2] 20/9 41/12
                          30/23 60/21 61/15          49/15                       42/7 50/22 52/4 80/21    gone [4] 27/14 42/21
established [1] 61/22
                         facts [3] 22/11 24/7       five-minute [1] 10/3        future [1] 56/12           47/5 79/25
et [1] 42/18
                          30/21                     FL [1] 83/18                                          good [16] 2/8 2/10 2/18
ethically [1] 64/21
                         factual [3] 5/19 6/2       flatly [1] 46/12            G                          3/1 3/4 3/6 3/7 3/9 58/9
evaluate [1] 80/3
                          51/4                      fled [1] 59/20              garb [3] 31/21 59/22       66/19 73/6 75/22 79/21
even [13] 6/8 6/11 10/4
                         factually [1] 5/13         flee [10] 29/8 36/20         60/4                      80/2 80/12 83/2
 16/22 24/20 26/17 32/2
                         fail [1] 74/5               57/20 58/23 58/25 59/1     gas [1] 31/21             gosh [1] 28/10
 37/17 37/20 38/5 52/25
                         failed [1] 29/9             59/1 63/3 72/15 74/4       gatewaypundit.com [4] got [6] 8/3 22/14 23/1
 60/16 60/19
                         fair [3] 80/16 80/17       flight [10] 30/8 56/17       15/8 15/17 15/18 15/19 31/12 76/17 77/4
event [1] 82/21
                          81/7                       56/17 57/4 58/1 58/12      gather [1] 23/23          GoToMeeting [1] 24/15
eventually [1] 59/14
                         fairly [1] 30/20            58/14 58/15 59/6 59/9      Gator [2] 23/21 62/19 gotten [2] 59/21 59/22
ever [2] 5/21 54/13
                         fairness [1] 25/9          FLORIDA [15] 1/5            gear [4] 12/18 12/20      government [76] 1/13
every [1] 52/14
                         fake [1] 58/24              1/14 1/18 6/5 23/20         12/24 22/10               4/11 4/12 5/2 5/5 5/25
everybody [9] 6/23
                         falls [2] 5/25 32/23        24/13 24/14 35/22 58/19    general [2] 18/7 51/2      8/5 8/7 8/10 8/25 10/18
 7/12 10/19 28/22 44/23
                         falsed [1] 46/13            62/6 62/19 66/8 66/9       gentleman [4] 11/17        11/2 11/3 11/11 11/16
 48/5 53/18 54/9 83/2
                         family [3] 35/6 37/6        66/23 78/8                  12/6 19/21 38/23          12/16 14/5 15/22 17/13
everyone [1] 14/1
                          41/18                     flsd.uscourts.gov [3]       get [26] 4/18 8/3 14/1     17/17 18/14 19/4 19/14
everything [2] 24/1
                         far [8] 23/24 25/6 67/8     1/25 10/10 44/16            14/23 14/25 15/10 18/11 19/19 19/24 20/7 21/3
 72/22
                          67/16 69/9 69/19 70/21    fly [1] 68/13                18/25 21/25 23/12 28/18 24/2 25/14 26/23 27/2
evidence [55] 3/19 3/22
                          80/17                     focus [1] 55/1               34/3 35/2 36/13 37/11     27/12 27/21 28/17 28/23
 5/20 5/22 11/11 14/9
                         fashioned [1] 10/16        folks [5] 19/20 20/16        37/25 47/10 47/12 47/25 29/7 29/24 31/24 36/10
 16/20 16/22 17/12 18/14
                         father [1] 35/5             22/17 37/21 38/19           48/7 48/11 59/25 67/4     39/15 41/2 41/8 42/24
 19/11 20/5 20/22 20/24
                         FBI [13] 21/9 21/9         follow [6] 6/24 29/13        67/14 76/25 81/15         43/20 43/25 45/12 46/5
 21/17 25/12 25/18 26/1
                          24/22 27/13 27/13 49/2     34/22 43/8 43/8 60/17      gets [4] 40/3 47/12        46/10 48/14 48/16 49/7
 26/25 28/2 28/23 30/18
                          53/3 54/3 54/12 54/19     followed [1] 29/11           81/19 82/7                49/18 50/14 50/19 53/5
 30/18 31/1 31/5 32/4
                          54/20 59/18 63/13         following [6] 5/11 15/5     getting [3] 9/9 34/19      55/17 56/22 59/7 59/11
 37/16 37/20 37/22 38/12
                         FBI's [1] 14/23             26/16 35/13 51/7 51/13      63/2                      59/13 59/21 59/23 60/11
 43/19 48/16 49/5 49/7
                         Fed [7] 56/13 56/20        follows [2] 60/18 72/23     give [16] 6/21 10/5 16/6 61/21 62/4 63/4 67/10
 50/13 52/2 56/18 56/24
                          57/10 57/15 57/21 57/22   Forces [2] 29/20 29/23       17/2 24/24 29/19 40/1     67/22 72/17 74/3 75/14
 57/8 57/12 57/19 57/24
                          58/2                      forefront [1] 6/15           40/23 43/15 48/10 49/6 78/9 78/12 78/15 80/11
 57/24 58/22 59/1 59/8
                         federal [1] 65/3           foregoing [1] 83/8           61/15 75/17 78/4 79/20 80/16
 59/11 59/12 59/12 59/23
                         felony [2] 23/5 56/2       foreground [1] 11/17         80/18                    government's [18] 3/20
 59/25 60/4 60/5 60/6
                         felt [1] 18/12             foremost [1] 17/17          given [2] 5/12 67/21       8/8 11/9 14/24 18/9
 61/22
                         few [8] 9/4 9/10 17/22     forensic [1] 71/4           gives [1] 59/4             25/10 28/2 31/5 40/12
evident [1] 27/11
                          19/8 39/12 43/20 45/7     forget [1] 70/3             giving [1] 81/5            40/15 41/3 49/10 50/17
exactly [1] 35/14
                          63/16                     forgot [1] 42/25            gleaned [1] 24/8           50/23 52/24 53/2 57/13
examination [4] 54/3
                         file [8] 6/24 8/23 67/2    form [1] 69/15              go [59] 2/15 4/10 4/14 61/18
 71/18 72/1 73/14
                          67/3 78/5 79/22 80/13     format [1] 42/15             7/9 9/11 9/13 11/13 12/5 GPS [6] 42/1 51/1
Excuse [2] 39/8 40/14
                          81/16                     formation [3] 12/17          13/17 14/3 14/15 15/15 65/10 65/13 66/17 77/22
exercise [1] 78/13
                         filed [1] 19/24             12/25 27/20                 17/4 19/10 19/12 19/19 grand [2] 25/13 53/6
exhibit [14] 8/24 8/25
                         filing [1] 82/8            former [1] 17/6              24/4 26/25 27/7 28/16 granting [1] 78/12
 11/3 11/10 11/12 11/17
                         final [2] 14/14 14/16      Fort [1] 83/18               28/18 32/9 36/8 36/9     great [6] 9/22 11/1
 25/10 43/25 44/7 44/24
                         finally [3] 5/4 54/12      forward [3] 57/8 57/12       36/13 36/13 36/23 36/24 29/19 37/2 48/3 53/6
 48/15 48/16 49/7 49/18
                          58/3                       60/3                        38/17 40/8 41/4 42/23 green [1] 50/4
Exhibit 1 [2] 8/25 11/17
                         financial [1] 36/19        forwards [1] 11/23           43/2 45/4 45/9 46/22     ground [1] 56/5
Exhibits [1] 60/11
                         find [12] 19/7 22/1 38/3   found [2] 16/12 62/15        47/9 47/12 47/14 48/6 grounds [2] 6/6 32/19
exist [1] 82/6
                          55/24 58/13 58/14 59/5    foundation [1] 25/20         49/4 49/9 55/14 61/11 group [6] 5/25 13/11
expedited [1] 78/21
                          59/6 61/20 62/20 65/25    four [5] 4/21 15/1 28/13     65/15 66/9 66/10 66/14 20/15 26/9 27/14 27/16
experienced [3] 43/4
                          76/23                      55/21 78/8                  66/24 67/5 67/6 67/23 group's [1] 5/16
 65/8 66/18
                         fine [9] 7/1 28/16 30/4    fourth [1] 55/20             70/3 71/16 74/10 74/15 grouping [1] 38/21
extend [2] 65/18 82/22
                          41/6 45/6 50/10 52/18     frame [1] 32/24              77/20 79/14 83/3         guard [2] 33/12 33/13
extent [1] 27/24
                          70/20 74/23               frankly [3] 41/1 51/20      goes [1] 30/22            guidance [1] 14/6
extenuating [1] 79/5
                         finish [1] 15/13            53/24                      going [50] 3/16 6/19      guilt [1] 28/3
extra [1] 22/19
                         firearm [5] 32/12 32/20    FREDERICK [1] 1/16           10/16 14/23 14/25 16/25 guilty [1] 39/3


                                                    Thursday, June 3, 2021.                                              6/3/2021
                                                                                                                             Page 89
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM               Document 227-3 Filed 06/08/21 Page 89 of 97
G                         41/8 42/16 43/20 45/14 27/4 27/24 28/4 28/5               house [5] 14/23 15/3      impose [2] 65/14 67/10
                          45/19 46/25 47/2 47/5        29/12 31/4 31/9 31/10         34/24 39/3 76/13         imposed [2] 4/25 5/3
gun [5] 8/8 33/13 38/1
                          47/6 51/15 51/17 53/5        31/22 33/19 34/22 34/24 how [11] 14/7 35/13            impossible [2] 26/10
 38/4 38/8
                          55/19 55/20 58/13 58/19 34/24 35/1 35/15 37/5              36/8 38/1 41/7 41/8 47/8 26/21
guns [5] 20/3 31/12
                          59/6 59/7 59/15 60/1         38/8 38/14 39/3 39/25         52/20 64/5 72/9 73/16 in-court [1] 9/9
 36/14 65/4 76/2
                          60/11 60/23 61/4 61/20 40/18 41/15 41/20 46/16 how not [1] 41/7                     in-person [1] 68/4
gut [1] 37/3
                          61/21 62/17 63/17 64/8 50/24 51/2 54/9 54/22 however [5] 56/8 57/2 incarcerated [1] 66/5
guy [4] 31/25 39/2 39/7
                          65/11 66/19 68/16 77/24 55/18 55/19 59/4 59/14 57/11 68/5 68/17                     incarceration [4] 21/22
 52/15
                          78/11 81/23 82/7             61/9 62/25 63/5 63/16 husband [5] 35/4 63/6 65/14 66/20 75/3
guys [2] 27/10 32/1
                          hasn't [3] 36/10 37/2        65/12 67/24 68/9 68/11 72/15 72/23 74/15               incident [5] 60/25 61/3
H                         37/21                        68/12   68/12   68/12  76/19 HUTCHINSON        [15]     64/12 76/13 77/15
                          hat [1]   12/2               76/22 77/15 77/21 77/24 1/16 1/16 2/24 3/1 7/13 inclined [2] 46/11 79/4
Hackett [2] 4/22 50/7
                                                       81/13                         9/14 26/3 26/12 36/23 includes [3] 64/22
had [47] 3/13 4/7 4/16 have [155]
 4/17 4/20 5/24 6/8 8/4   haven't   [2]   52/25  62/10 himself   [3]  31/6 31/8      42/6 58/9 63/14 68/24     64/23 65/3
 8/9 10/14 16/20 17/21    having   [7]   4/4 13/24     41/22                         69/20  82/19             including  [5] 3/25 9/22
 17/23 20/12 20/13 20/13  32/18   34/11   42/14  49/12 hip  [4]  37/1  42/10  42/13 hybrid   [1] 9/8           13/2 30/12 72/13
 22/8 22/19 23/11 23/19   75/19                        42/16                                                  incongruent   [3] 27/12
                          he [227]                     hips  [1]  42/12             I                          27/25 54/22
 24/6 24/7 26/19 27/14
                                      11/20 24/13                                   I'll [53] 4/11 10/2 10/3 inconsistent [1] 54/23
 29/8 31/7 31/12 31/23 head [3]                        his [88]
                          45/24                        history   [5]  32/5 33/14 16/6 16/21 17/1 17/2         incredibly [1] 41/17
 33/12 39/15 39/16 42/11
                          headphones      [3]  2/14    36/17 37/9 62/18              19/14 20/25 21/12 26/3 incumbent [1] 43/20
 42/16 42/21 43/23 45/11
                          4/5 4/8                      hold [12] 11/24 13/14         28/17 29/9 30/3 30/10 indicated [1] 77/9
 45/12 45/12 48/4 52/25
                          health  [1]   61/6           15/13 26/2 36/22 36/22 32/16 33/11 35/2 36/23 indicates [1] 49/21
 58/23 58/24 60/1 62/18
                          hear [10] 2/12 2/17          39/5 39/10 44/10 46/23 39/24 39/25 40/1 40/6 indication [1] 16/15
 69/16 75/15 79/13
                          2/21 3/17 17/1 17/1          55/18 81/25                   41/3 41/5 43/3 43/15     indications [1] 58/22
hadn't [1] 30/25
                          23/24 28/17 40/22 70/1 holding [3] 11/22 11/25 44/21 47/16 49/3 49/5 indicative [1] 57/25
half [2] 5/15 42/11
                          heard [11] 6/8 8/6 8/11 12/2                               49/14 50/22 52/5 55/2 indicted [1] 41/8
hallway [1] 21/15
                          13/1 20/11 41/1 58/22 holds [1] 37/5                       62/25 65/12 67/14 68/15 indictment [13] 19/22
hammer [2] 29/12 39/5
                          58/25 59/12 77/8 77/16 home [13] 18/14 21/21 68/19 70/3 73/3 74/10                   20/16 24/9 25/13 39/9
hand [7] 9/8 11/22
                          hearing    [24]  1/9 3/14    21/21 21/22 37/12 41/20 74/23 79/6 79/20 79/20 41/14 45/22 46/2 52/13
 29/22 50/21 59/19 59/21
                          3/14 3/15 3/15 4/5 11/3 52/18 65/14 66/20 73/22 79/23 80/8 80/13 81/18 52/15 55/20 55/21 80/1
 71/15
                          11/6 11/10 23/9 25/22        75/2 77/20 77/25              82/20 82/22              individual [5] 15/7 17/8
handle [1] 68/21
                          40/20 48/8 48/19 62/13 honor [70] 2/8 2/18 3/9 I'm [58] 2/15 4/4 6/19 17/15 50/5 50/19
handling [2] 40/16 81/3
                          68/8 69/7 78/10 78/19        3/24 4/8 4/15 5/24 6/8        7/15 9/11 10/11 13/19 individuals [11] 12/17
hands [3] 27/21 27/22
                          78/22 79/23 80/14 83/2 7/16 8/13 9/2 12/9 13/1 15/10 15/24 16/16 16/25 12/20 12/21 12/22 12/23
 27/24
                          83/12                        13/8 13/13 14/5 20/11         19/13 20/20 23/24 26/17 13/1 13/7 17/20 20/2
happen [1] 60/15
                          hearings    [1]  40/22       24/6   28/9  29/2  29/12      27/1 28/3 28/13 29/6      29/20 59/16
happened [5] 24/7 31/6
                          heavily   [1]  32/8          30/8   32/6  32/16  34/2      30/22 33/4 38/23 39/12 indulgence [1] 49/15
 33/14 42/15 53/5
                          heinous [1] 53/14            34/21 34/24 35/2 35/15 42/1 42/18 42/20 43/1 inference [2] 45/21
happening [1] 49/12
                          held  [1]   19/17            37/5 37/18 37/25 38/7         43/18 49/3 49/12 49/18 46/3
hard [4] 2/12 4/4 28/10
                          her [9]   5/20 5/22 73/8 38/11 39/1 39/8 39/12             49/22 51/5 51/8 52/22 inferences [1] 46/1
 44/5
                          74/16 74/17 75/18 75/19 39/14 43/18 43/23 44/1 52/24 53/1 55/8 55/12 information [5] 3/23
harm [2] 9/22 81/5
                          75/20 75/21                  44/16 44/25 45/10 45/21 55/15 58/12 61/20 62/22 4/18 14/19 18/9 57/25
Harrelson [34] 4/22 6/5
                          here [40] 2/22 3/7 4/12 46/14 47/2 47/23 48/17 62/22 64/15 65/1 65/6 informed [1] 4/20
 6/9 6/12 6/18 12/8 12/13
                          7/9 7/21 7/24 8/19 10/20 49/16 52/20 53/6 54/18 65/10 65/14 66/3 69/12 initially [1] 45/12
 13/6 13/10 14/8 14/11
                          23/24 27/1 28/12 28/23 54/20 54/25 55/4 60/17 70/19 72/10 73/17 73/20 Inn [1] 21/13
 21/10 21/14 22/16 22/19
                          32/8 32/13 40/16 41/3        64/25 66/6 67/20 69/23 77/2 79/4 81/3                  innocence [3] 28/3
 22/23 22/25 23/1 23/19
                          42/12 52/21 53/5 53/15 71/5 72/4 72/6 72/19               I've [1] 33/5              28/24 58/4
 23/23 24/9 24/11 24/18
                          55/2 55/2 55/12 55/15        72/21 72/25 73/2 75/5 identifications [1]              innocent  [2] 25/21
 25/1 26/14 38/4 50/15
                          56/2 56/16 57/2 57/23        76/5                          58/25                     53/10
 50/21 62/3 62/3 62/5
                          58/10 58/17 60/7 61/14 Honor's [4] 19/15                  identified [4] 11/11      inquired [1] 4/16
 62/8 62/9 62/12
                          61/18 63/22 66/12 66/19 28/14 43/24 67/13                  24/13 26/19 48/16        inside [5] 18/3 42/17
Harrelson's [2] 24/7
                          72/24 76/23 80/16 83/3 HONORABLE [1]                      identify [1] 45/17         42/22 51/18 60/12
 24/18
                          hereby [1] 83/8              1/10                         identifying [1] 17/24     insignia [7] 54/3 54/5
Hartshort [1] 1/19
                          Hertato [1] 57/22            honorably [4] 34/1           identity [1] 45/15         54/6 54/8 54/13 54/16
has [77] 3/15 6/17
                          hesitate   [2]  66/3 66/4    34/19 59/3 61/17             illegal [1] 66/2           61/12
 10/22 10/23 12/13 12/16
                          high  [3]   22/9  60/25      honors   [1]   60/18         immediately [6] 5/22 insignificant [1] 42/19
 13/1 14/9 14/17 17/13
                          66/17                        hope [1] 6/20                 12/18 12/20 50/5 77/23 instant [1] 61/13
 19/5 19/19 20/3 20/5
                          highest   [1]  33/12         hopefully    [2] 4/18  48/7   78/19                    instead [1] 21/22
 22/18 23/13 23/25 24/20
                          highly  [4]   16/22 18/4     hoping   [1]   44/5          implausible [1] 18/5      instructions [1] 75/18
 26/23 27/2 29/7 29/8
                          18/11 43/4                   horizontal [1] 12/12         important [11] 19/18 insurance [1] 28/25
 29/11 29/23 31/6 31/7
                                                                                     22/6 24/2 24/3 25/8
 31/14 31/15 32/7 32/9 Highway [1] 83/18               host [1] 7/2                                           insure [4] 20/10 41/13
                          him  [64]    7/22  8/10 9/22 hotel  [5]  20/3  32/2        28/20 38/16 41/7 41/18 42/3 72/22
 33/23 35/4 35/5 35/9
                                                                                     58/6 67/23
 36/14 37/13 37/15 38/20 15/13 16/11 17/18 18/15 50/24 51/3 54/14                                             interest [1] 69/6
                          21/21 21/21 23/3 23/5 hour [1] 5/15                       importantly [2] 36/17 interesting [2] 36/8
 39/15 39/19 39/21 41/2
                          25/14 26/14 26/15 27/3 hours [1] 78/22                     54/2                      60/10


                                                     Thursday, June 3, 2021.                                                6/3/2021
                                                                                                                           Page 90
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM            Document 227-3 Filed 06/08/21 Page 90 of 97
I                         joined [1] 46/12            16/2 16/5 16/10 17/20 let [30] 2/21 3/17 7/4          42/1 60/21
                          judge [141]                 18/21 19/2 19/4 22/1      7/9 11/24 15/13 18/3       looks [6] 11/19 14/6
interests [1] 18/13
                          judge's [1] 46/18           25/3 25/6 25/10 25/21     19/1 19/9 22/22 29/15       23/13 33/16 53/22 76/19
internet [1] 77/2
                          judges [1] 23/4             27/11 28/8 30/11 30/19 35/21 36/23 39/3 42/23        loose [3] 20/15 30/19
interrupt [2] 13/16
                          judicial [1] 69/6           30/21 31/12 31/13 31/17 44/10 44/11 44/15 45/4        31/25
 16/8
                          juncture [1] 44/6           33/7 33/25 34/7 34/9      51/24 68/11 70/2 71/14     loosely [1] 31/25
interrupting [1] 13/20
                          JUNE [1] 1/4                34/10 34/12 36/2 36/5     72/12 73/5 75/14 77/24     loosened [1] 75/1
interrupting Mr [1]
                          jurisdiction [1] 72/16      36/10 36/11 37/7 37/15 78/1 78/7 78/25               lose [1] 77/8
 13/20
                          jury [2] 25/13 53/6         37/15 37/18 37/23 37/23 let's [5] 2/2 13/16 31/22    losing [1] 37/7
interview [9] 15/6
                          just [75] 2/21 3/17 6/21    38/1 38/12 38/13 38/16 48/6 48/11                    lost [5] 55/10 76/17
 15/22 16/16 18/1 18/18
                           7/3 8/1 8/14 8/22 9/6      38/22 38/24 38/25 39/2 level [7] 14/10 20/9           76/19 76/24 77/2
 18/20 18/23 19/2 45/13
                           9/10 9/23 10/2 10/9        41/2 42/6 48/19 49/16     33/11 41/12 46/3 54/10     lot [15] 16/20 18/5
interviewed [1] 45/16
                           10/12 11/24 11/24 12/1     52/14 53/5 53/25 54/21 66/17                          21/24 38/24 40/22 42/17
interviewee [1] 17/6
                           13/16 13/24 19/1 21/7      58/7 62/4 63/2 63/13     Levin [1] 1/20               42/21 58/7 59/12 59/15
intimating [1] 36/12
                           22/22 22/22 25/7 25/19     67/7 68/7 69/4 69/5 70/1 liberty [6] 28/20 28/22      59/16 60/21 61/4 61/15
introduce [2] 44/24
                           25/19 26/1 26/1 26/2       71/8 72/23 74/2 75/14     28/25 37/7 39/5 53/9        72/12
 48/14
                           26/7 26/20 27/8 27/9       77/8 77/16 77/24 80/3 license [1] 74/17              louder [1] 4/6
introduced [1] 11/3
                           27/12 29/15 31/12 32/24    80/24 82/4               life [3] 28/22 36/17 55/2   love [1] 76/20
intrusion [1] 15/2
                           35/20 37/8 37/19 39/10    Knowing [1] 72/20         light [6] 28/12 30/20       lucky [1] 61/10
investigated [2] 43/6
                           41/5 44/4 47/3 47/9       known [1] 24/11            30/20 30/21 65/11 82/19    lunch [1] 48/10
 53/7
                           47/11 47/17 48/24 49/24   knows [4] 14/24 29/2 like [27] 6/16 11/19
investigation [1] 17/14                                                                                    M
                           50/7 50/7 51/10 51/12      39/2 42/15                14/17 14/19 15/4 15/11
investigator [1] 64/20
                           51/24 52/5 52/10 52/13                               23/13 24/1 25/17 26/9      M-E-D-I-N-A [1] 56/20
involve [1] 30/14                                    L
                           52/18 53/16 54/1 55/13                               28/6 30/1 31/17 33/16      ma'am [5] 70/18 71/25
involved [5] 18/25
                           56/8 60/14 67/13 67/14    lack [1] 18/22             34/7 34/8 43/3 43/25       73/6 73/16 75/7
 20/23 30/24 32/1 77/14
                           68/13 70/2 74/2 74/20     large [2] 8/19 53/23       45/25 49/5 51/6 51/20      mad [1] 77/4
involvement [3] 20/17
                           76/19 77/4 78/25 79/15    last [8] 16/12 26/10       53/18 53/22 68/11 74/15    made [10] 15/25 27/9
 24/25 54/10
                           80/12 81/22 82/20          30/22 38/3 43/15 52/18 76/19                         27/12 39/21 43/22 45/20
involves [1] 30/13
                                                      77/8 77/16               likely [2] 53/7 57/20       51/5 81/4 82/3 82/5
irregular [1] 16/22       K                          late [2] 5/15 39/13       limitations [1] 83/14       magistrate [10] 1/10
is [350]
                        karate [1] 34/8              later [4] 5/17 16/21      line [1] 26/19              4/23 5/3 5/12 23/1 23/4
Isaacs [2] 5/5 5/7
                        karate-wise [1] 34/8          21/1 33/9                list [1] 21/20              46/6 46/18 78/11 78/13
isn't [5] 25/22 27/19
                        keep [2] 13/24 81/22         Laura [3] 22/5 22/7       listed [6] 32/10 35/22      magnetic [1] 18/2
 30/7 36/25 54/24
                        Keeper [7] 15/3 15/22         42/1                      45/22 46/1 56/3 57/24      mail [4] 9/13 9/23 9/25
issue [11] 14/18 14/22
                        31/23 49/18 59/22 60/1       law [12] 1/16 12/11       listened [1] 45/13          10/8
 20/25 49/13 53/15 55/8
                        64/12                         28/7 28/8 29/9 33/23     listening [1] 72/24         mailed [1] 43/23
 55/23 75/15 77/9 79/12
                        Keepers [32] 12/13            33/24 53/10 53/11 57/17 literally [3] 6/4 6/6        major [2] 20/1 62/21
 80/14
                        12/15 13/2 13/12 15/7         57/17 65/3                42/14                      majority [1] 61/25
issues [15] 3/24 4/19
                        17/7 17/22 18/7 18/16        law-abiding [1] 33/23 litigation [1] 68/18            make [35] 7/5 7/23 8/15
 6/2 13/25 14/6 14/21
                        20/15 20/17 22/7 22/8        Lawrence [1] 32/10        little [8] 2/11 2/12 4/6    8/22 8/24 9/23 13/15
 23/22 39/17 39/23 58/6
                        23/8 24/11 24/19 31/7        laws [2] 60/18 60/19       24/6 29/6 30/3 32/14       14/17 15/11 19/12 24/1
 58/10 61/6 61/7 61/7
                        31/10 34/6 41/23 49/22       lawyer [3] 39/1 67/3       35/2                       25/25 27/9 29/4 43/21
 75/20
                        50/9 54/6 54/8 54/11          67/20                    live [2] 73/22 75/25        48/22 55/13 63/1 64/20
it [241]
                        54/13 59/16 60/3 62/10       leader [6] 21/2 24/14     loathe [1] 43/18            67/4 69/15 70/2 70/13
it's [11] 28/20 30/14
                        66/2 76/12 77/14              30/23 34/4 41/9 62/9     local [4] 78/8 80/25        71/6 74/20 74/23 75/3
 32/6 36/16 37/18 37/24
                        keeps [1] 39/20              leaders [3] 23/8 24/14 81/6 81/22                     77/10 77/10 78/12 79/9
 41/6 54/25 56/8 79/9
                        Kelly [1] 50/4                30/24                    locate [1] 36/13            79/21 80/12 80/22 81/18
 79/25
                        Ken [11] 2/11 8/14 44/4      leadership [5] 20/13      located [1] 50/24           makes [2] 4/6 23/22
its [2] 30/19 78/3
                        44/18 47/8 47/14 48/1         24/16 24/20 24/23 31/1 location [3] 58/20 65/10      making [2] 24/1 39/20
J                       48/8 71/16 73/8 76/22        leading [6] 13/6 13/11 66/16                          male [1] 5/17
                        kenzuniga [1] 44/16           25/15 26/21 30/15 40/11 lodged [1] 55/19             man [3] 34/18 41/8
jail [2] 65/15 66/21
                        kept [1] 69/8                learned [1] 3/23          logic [1] 41/14             52/17
James [2] 5/1 65/8
                        key [1] 30/25                least [7] 12/21 14/22     logically [1] 33/8          many [7] 12/18 17/20
January [5] 13/11
                        Kidd [2] 22/25 23/9           21/15 22/24 23/23 48/22 long [11] 22/8 22/11         26/14 51/23 59/10 61/24
 14/11 17/9 20/17 33/16
                        kind [9] 30/5 32/3            56/11                     24/12 30/24 35/5 42/15     79/13
January 3rd [1] 20/17
                        33/10 34/15 36/19 38/12      leave [13] 19/1 20/8       47/8 62/14 62/14 66/19     March [1] 32/12
January 6th [3] 13/11
                        52/25 55/3 75/24              21/21 31/19 41/10 66/8 72/9                          March 29th [1] 32/12
 14/11 17/9
                        kinds [2] 35/1 39/1           66/10 66/12 66/21 72/15 longer [2] 24/19 82/8        marine [3] 17/7 29/18
January 8 [1] 33/16
                        king [2] 45/24 57/14          74/21 77/21 82/20        look [12] 22/18 28/11       61/16
JASON [6] 1/6 2/4
                        knew [3] 29/7 59/13          leaving [3] 35/10 35/10 44/18 53/18 53/18 60/10       Marines [2] 29/23 59/2
 53/17 55/18 72/3 73/19
                        59/17                         35/11                     60/21 60/22 61/14 62/7     MARK [3] 1/13 2/8
Jeffrey [1] 40/10
                        knife [3] 32/18 32/21        left [7] 11/17 12/1 12/6 63/20 77/10                  2/18
Jersey [1] 32/11
                        60/25                         50/6 68/18 69/4 77/5     looked [4] 32/14 42/14      married [2] 72/9 72/11
job [1] 58/9
                        knives [1] 33/6              legal [1] 72/7             43/5 43/5                  matched [1] 19/5
Joe [1] 50/7
                        know [78] 2/21 3/16          less [3] 32/14 52/23      looking [8] 22/25 24/17     mate [1] 68/19
join [1] 46/8
                        5/24 6/8 6/12 7/9 9/24        53/2                      25/10 27/1 29/16 30/11     material [1] 77/12


                                                     Thursday, June 3, 2021.                                              6/3/2021
                                                                                                                     Page 91
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM          Document 227-3 Filed 06/08/21 Page 91 of 97
M                       MICHAEL [2] 1/19 3/4      23/22 39/20 40/13 82/19 mute [3] 13/19 13/20       nodding [1] 76/6
                        microphone [3] 63/15      Mr. [234]                39/13                     nonappearance [1]
matter [6] 28/5 28/18
                        63/15 70/7                Mr. Caldwell [12]        muted [1] 16/7            59/6
48/11 51/21 51/22 83/10
                        might [3] 16/11 75/1      19/21 20/1 21/5 45/20 my [84]                      nonconviction [1] 61/2
matters [3] 44/8 45/7
                        80/15                     45/22 46/4 46/5 46/5     Myrtle [1] 33/17          none [2] 61/7 65/5
79/13
                        Mike [2] 25/25 39/2       46/8 46/11 46/12 52/19 myself [3] 30/22 43/3       Nonetheless [2] 25/20
MATTHEWMAN [5]
                        military [11] 12/18       Mr. Dispoto [35] 3/18 74/24                        74/8
1/10 10/10 27/8 34/22
                        12/20 12/23 22/10 29/11   8/1 8/23 9/17 11/14                                nonsense [1] 60/1
55/6
                        29/13 31/21 33/9 33/25    13/17 14/3 17/4 39/11 N                            NOOR [3] 71/17 71/20
maximum [1] 56/4
                        34/12 34/15               40/7 40/19 41/1 43/15 N-O-O-R [2] 71/22            71/23
may [30] 9/25 15/5
                        miller [4] 1/23 1/25      47/15 48/13 49/9 51/11 71/23                       normally [1] 48/10
15/12 15/21 17/20 19/23
                        83/16 83/16               51/24 55/10 58/8 67/7 name [8] 15/8 20/19          not [131]
21/8 21/23 23/10 27/5
                        mind [3] 10/1 10/1        70/1 70/3 75/14 76/15    20/19 71/19 71/20 71/21   note [3] 40/6 43/12
28/12 28/15 30/3 34/20
                        81/22                     76/17 76/24 77/7 78/1    73/10 73/11               50/22
39/16 39/16 40/24 40/24
                        mini [1] 43/18            78/25 80/8 80/19 81/3 names [1] 58/24              nothing [5] 20/12 20/13
43/1 43/22 46/9 50/17
                        minimum [1] 56/5          81/15 82/14              national [2] 27/16        20/13 53/4 83/2
52/11 52/17 60/19 68/17
                        minor [2] 30/13 30/14     Mr. Dolan [89]           34/13                     notice [2] 27/19 81/16
75/16 76/8 76/8 80/14
                        Minuta [3] 5/4 5/13       Mr. Dolan's [6] 12/11 nature [4] 30/11 37/14       notify [1] 73/1
May 19th [1] 21/23
                        5/14                      13/8 50/23 51/17 71/14 61/11 61/13                 now [23] 5/24 9/17
May 24th [3] 15/5
                        minute [1] 10/3           82/22                    near [1] 50/14            10/11 17/15 17/19 23/5
15/21 17/20
                        minutes [15] 9/4 9/10     Mr. Harrelson [23] 6/5 necessary [4] 10/4          37/4 44/6 44/21 45/2
May 28 [1] 21/8
                        10/13 19/8 31/19 34/14    6/9 6/12 6/18 12/8 12/13 18/13 79/23 80/7          45/3 55/23 56/7 56/15
May 28th [1]   52/17
                        43/23 47/25 49/15 51/19   13/6 13/10 14/8 14/11 neck [1] 11/20               56/22 57/6 65/18 66/10
maybe [2] 8/1 68/13
                        51/21 51/22 51/22 52/23   21/10 24/9 24/11 24/18 need [13] 6/24 8/23         67/4 68/15 69/25 73/21
me [51] 2/21 3/17 5/24
                        53/3                      25/1 26/14 50/15 50/21 9/24 28/11 28/25 47/9       75/1
6/21 7/2 7/4 7/9 11/24
                        mirrored [1] 41/20        62/3 62/3 62/5 62/9      63/15 65/17 65/18 67/1    number [7] 2/5 24/16
16/14 19/1 19/10 22/22
                        miss [2] 41/17 73/7       62/12                    67/18 70/7 82/15          39/7 41/8 59/9 77/22
22/23 24/22 28/4 29/15
                        missed [2] 5/16 33/4      Mr. Harrelson's [2]      needed [1] 68/24          77/22
29/21 30/17 35/21 37/19
                        misstatements [1]         24/7 24/18               needs [8] 8/15 29/2       nunchakus [1] 33/6
39/2 39/8 40/11 40/14
                        43/22                     Mr. Hutchinson [11]      37/17 42/13 58/10 58/11
40/24 42/23 43/20 44/10                                                                              O
                        misunderstanding [1]      3/1 7/13 9/14 26/3 26/12 70/11 82/21
44/11 44/15 45/4 51/9
                        50/8                      36/23 42/6 58/9 63/14 neighbors [3] 8/10 38/7      o'clock [5] 79/20 79/22
51/24 52/1 52/3 60/24
                        mj [1] 1/2                68/24 69/20              38/8                       80/9 80/18 81/5
67/23 67/24 68/12 68/20
                        modifications [1] 19/24   Mr. Isaacs [2] 5/5 5/7 Neither [1] 61/3            O'Neill [1] 1/19
69/14 70/2 71/8 71/14
                        modify [1] 67/2           Mr. Meggs [1] 4/22       Nestler [4] 39/20 39/21   oath [41] 3/10 12/13
72/12 73/5 75/14 77/4
                        moment [5] 6/22 23/13     Mr. Minuta [2] 5/4       40/11 40/15                12/15 13/2 13/12 15/3
78/1 78/7 78/25
                        70/9 76/18 81/25          5/14                     never [4] 20/14 20/23      15/6 15/22 17/7 17/22
mean [9] 25/14 26/11
                        Monday [3] 78/4 79/5      Mr. Nestler [2] 39/21    29/9 60/14                 18/7 18/15 20/15 20/17
33/13 35/1 42/18 45/3
                        80/6                      40/15                    new [3] 32/11 54/5 54/7    22/7 22/8 23/8 24/11
50/2 59/15 68/11
                        money [1] 36/20           Mr. Pearce [1] 66/19 next [5] 19/8 21/19            24/19 30/24 31/7 31/10
means [1] 45/23
                        monitor [1] 77/22         Mr. Van [46] 7/17 9/15 54/14 68/12 73/5             31/23 34/6 41/22 49/18
media [5] 6/18 15/5
                        monitoring [5] 34/25      9/19 9/20 10/24 13/21 night [3] 14/19 16/12         49/22 50/8 54/6 54/8
15/15 15/21 59/15
                        42/1 51/2 65/10 66/16     16/3 16/4 19/10 19/11    38/3                       54/11 54/13 59/15 59/22
medical [7] 20/8 41/11
                        monitors [1] 34/25        24/4 26/4 27/7 36/24     nine [8] 19/16 19/17       60/1 60/3 62/9 64/11
65/16 65/16 66/21 66/22
                        months [4] 15/1 20/20     39/15 39/19 40/8 40/17 31/19 34/14 38/15 41/21      66/1 76/12 77/14
66/22
                        33/9 37/1                 40/21 41/4 42/5 43/2     51/19 51/21               object [5] 25/16 39/8
Medina [2] 56/20 57/2
                        more [15] 21/1 23/12      43/21 45/19 45/21 45/23 no [77] 1/2 5/20 5/22       39/14 40/14 81/10
meet [3] 68/9 68/11
                        23/23 24/6 28/21 32/14    47/18 48/19 49/16 50/12 7/8 7/14 7/16 7/22 8/17    objecting [1] 19/24
68/12
                        34/20 36/17 38/21 41/25   50/17 51/8 51/17 52/8    9/22 11/7 11/12 13/21     objection [17] 11/5
meeting [2] 67/22 68/4
                        51/20 51/22 56/4 62/17    55/7 58/8 67/16 68/5     13/21 16/15 21/9 23/13     11/7 15/9 15/11 16/3
meetings [1] 24/16
                        80/12                     68/22 69/5 69/12 69/18 26/6 31/1 31/3 31/10         16/4 16/6 39/11 39/25
Meggs [7] 4/22 5/1
                        Moreover [1] 62/12        70/15 80/23 81/9 82/15 31/11 31/15 32/7 32/9        40/6 40/20 48/20 48/21
22/13 22/14 22/19 50/4
                        morning [11] 2/7 2/8      Mr. Young [2] 5/6 5/7 33/1 33/23 34/8 36/7          48/24 48/24 51/9 70/14
50/5
                        2/10 2/18 3/1 3/4 3/6     Mrs. [4] 5/1 75/17       39/22 44/4 44/12 46/3     obligation [1] 57/11
Mehta [13] 21/20 22/3
                        3/8 3/9 6/3 73/6          75/23 76/7               46/7 46/21 48/16 49/1     obligations [1] 74/13
22/6 22/18 23/2 38/20
                        most [5] 6/4 20/4 22/24   Mrs. Dolan [3] 75/17     49/7 50/8 50/13 51/1      observation [2] 18/4
41/7 46/19 46/21 68/20
                        51/5 54/2                 75/23 76/7               51/10 52/2 54/1 55/16      51/7
78/6 79/12 79/14
                        motion [8] 19/24 67/3     Mrs. Meggs [1] 5/1       55/18 56/18 56/25 58/22   observations [1] 51/14
member [3] 15/6 17/7
                        67/3 78/13 79/23 80/13    Ms. [1] 50/1             59/1 59/17 60/23 60/24    observed [2] 12/10
22/8
                        81/16 82/8                Ms. Watkins [1] 50/1     61/4 61/6 61/6 64/11       18/22
members [2] 18/6 31/23
                        mount [1] 36/19           much [12] 4/9 5/16 9/6 64/16 65/2 65/21 66/24      obstruct [1] 60/5
mental [1] 61/6
                        mouth [1] 12/7            13/10 21/25 24/19 35/13 67/12 68/23 69/3 70/14     obtain [3] 63/25 64/8
mention [1] 8/4
                        move [2] 44/7 45/6        38/21 52/6 61/3 66/11    70/16 71/6 71/8 74/19      78/18
mentioned [1] 57/1
                        moving [2] 48/14 51/11    82/13                    75/8 75/23 76/2 76/11     obviously [4] 25/18
met [1] 13/3
                        Mr [11] 2/16 9/21 13/3    munitions [1] 36/10      77/11 77/13 82/1 82/4      51/1 73/18 75/19
metaphorically [1] 6/4
                        13/13 13/20 15/25 17/9    must [2] 56/17 56/24     82/17                     occasions [1] 51/18


                                                  Thursday, June 3, 2021.                                           6/3/2021
                                                                                                                     Page 92
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM           Document 227-3 Filed 06/08/21 Page 92 of 97
O                        78/12 78/14 78/16 78/22 P            personally [2] 68/17 79/15 79/19
                          ordered [3] 46/16 78/17                            72/17                    pointed [1] 51/18
occurred [4] 22/24                                  P-R-O-C-E-E-D-I-N-G-
                           81/13                                             perspective [2] 27/10 pointing [1] 8/2
 42/19 60/13 83/12                                  S [1] 2/1
                          orders [3] 29/13 34/22                             80/2                     points [1] 43/21
off [5] 4/5 26/20 37/6                              p.m [2] 48/9 81/14
                           35/13                                             perspectives [1] 5/11    Police [2] 22/9 32/11
 37/6 58/12                                         pack [1] 25/15
                          ore [1] 78/13                                      persuasion [1] 57/13     policy [1] 56/10
offend [1] 53/12                                    page [6] 21/7 47/17
                          organization [1] 31/25                             phases [1] 39/6          poses [1] 61/12
Offender [3] 65/6 66/16                             47/22 56/14 56/21 57/10
                          organizational [2]                                 Philadelphia [1] 1/21 position [12] 8/8 12/12
 66/17                                              PAGES [1]    1/7
                           24/16 30/5                                        phone [4] 11/25 12/2     14/24 24/21 26/12 26/12
offense [5] 30/12 30/13                             paid [1] 62/7
                          organize [1]  36/13                                64/23 65/19              40/12 40/15 41/3 46/15
 56/1 61/12 61/13                                   pain [1] 42/12
                          organizer [3] 24/23                                phones [1] 65/22         80/2 81/9
offer [2] 5/11 18/9                                 paint [1] 43/3
                           30/24 34/5                                        photo [11] 7/11 12/1     positively [1] 45/17
offered [2] 30/8 35/12                              PALM [3] 1/5 1/14
                          organizing [3] 20/2                                12/9 25/14 26/9 31/22 possessed [1] 5/21
office [11] 1/13 1/16                               1/18
                           20/12 52/17                                       31/22 44/17 47/21 47/25 possession [2] 32/12
 38/24 52/14 78/4 78/23                             pandemic [1] 83/13
                          originally [6] 4/23                                55/10                    65/2
 79/1 79/7 79/16 81/18                              Parker [4] 5/17 5/18
                           19/22 21/20 22/4 22/5                             photograph [39] 6/17 possible [4] 48/12 68/10
 82/10                                              5/21 22/3
                           46/6                                              7/18 9/14 9/15 10/5      68/11 74/25
officer [6] 34/18 63/22                             Parkers [3] 5/3 5/13
                          Orlando [2] 23/1 23/4                              10/17 11/2 11/9 12/14 posted [2] 18/21 19/3
 65/9 66/18 66/20 77/24                             22/3
                          other [44] 3/19 3/22 9/7                           13/5 21/7 21/8 21/11     posture [2] 5/14 67/21
Official [2] 1/23 83/17                             part [9] 5/18 12/14 20/1
                           12/10 12/22 12/23 13/9                            21/12 26/6 27/1 27/12 potential [1] 60/5
often [3] 33/6 58/6 82/2                            32/24 32/24 32/25 50/22
                           13/16 14/6 19/11 19/20                            27/19 27/23 27/25 28/4 precision [1] 29/13
Oh [2] 8/19 35/19                                   52/19 77/17
                           22/16 23/22 26/9 29/22                            28/5 38/3 38/5 48/13     preempt [1] 56/4
okay [34]   2/2 2/17 2/20                           partial [1] 9/8
                           29/22 31/23 38/15 38/22                           49/19 49/25 50/7 50/11 prepare [1] 64/18
 3/13 5/9 7/4 7/9 9/20                              participants [1] 60/16
                           39/22 41/21 42/13 44/3                            50/16 51/1 53/16 53/19 prepared [3] 15/24
 13/23 19/9 26/11 32/15                             participated [2] 64/12
                           44/7 45/7 47/15 49/5                              53/21 53/25 54/2 54/4    81/23 82/10
 33/2 33/21 35/21 36/4                              76/13
                           52/20 54/13 57/24 59/20                           54/17 54/24              preponderance [2]
 41/5 45/18 47/20 49/3                              particular [1] 18/7
                           61/1 61/14 61/24 61/25                            photographs [5] 12/10 56/18 59/8
 49/8 52/4 55/13 67/14                              particularly [1] 40/23
                           67/9 67/12 68/18 70/10                            17/9 17/11 25/1 25/2     presence [2] 56/19
 70/20 71/13 72/11 73/21                            parties [2] 3/17 8/3
                           75/3 75/7 77/11 77/19                             photos [6] 42/17 47/12 82/22
 75/5 77/18 80/23 81/12                             passport [5] 35/9 63/12
                           80/13                                             47/16 47/17 47/18 47/21 present [6] 3/20 3/24
 81/24 82/12                                        63/18 63/21 63/23
                          others [1] 59/10                                   physical [1] 36/25       14/2 17/8 43/25 44/6
old [5] 10/16 32/17                                 passports [3] 58/24
                          otherwise [5] 33/24                                pick [1] 74/16           presentation [2] 30/19
 35/18 58/21 73/16                                  63/25 64/1
                           45/3 61/5 66/14 71/8                              picture [3] 26/13 46/25 50/13
old-fashioned [1] 10/16                             past [2] 82/2 82/4
                          our [22] 7/21 8/21                                 49/1                     presented [2] 14/9 41/2
once [4] 45/8 47/21                                 Pause [1] 76/21
                           16/15 16/18 21/25 25/20                           pictures [1] 60/10       presentence [1] 32/8
 57/6 69/20                                         pay [3] 65/13 78/23
                           27/10 28/7 28/20 28/20                            Pierce [2] 65/8 83/18    presenting [1] 49/18
one [46] 13/25 14/21                                82/11
                           28/21 28/22 29/23 57/17                           pigeons [1] 64/23        preserve [1] 55/4
 17/22 21/15 22/13 22/16                            payment [1] 37/4
                           57/17 78/8 80/21 80/25                            pinpoint [1] 51/1        President [1] 33/13
 23/8 25/25 27/9 27/22                              Pearce [1] 66/19
                           81/6 81/6 81/22 82/6                              pinpointing [1] 16/21 presumed [2] 25/21
 29/3 29/3 29/6 32/1 32/6                           pendency [1] 37/5
                          out [21] 6/1 10/4 10/5                             pistols [1] 65/4         53/10
 32/10 36/22 38/22 39/7                             pending [2] 55/18 56/16
                           16/12 19/1 19/7 24/8                              place [1] 65/6           presumption [18] 28/24
 39/20 41/8 41/9 41/25                              Pennsylvania [1] 1/21
                           26/9 29/4 34/14 36/13                             Plaintiff [1] 1/4        28/24 37/18 55/24 55/25
 42/1 42/25 44/10 47/17                             pension [1] 37/5
                           37/8 39/3 43/9 44/9 51/6                          planned [1] 43/10        56/1 56/5 56/8 57/3 57/4
 47/21 54/2 59/19 60/21                             people [20] 18/3 20/14
                           51/18 65/16 65/25 76/23                           planner [1] 34/5         57/7 57/9 57/18 57/23
 60/24 62/8 67/13 67/20                             20/15 25/15 26/8 26/14
                           81/19                                             planning [3] 17/18       57/23 58/3 58/4 61/21
 69/4 70/9 70/10 76/11                              26/15 26/18 26/20 27/14
                          outcome [1] 55/18                                  58/23 59/1               presumptions [2] 57/6
 77/19 77/22 79/9 79/9                              27/21 31/2 34/14 36/13
                          outlet [3] 15/8 17/10                              pleading [8] 21/6 21/7 57/9
 79/25 80/1 81/25                                   42/17 42/20 42/21 51/23
                           45/14                                             21/11 21/16 52/16 52/16 pretrial [22] 3/13 3/15
online [6] 15/6 15/15                               52/20 77/14
                          outrageous [2] 25/19                               53/20 53/22              3/20 23/9 29/16 32/13
 15/16 15/21 18/21 45/14                            perhaps [5] 60/16 62/16
                           52/2                                              pleads [1] 39/2          35/23 39/6 41/24 43/4
only [18] 3/22 5/19 6/5                             68/18 68/20 80/4
                          outside [1] 5/18                                   please [7] 19/12 48/5    43/4 43/8 43/13 55/17
 18/3 18/4 20/5 24/14                               period [5] 22/11 29/18
                          over [7] 14/19 19/10                               70/4 71/15 73/8 80/9     61/19 62/13 63/22 63/22
 26/7 34/1 41/7 42/16                               37/13 59/3 79/11
                           39/5 43/23 69/15 79/13                            81/16                    64/4 67/8 76/3 78/12
 44/23 61/13 66/8 66/9                              permanent [1] 68/1
                           80/6                                              pocketknife [2] 32/17 pretty [2] 63/6 80/2
 66/24 67/19 74/14                                  permission [2] 20/8
                          overnight [1] 3/23                                 32/18                    Price [1] 56/13
operation [1] 69/7                                  41/10
                          overrule [1] 16/25                                 podium [2] 70/5 70/6 prima [1] 53/6
opportunity [3] 4/17                                permit [2] 56/11 74/16
                          overruled [1] 40/20                                point [42] 6/2 9/25 14/4 print [3] 10/4 44/5 47/8
 44/7 78/5                                          permitted [4] 64/17
                          overturned [1] 46/7                                14/14 14/14 14/16 14/16 printed [2] 10/17 47/9
oppose [1] 80/24                                    66/14 70/13 77/15
                          overwhelm [1] 43/19                                16/5 17/12 17/23 20/20 printer [1] 10/5
opposed [1] 6/1                                     person [10] 11/25 12/1
                          overwhelming [1]                                   22/9 24/8 25/17 27/1     prints [1] 44/9
opposing [1] 80/10                                  12/2 45/15 50/18 57/4
                           25/12                                             27/9 27/9 30/9 37/8 40/9 prior [14] 6/7 6/14
orb [1]  66/22                                      64/6  66/13 67/22 68/4
                          own [6] 18/13 35/23                                40/10 46/7 48/7 48/22    14/22 18/10 23/11 23/13
order [18] 19/14 46/1                               person's [1] 54/17
                           36/5 36/6 72/18 74/4                              51/6 52/1 52/3 55/9      23/14 29/8 32/7 32/9
 46/2 46/18 52/12 61/23                             personal [8] 53/1 62/23
                          owned [1] 36/2                                     59/18 59/20 65/11 65/15 32/10 60/24 62/17 78/22
 62/22 64/18 67/13 70/11                            63/5 63/10 72/13 72/18
                                                                             66/13 67/1 67/6 68/3     privileges [2] 23/20
 70/12 70/13 78/3 78/10                             73/25 74/4
                                                                             69/3 70/10 74/21 75/22 62/19


                                                  Thursday, June 3, 2021.                                           6/3/2021
                                                                                                                        Page 93
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM           Document 227-3 Filed 06/08/21 Page 93 of 97
P                       pull [1] 9/25               reasonable [6] 20/9       72/23 74/5 75/13 76/4     residing [1] 58/20
                        pulling [1] 50/21            41/12 55/4 78/14 79/11 78/10 78/12 78/14 78/16     resolve [2] 68/20 68/21
probable [1] 18/11
                        purpose [3] 39/4 39/4        81/21                    78/22 81/13 81/13         resolved [2] 28/18
probably [6] 8/11 19/8
                        68/7                        reasonably [4] 42/3      released [25] 19/16         48/11
37/21 65/19 80/2 80/24
                        purposely [1] 45/15          56/19 56/25 58/16        19/22 21/4 21/21 22/2     resources [3] 36/9
probation [12] 64/9
                        purposes [6] 11/6 11/10     reasons [6] 16/23 32/6 22/3 22/4 22/6 28/14          36/10 36/19
65/7 65/8 65/17 66/9
                        40/20 48/18 66/22 66/22      41/19 59/9 59/10 65/16 38/15 40/3 40/6 41/1        respect [15] 4/20 19/20
66/18 66/20 68/6 70/11
                        pursuant [2] 78/10          rebut [1] 57/8            41/21 46/8 46/12 46/16     20/24 21/2 21/19 29/20
73/1 77/21 77/23
                        78/17                       rebuttable [7] 55/23      52/21 57/20 60/9 62/1      37/9 40/17 45/10 45/19
Probation's [1] 77/9
                        pursue [1] 78/15             55/25 56/5 56/8 56/9     62/23 77/20 77/23 77/24    50/8 50/11 52/11 52/12
probative [1] 40/24
                        pushed [1] 8/16              57/3 61/21              releasing [1] 38/20         53/16
problem [3] 2/15 37/3
                        pushing [1] 50/19           rebuttal [3] 37/18 57/3 relevance [1] 48/25         respected [1] 66/20
55/16
                        put [9] 26/24 53/5           57/7                    relevant [5] 16/1 16/17    respond [3] 15/14 19/10
problems [1] 42/11
                        53/16 59/13 63/7 63/14      rebutted [3] 58/13 59/7 17/16 39/17 40/18            52/8
proceed [2] 9/16 39/25
                        63/15 69/15 80/6             61/21                   religious [2] 20/8 41/11   response [2] 13/15 17/2
proceeded [1] 13/4
                        puts [6] 34/24 34/24        receive [2] 44/1 48/13 rely [2] 32/8 41/3           restricted [1] 66/7
proceeding [2] 16/23
                        50/24 51/2 52/14 77/22      received [5] 14/18       relying [1] 10/18          restrictions [2] 43/10
53/13
                                                     17/13 45/8 47/2 47/7    remained [1] 5/17           76/3
proceedings [14] 9/12 Q
                                                    recess [4] 10/14 47/24 remains [1] 46/4             restrictive [3] 28/15
10/14 16/1 16/17 17/16
                         Q-U-A-R-T-E-R-M-A-I         48/4 83/5               remotely [3] 66/11          42/2 56/11
22/15 22/20 39/17 40/16
                         -N-E [1] 57/10             recognizance [1] 6/13 66/12 83/14                   restrictiveness [2]
48/4 51/16 76/21 83/6
                         quantum [1] 20/24          recommendation [3]       removal [3] 3/14 3/14       20/10 41/12
83/10
                         Quartermaine [4]            43/7 43/9 43/13          79/12                     result [1] 37/2
process [3] 17/19 29/1
                          57/10 57/14 57/21 58/1    recommends [1] 43/4 removed [1] 50/15               resulted [1] 61/2
42/14
                         question [3] 28/14         reconsider [2] 79/6      rented [6] 35/24 35/25     resumed [2] 10/14 48/4
proclaimed [1] 13/12
                          45/11 74/14                79/23                    36/1 36/3 36/4 62/6       returned [1] 55/20
produced [1] 82/7
                         questionable [1] 62/16     reconsideration [1]      rents [1] 37/12            review [4] 23/2 78/9
producing [1] 57/19
                         questions [4] 63/16         23/2                    repeat [2] 30/22 51/6       78/15 82/6
production [1] 57/8
                          73/21 74/12 75/7          record [10] 10/15 19/23 replaced [2] 42/13          reviewed [1] 19/5
professionally [1] 64/21
                         quick [1] 80/14             19/25 21/12 23/11 32/10 42/16                      revoke [1] 66/4
proffer [24] 4/2 4/11
                         quickly [4] 8/1 26/1        43/21 60/23 60/23 73/11 replacement [3] 37/1       rhetoric [1] 31/2
6/3 11/14 11/25 12/3
                          48/11 80/13               recorded [1] 83/9         42/11 64/1                Rick [1] 2/24
12/10 12/19 14/17 14/20
                         quite [4] 45/20 51/20      recording [1] 78/18      repleads [1] 20/7          rid [4] 31/12 59/21
15/13 15/21 15/24 16/5
                          58/6 62/16                recordings [2] 82/3      report [7] 29/16 32/8       59/22 59/25
17/1 19/9 19/12 32/16
                         quote [1] 19/25             82/5                     35/15 35/23 43/13 64/4    rifle [7] 21/8 21/9 21/15
33/11 38/10 40/21 45/12
                         quoting [1] 57/21          red [3] 12/2 12/22        64/5                       21/18 25/2 53/23 54/1
50/23 51/5
                                                     49/23                   Reported [1] 1/23          rifles [1] 65/4
proffered [4] 26/24      R                          reference [3] 32/20      reporter [3] 1/23 78/20    right [100]
27/2 60/11 62/5          R-I-T-A [2] 71/22           39/20 40/18              83/17                     rights [1] 53/9
proffering [1] 50/18      71/23                     referenced [1] 26/7      reporter's [1] 78/24       riots [1] 50/16
progress [1] 37/1        raise [4] 2/11 71/15       references [1] 39/14     reporting [1] 83/14        rise [1] 83/5
prohibiting [1] 75/19     75/15 76/16               referred [4] 12/17       reprehensible [1] 60/14    risen [1] 33/11
promptly [2] 8/24        raised [2] 43/21 57/6       23/20 58/23 65/7        represent [1] 65/12        rising [1] 34/17
78/20                    rally [1] 42/21            referring [3] 8/11 18/17 representation [1]         risk [10] 30/8 56/17
pronounced [1] 23/12 ran [1] 17/10
                                                     35/16                    69/21                      56/17 57/4 57/25 58/12
property [11] 20/7 23/6 ranks [1] 34/18
                                                    refers [1] 33/6          representing [1] 40/14      58/13 58/14 59/9 61/12
28/22 31/20 36/5 36/6
                         rather [3] 34/18 79/6      reflect [1] 18/5         reproached [1] 4/24        risker [1] 59/5
41/10 56/2 63/6 72/18     80/6                      Reform [2] 56/10 57/25 request [4] 3/20 61/18       RITA [2] 71/17 71/20
74/4
                         read [1] 21/12             regard [1] 4/18           67/13 70/2                river [1] 20/3
proportionality [1]
                         reads [2] 12/13 20/17      regarded [1] 45/23       requesting [2] 46/10       RMR [2] 1/23 83/16
25/8
                         ready [3] 9/11 55/8        regarding [4] 14/10       67/10                     road [2] 67/1 75/1
propose [1] 4/12          58/25                      20/1 39/21 78/9         require [4] 64/15 65/10    role [2] 13/10 20/1
proposing [1] 25/24      real [12] 8/1 19/15        regardless [2] 40/4 76/7 65/12 82/22                rolling [1] 21/14
proposition [1] 57/15     31/23 33/14 36/5 36/6     regular [1] 10/8         required [4] 41/25         room [1] 62/7
prosecutor [4] 40/24      38/11 60/7 62/8 63/5      Reinhart [1] 69/5         72/12 77/20 77/23         Rotunda [1] 31/19
81/1 81/3 81/4            72/18 74/3                relate [1] 47/18         requirement [4] 70/12      rub [1] 60/7
prosecutors [1] 40/2
                         realistic [1] 36/15        relates [1] 18/13         71/7 75/2 75/2            rule [3] 55/8 78/8 78/17
protect [4] 18/13 28/21 really [26] 11/23 16/18
                                                    relation [1] 6/18        research [1] 38/3          rules [5] 29/11 78/8
28/25 55/5                24/24 30/7 31/5 32/5      relationship [1] 62/3    resend [1] 44/21            80/25 81/6 81/22
prove [1] 56/17           32/20 34/3 34/15 36/11    relative [4] 3/24 46/4 reserve [2] 68/15 68/19      ruling [2] 41/6 81/11
proven [2] 59/8 62/11 37/17 37/22 38/4 38/7
                                                     67/13 75/18             reside [1] 72/3            runs [1] 38/24
provide [4] 6/16 69/7     38/14 41/16 41/18 52/25   release [29] 20/6 25/23 residence [11] 59/18
69/8 80/25                55/1 58/25 60/24 61/3      41/20 43/13 46/11 53/11 65/2 65/5 65/15 65/23      S
provided [1] 17/10        62/10 67/22 69/7 80/5      56/11 58/16 61/23 63/4 66/21 74/22 75/24 76/3      safe [1] 29/4
public [2] 6/17 19/23    reason [4] 4/6 28/19        63/9 63/24 67/9 67/10    76/10 77/16               safety [4] 20/10 41/13
publication [1] 15/16     32/15 80/11                67/12 67/17 72/13 72/17 resides [2] 58/18 58/21     42/3 57/1


                                                    Thursday, June 3, 2021.                                            6/3/2021
                                                                                                                       Page 94
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM            Document 227-3 Filed 06/08/21 Page 94 of 97
S                          23/22 24/6 25/11 25/17 sight [1] 60/13             South [3] 33/17 62/6      55/4 60/12
                           25/18                   sign [2] 30/9 35/12         83/18                   still [11] 3/10 7/21 9/9
said [28] 8/23 15/15
                          seen [7] 6/6 8/6 25/1    Signal [2] 23/20 62/19     Southern [5] 58/19 66/7 22/2 25/21 26/9 55/11
 16/11 17/15 18/1 19/19
                           33/3 33/5 42/16 62/10 signature [1] 35/12           66/8 66/23 78/8          55/14 72/20 74/8 76/24
 20/19 20/23 21/17 25/21
                          seizing [1] 18/14        signed [3] 62/25 63/10     space [2] 71/22 71/23 stop [3] 9/24 22/22
 33/5 36/11 39/2 40/4
                          self [4] 13/12 17/24      72/14                     speak [7] 60/23 63/1      29/15
 40/25 50/12 51/4 52/18
                           18/13 27/11             significant [4] 5/19        65/19 71/14 73/5 80/4 Street [2] 1/17 1/20
 52/22 54/12 54/14 54/20
                          self-evident [1] 27/11    22/21 62/17 62/24          80/13                   strengthened [1] 20/5
 54/21 59/2 60/3 63/17
                          self-identifying [1]     significantly [2] 5/14     Special [3] 65/6 66/16 strict [4] 43/14 53/12
 67/7 69/14
                           17/24                    24/25                      66/17                    61/24 75/2
same [8] 16/14 17/11
                          self-interests [1] 18/13 signing [1] 72/15          specialist [2] 7/21 8/21 strictly [1] 65/18
 39/24 54/15 54/22 60/3
                          self-proclaimed [1]      silent [1] 21/16           specifically [2] 49/19 strike [1] 25/20
 73/21 73/22
                           13/12                   similar [4] 13/10 23/6      55/20                   stringent [1] 25/23
Sandra [2] 5/18 5/20
                          send [5] 10/9 44/3        23/21 61/24               specificity [1] 30/21    strong [3] 31/18 35/7
sang [1] 34/13
                           44/13 44/23 45/4        similarities [1] 62/21     spell [2] 71/21 73/10     60/5
saw [3] 8/10 38/8 55/14
                          sent [4] 44/4 44/15 47/3 similarly [2] 14/8 38/19   spend [1] 29/6           stuff [3] 21/24 22/1
say [15] 16/18 25/4
                           54/1                    simply [1] 51/6            spent [1] 58/7            34/10
 25/11 26/8 26/21 35/16
                          sergeant [2] 33/11       since [6] 4/17 20/6 31/6   spoke [1] 39/19          subject [1] 83/13
 37/24 40/2 40/17 41/5
                           34/19                    44/6 45/22 80/5           Spruce [1] 1/20          submit [5] 12/25 13/9
 46/2 52/15 52/16 64/16
                          series [1] 12/17         singing [1] 27/15          stable [1] 67/5           17/16 18/4 51/19
 74/15
                          serious [6] 18/6 53/14 sir [7] 3/12 11/4 64/14      stack [5] 5/19 6/10 6/19 substance [1] 69/15
saying [6] 15/20 16/9
                           56/17 58/14 59/5 59/8    65/24 69/10 74/9 82/24     12/17 12/25             substantial [4] 25/12
 28/4 42/20 53/7 53/17
                          seriousness [1] 37/14 site [4] 15/6 15/15           stack's [1] 6/14          25/18 37/13 52/3
says [2] 54/7 81/1
                          serve [1] 34/1            50/24 51/2                stacking [3] 27/17       such [5] 29/12 30/17
scary [1] 60/13
                          served [4] 22/8 29/20 sits [1] 42/12                 27/20 27/20              36/23 46/3 63/7
schedule [1] 80/14
                           59/2 61/16              sitting [2] 42/6 72/24     staff [3] 33/11 34/19    sufficient [2] 2/20
school [5] 23/15 32/13
                          service [2] 34/17 37/3 situated [4] 22/24 24/25      48/10                    69/19
 32/19 60/25 74/18
                          services [13] 20/8 29/16 38/19 52/21                stairs [2] 27/15 34/13 sufficiently [3] 58/13
screen [8] 6/19 7/2 7/7
                           32/13 35/23 41/11 41/24 situation [6] 9/5 9/8      stand [2] 5/13 61/12      59/7 61/20
 8/14 8/19 9/19 20/19
                           43/4 43/5 43/9 43/13     22/25 62/8 69/14 81/2     standard [1] 37/16       suggest [3] 43/8 53/13
 20/19
                           63/22 63/22 64/4        six [2] 37/13 58/20        standby [1] 20/2          57/19
screens [1] 8/18
                          serving [2] 29/21 34/11 slightly [1] 50/6           standing [4] 11/17       suggestion [1] 46/11
sealed [2] 21/24 22/1
                          set [2] 56/18 79/23      smooth [1] 69/7             26/20 49/20 61/9        Suite [1] 1/17
search [8] 8/9 70/12
                          settled [2] 28/7 67/4    so [126]                   standpoint [1] 67/23     summary [1] 18/22
 70/13 70/22 71/2 71/4
                          several [3] 20/20 50/12 society [1] 25/20           stands [2] 6/3 28/23     sunglasses [1] 11/19
 71/10 77/13
                           51/18                   soft [1] 53/4              start [2] 19/14 58/12    super [1] 37/1
searching [2] 70/22
                          sex [1] 31/17            software [2] 65/22         started [1] 16/9         superseding [1] 55/21
 71/1
                          share [4] 6/20 7/2 9/24 66/24                       stashed [1] 36/14        supervised [2] 65/8
seat [1] 75/10
                           51/13                   solely [1] 68/6            state [8] 18/2 29/17      65/18
seated [1] 48/5
                          she [5] 22/7 63/17 63/20 some [33] 3/23 4/6 4/18     50/25 62/2 65/1 68/4    supervision [1] 66/18
second [16] 11/24 13/14
                           74/16 74/16              6/1 6/8 8/7 12/13 12/23    71/19 73/10             supervisor [1] 43/5
 14/14 14/16 22/23 26/2
                          shift [1] 57/12           14/18 20/18 20/20 22/1    stated [5] 17/17 56/13 support [1] 3/20
 29/3 29/16 36/23 39/10
                          shirt [1] 54/22           23/10 23/21 23/22 25/8     56/20 58/5 77/13        sure [23] 2/15 4/7 7/5
 44/10 50/11 55/11 55/14
                          shocked [1] 20/21         26/18 42/17 47/8 59/9     statements [1] 15/25      7/23 8/15 8/22 9/11 9/23
 67/15 76/20
                          shop [3] 32/17 32/17      59/18 60/16 62/8 62/15    STATES [21] 1/1 1/3       16/16 26/17 29/4 43/21
Secondly [1] 16/10
                           60/25                    62/21 62/21 66/13 67/1     1/10 2/4 2/7 2/9 2/19    55/13 63/1 66/3 67/4
seconds [1] 39/13
                          short [4] 45/1 47/20      68/18 74/23 75/20 79/21    29/18 56/13 56/15 56/20 69/12 69/16 70/13 71/6
Section [4] 55/25 56/3
                           79/1 79/15               80/11                      57/2 57/9 57/14 57/21    77/11 81/3 81/18
 56/3 58/5
                          shortly [2] 6/8 29/9     somebody [2] 39/5 40/3      58/18 78/4 78/11 78/16 sureties [1] 30/9
security [2] 33/12 38/22
                          shotguns [1] 65/4        somehow [2] 31/25           78/23 83/17             surety [4] 62/24 63/10
see [39] 4/5 6/23 7/6
                          should [14] 14/7 14/8     45/23                     status [3] 3/25 4/16      72/14 73/25
 7/10 7/11 7/12 7/18 7/24
                           14/12 16/19 21/25 25/23 something [9] 7/19 8/15     56/16                   surrender [1] 35/9
 9/19 9/20 9/25 11/18
                           28/14 29/1 31/2 32/7     26/4 32/19 39/6 45/25     statute [4] 32/24 32/25 surrounding [1] 61/15
 12/9 12/14 12/19 13/5
                           40/25 46/3 60/14 80/3    48/25 53/22 61/2           33/6 57/18              surveillance [5] 6/13
 19/19 23/7 27/10 44/10
                          shouldn't [1] 40/25      sometime [1] 74/15         statutory [2] 32/24 57/6 21/13 31/9 34/9 50/25
 44/11 44/19 45/4 47/12
                          show [6] 20/21 21/17     somewhat [1] 18/5          stay [15] 66/12 77/21 suspected [1] 14/25
 48/11 52/20 53/22 54/13
                           26/14 54/4 56/24 72/16 somewhere [1] 36/14          78/3 78/14 78/17 79/1 swear [1] 73/8
 54/18 60/4 61/6 61/6
                          showed [2] 31/5 50/7     soon [2] 68/10 68/11        79/11 79/16 79/20 80/8 sweatshirt [9] 11/21
 61/7 62/8 67/5 67/5
                          showing [2] 8/17 32/17 sorry [13] 7/15 13/19         80/17 80/24 80/25 81/21 12/8 12/11 49/20 50/9
 70/22 71/2 83/3
                          shows [7] 6/18 21/13      15/10 33/4 43/1 49/12      82/8                     54/5 54/7 54/15 54/15
see and [1] 12/19
                           25/14 26/13 26/13 31/13 49/22 51/8 55/15 70/19     stayed [2] 32/2 81/13 SWORN [2] 71/17 73/9
seek [3] 5/5 63/25 64/7
                           54/10                    72/10 77/2 77/6           Steele [4] 5/1 22/5 22/7 synced [1] 9/10
seeking [4] 4/12 11/2
                          sic [1] 30/24            sort [5] 5/11 8/7 11/20     42/1                    system [1] 82/7
 44/24 55/17
                          side [3] 26/20 80/13      51/13 81/2                step [1] 62/13
seeks [2] 56/15 56/22
                           83/1                    SOU [1] 65/7               steps [9] 6/10 6/11 6/14 T
seems [7] 22/23 23/21
                          sides [2] 58/8 81/7      sought [3] 5/2 23/2 46/5    13/3 17/8 18/12 49/20 table [2] 7/20 70/8


                                                  Thursday, June 3, 2021.                                             6/3/2021
                                                                                                                         Page 95
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM             Document 227-3 Filed 06/08/21 Page 95 of 97
T                          81/24 82/12 82/14 82/17 76/9 79/2 79/8 79/10      title [1] 32/25              5/13 12/21 12/22 17/15
                           83/4                      79/16 80/1 80/3 80/4    today [16] 3/16 9/1          22/24 23/14 29/2 29/8
tactical [1] 22/10
                          thanks [3] 24/5 55/6       81/20 81/20              20/21 27/25 28/3 28/3       32/10 36/8 39/22 44/17
tail [1] 80/1
                           69/22                    thing [15] 16/15 24/14 30/7 38/6 63/22 63/23          47/17 47/18 47/21 54/2
take [9] 4/11 9/10 10/2
                          that [515]                 26/7 28/20 38/23 38/24 67/13 69/9 69/20 74/13        77/22
 19/13 45/1 47/8 47/20
                          that's [56] 2/15 2/20 7/1 42/25 60/3 61/13 67/19 78/3 79/5                     type [6] 6/13 12/13
 52/11 55/4
                           8/8 8/10 8/11 12/2 21/12 76/11 77/8 77/19 79/9 today's [3] 11/6 11/10          12/23 65/25 77/12 77/12
taken [4] 8/22 17/11
                           22/21 23/24 25/4 26/17 79/9                        48/18                      types [1] 33/7
 22/2 51/1
                           27/3 27/3 28/4 30/4      things [12] 17/15 23/21 together [3] 6/6 6/7         typically [1] 29/19
taking [3] 4/5 28/8
                           31/21 31/22 33/23 35/13 24/17 29/2 31/23 32/10 62/5
 28/11                                                                                                   U
                           36/15 39/4 40/16 41/3     33/7 34/10 35/2 39/1    told [6] 16/14 21/3 26/5
talk [11] 13/8 16/21
                           41/6 45/6 52/19 53/7      40/22 60/22              40/11 45/14 73/20          U.S [14] 1/13 1/24
 20/18 20/25 25/3 28/13
                           53/14 53/17 54/16 54/18 think [59] 2/20 5/17 8/5 tomorrow [13] 79/7           10/16 52/14 64/8 65/7
 29/9 30/10 30/10 52/25
                           56/7 56/13 56/14 57/1     8/8 8/10 16/18 16/21     79/20 79/22 80/9 80/18     65/17 68/6 79/1 79/7
 68/12
                           57/9 57/21 58/1 58/7      19/15 19/18 19/18 20/22 80/22 81/5 81/14 81/16      79/16 81/17 82/10 83/18
talked [5] 16/13 16/13
                           60/13 61/9 62/24 64/18 22/21 25/8 28/6 29/25       82/9 82/20 82/21 82/23     U.S.C [2] 22/15 58/5
 31/17 38/24 38/25
                           68/18 70/20 70/20 70/24 30/14 32/6 32/13 35/2 took [5] 13/11 18/12            ultimate [1] 81/4
talking [3] 37/17 38/23
                           71/5 71/11 74/23 75/1     36/12 36/15 36/16 36/16 19/14 62/12 63/13           under [22] 3/10 9/6
 58/17
                           75/8 75/22 77/7 81/21     37/12 37/16 37/19 37/23 top [9] 6/13 13/3 19/21     20/6 21/4 22/15 28/7
talks [1] 38/22
                          their [18] 6/15 14/10      37/24 38/16 41/6 41/18 19/21 34/13 52/13 52/15      28/7 28/8 31/9 38/15
tampering [2] 22/14
                           14/10 21/11 27/21 27/23 46/21 46/25 49/14 51/10 52/15 54/4                    49/22 49/23 52/23 53/10
 22/19
                           29/21 36/12 43/6 43/13 51/10 52/19 53/15 53/22 tossed [1] 33/19               53/12 55/25 56/2 56/11
tape [1] 78/18
                           46/2 52/16 52/16 53/20 54/10 55/10 58/8 58/8 touching [1] 38/2                65/3 78/8 81/22 82/6
tapes [2] 78/20 82/3
                           53/22 54/6 54/8 80/2      58/8 58/15 59/3 60/4    tough [1] 23/25             undergo [1] 24/24
teacher [1] 32/18
                          them [23] 2/16 24/20       60/7 61/9 61/13 63/8    towards [1] 21/15           underlying [2] 56/10
tear [1] 31/21
                           25/4 26/21 29/13 31/8     68/5 68/16 76/17 76/17 Township [1] 32/11           58/4
techniques [1] 34/9
                           31/12 31/15 31/17 32/2 79/7 79/24 81/6 81/7       train [1] 34/5              understand [23] 3/11
technological [2] 13/25
                           35/1 37/25 39/22 40/23 thinks [2] 16/11 16/17 trained [3] 20/14 29/23         17/19 18/19 19/9 22/6
 83/13
                           42/17 44/6 51/6 63/1     this [124]                34/6                       23/24 25/7 26/11 27/6
technology [3] 9/5 9/10
                           70/7 72/24 76/12 79/13 Thomas [2] 52/12 52/13 trainee [1] 30/25               33/1 39/19 40/19 41/6
 76/20
                           81/5                     thoroughly [2] 43/6      trainer [1] 30/25           64/1 64/13 64/24 65/23
teenager [1] 23/15
                          then [37] 6/20 6/24 7/19 43/6                      training [10] 20/14         66/5 68/16 72/14 74/6
telephone [1] 31/8
                           9/15 9/16 10/4 13/3      those [35] 4/7 4/25 6/1 24/24 24/24 29/24 34/3       76/4 81/10
tell [12] 10/2 11/23 26/3
                           15/14 19/22 21/20 22/4 6/1 12/21 12/22 16/23       34/4 34/8 34/12 34/15      understand it [1] 18/19
 26/10 26/22 29/19 38/7
                           22/5 22/5 28/17 33/16     20/22 22/11 25/2 25/5    34/20                      understanding [1]
 40/13 49/3 53/24 54/18
                           37/14 38/3 38/6 41/5      28/8 32/3 33/7 34/10    transcript [4] 1/9 78/21    18/20
 64/5
                           43/5 53/10 54/22 54/24 35/11 36/8 37/6 38/16       81/23 82/7                 understands [1] 49/24
telling [2] 53/1 54/18
                           58/3 66/14 69/5 69/17     38/16 41/19 42/2 43/7 transcription [1] 83/9        undertaking [1] 74/13
tells [2] 34/22 35/15
                           70/3 71/22 73/5 77/13     43/10 47/12 47/18 55/22 transcripts [2] 82/10       unfavorable [1] 59/25
ten [3] 52/23 53/2 56/4
                           79/10 81/1 81/13 81/18 59/9 60/16 61/3 61/7        82/11                      unhappy [1] 31/3
tenus [1] 78/13
                           81/21 82/9                67/2 75/12 82/10 82/11 travel [2] 6/5 64/1          Unit [3] 65/7 66/16
term [1] 56/4
                          theory [2] 52/24 53/2 though [1] 60/16             traveled [1] 62/5           66/17
terminated [1] 69/9
                          there [104]               thought [6] 13/20 30/19 tray [1] 63/23               UNITED [21] 1/1 1/3
terms [1] 18/22
                          thereafter [2] 6/8 47/19 38/6 43/9 55/14 77/4      treated [3] 14/8 37/3       1/10 2/4 2/7 2/9 2/19
terroristic [1] 28/9
                          therefore [1] 83/13       three [7] 5/2 5/12 12/20 41/8                        29/17 56/13 56/15 56/20
testified [3] 21/10 23/9
                          these [20] 13/6 16/1       12/21 16/13 19/16 19/18 treatment [2] 65/16         57/2 57/9 57/14 57/21
 54/12
                           16/17 17/16 20/6 22/17 through [13] 17/13          66/22                      58/18 78/4 78/11 78/16
testifying [1] 62/13
                           23/25 25/9 25/9 25/19     19/19 34/18 44/19 45/5 tri [1] 30/9                 78/23 83/17
testimony [16] 3/19 6/9
                           38/7 39/17 40/16 40/22 47/1 47/5 49/17 51/15 tri-sign [1] 30/9                unless [2] 45/2 80/6
 20/11 24/8 24/12 27/13
                           46/1 51/16 58/6 76/3      61/11 79/5 82/20 82/23 trial [5] 25/22 43/19        unlike [2] 5/23 51/23
 27/13 27/25 31/9 38/11
                           79/12 82/3               Thursday [2] 79/5 80/5 56/16 56/19 66/13             unlock [1] 18/2
 49/2 53/3 54/16 54/23
                          they [69] 6/5 6/6 6/14 tie [4] 18/14 35/6 35/7 tried [1] 41/17                 unreliable [1] 16/22
 54/24 62/16
                           6/19 13/11 14/2 19/25     35/7                    trouble [1] 4/7             until [11] 3/16 15/2
texts [1] 64/23
                           20/19 20/21 21/6 21/8 ties [3] 30/10 35/4         true [3] 31/11 37/24        37/10 76/18 77/21 78/3
than [12] 5/14 24/7
                           21/16 21/17 21/17 27/4 35/11                       54/16                      79/20 80/6 80/9 81/5
 28/21 32/14 34/18 34/20
                           27/17 29/7 29/21 29/21 time [32] 4/4 5/18 5/21 truthful [1] 23/11             81/14
 52/23 53/2 54/9 62/18
                           31/3 31/8 31/9 32/14      14/1 15/1 15/2 19/12    try [6] 2/16 4/5 7/4 60/2   untruthful [1] 62/16
 81/15 82/9
                           35/12 35/13 35/16 36/5 22/8 22/11 24/12 29/6       67/1 76/22                 unusual [2] 62/13 69/14
thank [35] 4/13 4/15
                           36/5 36/12 38/6 38/8      30/22 35/5 36/22 37/13 trying [8] 19/13 23/24       up [28] 6/5 6/24 9/10
 8/12 10/21 11/8 11/15
                           41/9 42/2 43/6 47/18      39/20 41/16 48/8 50/25 31/13 37/22 59/25 60/5       9/25 11/25 12/2 14/21
 13/18 17/5 42/4 42/5
                           52/15 52/16 52/18 53/16 53/19 58/7 59/3 62/14      76/25 81/7                 19/5 27/14 27/16 30/16
 42/23 43/11 43/12 43/17
                           53/17 53/19 53/21 54/1 64/7 64/8 66/19 77/3       turn [3] 43/18 75/14        32/1 38/20 40/11 40/24
 47/23 49/11 49/14 50/10
                           54/4 56/16 57/14 58/6     78/14 79/11 80/12 80/19 78/1                        42/22 44/5 47/19 53/16
 52/5 52/7 55/7 68/23
                           63/1 63/2 63/2 64/5       82/18                   turned [2] 35/20 63/21      62/6 63/5 68/13 68/19
 69/23 70/17 71/12 75/9
                           64/20 64/21 70/12 70/22 timeframe [1] 38/11       twit [1] 18/25              70/4 72/16 72/17 74/3
 75/11 77/1 77/18 78/2
                           70/25 71/2 71/3 76/6     times [2] 28/9 50/12     two [20] 5/3 5/4 5/11       74/16


                                                   Thursday, June 3, 2021.                                              6/3/2021
                                                                                                                         Page 96
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM             Document 227-3 Filed 06/08/21 Page 96 of 97
U                         view [2] 37/17 40/12     60/4                       40/25 51/21 55/23 60/7     74/8
                          viewed [2] 59/24 60/1    we [98]                    60/8 61/5 64/5 75/25       wise [1] 34/8
update [1] 23/16
                          violate [3] 63/3 72/16   weapon [4] 5/21 8/4        76/7 78/5 79/16 80/10      wish [5] 3/19 13/15
upon [3] 12/10 14/9
                           74/5                    31/20 33/10                which [35] 4/18 6/18       14/2 19/12 42/8
 43/20
                          violence [2] 30/13       weapons [7] 8/9 21/9       8/7 10/17 11/22 12/14      wishes [3] 64/20 68/20
us [4] 2/17 9/16 37/11
                           30/15                   21/9 33/6 52/17 59/24      20/5 21/4 23/11 29/9       80/11
 55/14
                          violent [1] 61/5         75/24                      29/22 37/3 37/18 38/8      withdrawn [1] 33/20
use [3] 2/13 34/3 35/1
                          violin [1] 53/23         wearing [9] 11/19          38/11 42/10 43/9 46/1      within [2] 32/23 78/22
used [8] 18/2 21/6
                          Virginia [1] 50/25       11/21 12/6 12/18 12/22 49/19 50/24 54/10 55/19        without [1] 16/20
 29/24 34/8 34/9 34/20
                          visit [3] 67/20 76/14    49/20 50/8 54/15 54/22 57/3 57/15 58/5 58/16          WITNESS [2] 71/17
 53/19 53/21
                           77/15                   week [2] 52/18 68/12       59/22 61/1 61/2 62/19      73/9
using [1] 65/25
                          visor [1] 12/7           weekend [1] 81/19          65/14 66/16 66/20 78/11    witnesses [3] 64/11
Usually [1] 80/25
                          vitriol [1] 31/2         weeks [1] 15/5             78/22                      64/16 64/18
V                         voice [3] 4/6 45/14      weigh [2] 31/16 54/20 while [11] 7/25 42/15           won't [1] 35/14
                           45/17                   weighing [1] 38/14         43/18 44/8 45/6 47/25      wood [2] 32/17 32/17
van [50] 1/19 1/19 3/4
 7/17 9/15 9/19 9/20 9/21 voiced  [1] 31/2         weighs [1] 34/19           53/9 63/24 69/16 69/17     word [1] 43/16
 10/24 13/21 16/3 16/4    volume   [1] 2/11        weight [12] 16/5 17/2      76/3                       words [4] 31/3 45/24
 19/10 19/11 24/4 26/4 W                           30/18  32/4  38/12 40/1    white  [1] 30/17           54/5 54/8
                                                   40/23 49/5 54/25 61/3 white-collar [1] 30/17          wore [1] 22/9
 27/7 36/24 39/15 39/19
                          wait [3] 45/6 47/16      61/4 61/15                 who [33] 2/6 2/22 3/2      work [3] 10/3 74/15
 40/8 40/17 40/21 41/4
                          76/18                    well [23]  6/7 7/6 7/24    4/23 5/2 5/4 5/12 5/17     80/22
 42/5 43/2 43/21 45/19
                          waiting [1] 7/25         9/23 10/22 12/15 14/12 11/25 12/2 13/2 16/10          working [1] 37/11
 45/21 45/23 47/18 48/19
                          walkers [1] 42/18        18/10 23/16 26/23 41/15 16/18 17/8 17/23 19/5         works [2] 6/20 76/20
 49/16 50/12 50/17 51/8
                          want [33] 6/23 7/5 7/23 43/24 46/19 48/23 49/3 20/2 26/10 29/20 40/11          world's [1] 67/24
 51/17 52/8 55/7 58/8
                          8/22 13/24 16/8 18/25    52/4 59/10 59/13 69/13 45/15 49/25 50/18 50/19        worse [1] 77/3
 67/16 68/5 68/22 69/5
                          24/8 44/1 45/2 45/7      71/2 77/16 81/23 82/12 52/20 58/18 60/19 61/8         worth [1] 18/24
 69/12 69/18 70/15 80/23
                          47/16 47/17 48/24 51/9 Wellington [4] 35/22         63/6 64/12 69/4 76/12      would [72] 4/2 5/10
 81/9 82/15
                          51/12 52/8 53/12 55/1    58/19 72/5 73/22           77/14                      6/16 11/19 12/25 13/9
vantage [1] 17/12
                          60/17 60/17 67/4 68/9 went [4] 27/16 34/13          whole   [2] 27/14 27/16    14/17 14/19 15/4 15/11
Veen [48] 1/19 1/19 3/5
                          69/15 75/17 75/21 76/11 34/14 42/22                 wholesale   [2] 71/9       17/15 18/3 18/14 24/7
 7/17 9/15 9/19 9/20 9/21
                          80/4 80/16 80/17 80/24 were [32] 3/25 4/23          77/13                      25/4 28/6 29/12 29/12
 10/24 13/21 16/3 16/4
                          81/18 81/21              5/12 6/10 17/10 17/11 whom [2] 12/18 17/7             30/1 32/3 33/10 34/16
 19/10 19/11 24/4 26/4
                          wanted [15] 3/24 6/2     17/21 17/21 20/2 22/18 whose [2] 4/24 54/17           34/21 38/6 38/13 41/13
 27/7 36/24 39/15 39/19
                          8/1 27/8 37/8 37/23 44/8 23/14 25/5 25/19 26/8 why [19] 4/10 4/10 5/24         42/2 42/2 42/7 43/8
 40/8 40/17 40/21 41/4
                          52/20 55/13 59/20 67/7 29/7 38/8 38/15 42/18        8/14 10/3 15/24 25/22      43/25 44/5 44/5 45/25
 42/5 43/2 43/21 45/19
                          69/15 74/20 75/15 76/16 42/21 42/22 45/16 45/16 28/14 28/16 28/19 32/7         50/6 51/6 51/16 51/19
 45/21 48/19 49/16 50/12
                          wants [5] 26/24 27/3     50/15 52/20 52/20 55/13 32/15 40/17 44/18 44/22       53/18 54/25 56/2 58/16
 50/17 51/8 51/17 52/8
                          28/21 34/25 45/21        60/9 63/3 71/8 72/15       44/22 58/7 79/19 79/21     59/1 59/14 59/18 63/6
 55/7 58/9 67/16 68/5
                          ware [1] 62/15           74/4  82/2                 widely   [1] 6/17          63/7 63/8 66/14 67/10
 68/22 69/5 69/12 69/18
                          warrant [1] 8/9          WEST    [3]  1/5 1/14 1/18 wife  [16]  30/9 35/10     67/19 67/22 68/5 68/5
 70/15 80/23 81/9 82/15
                          warrantless [2] 71/10 what [85]                     35/17 35/23 58/21 61/8     68/6 68/9 68/11 71/8
Veen's [2] 45/24 47/18
                          77/13                    What's [1] 49/12           61/17 62/25 63/4 63/7      71/15 75/12 78/3 78/12
vended [1] 63/23
                          was [172]                whatever   [7]  14/2       63/10 63/19 70/1 70/4      79/6 79/11 79/14 79/24
verifiable [1] 34/23
                          was on [1] 13/20         18/12 29/12 34/22 39/16 71/15 72/7                    80/5 80/5 80/8 80/9
versus [4]  10/16 56/13
                          Washington [7] 16/14 65/20 80/4                     will [83] 4/19 6/21 6/21   80/18 82/21
 57/22 67/24
                          21/3 30/16 32/3 38/20 whatsoever [4] 61/5           6/23 6/24 8/23 8/24 9/1    wouldn't [2] 33/9 33/13
very [37] 8/24 9/5
                          40/11 78/5               64/11 75/25 76/2           9/3 9/10 9/11 9/15 9/16    wrap [1] 47/19
 13/10 16/14 18/6 20/25
                          wasn't [20] 13/20 13/21 wheeling [2] 38/2 38/4 10/2 10/12 11/9 13/14           written [3] 18/18 18/22
 23/15 23/15 25/18 27/16
                          28/2 30/23 30/23 30/24 when [36] 3/16 9/6 9/7 13/15 13/25 14/1 17/1            19/3
 27/18 28/14 29/6 35/7
                          30/25 30/25 31/1 31/21 9/8 13/8 14/5 21/1 23/1 17/1 21/12 23/12 25/3           wrong [1] 7/19
 42/2 42/9 43/6 47/19
                          32/19 34/4 34/4 34/5     23/14 24/17 26/3 29/20 25/11 28/16 28/18 29/19        wrote [2] 19/25 32/13
 48/22 52/3 52/6 52/10
                          34/6 34/15 37/8 40/9     30/10 31/16 32/9 35/16 30/2 30/9 34/2 35/14
 53/18 54/4 58/6 60/13                                                                                   Y
                          42/20 53/14              37/17 37/24 38/7 38/23 35/15 37/6 39/3 40/2
 60/22 61/23 61/24 61/24
                          watched [1] 16/15        54/19 56/15 60/10 60/19 44/2 45/1 47/8 47/11          Yeah [2] 7/23 47/4
 62/2 62/12 66/17 66/18
                          Watkins [4] 4/22 21/24 60/25 61/11 62/7 64/5        47/12 47/12 47/24 56/19    year [4] 35/18 42/11
 66/19 80/11 82/12
                          22/2 50/1                64/16 66/11 66/12 68/8 56/25 62/2 62/24 63/21          58/21 61/16
vest [1] 22/10
                          wave [1] 34/14           68/9 76/20 77/19 77/22 63/23 64/5 65/7 65/17          years [12] 29/11 29/14
veteran [1] 61/16
                          way [24] 4/2 5/10 6/3 where [15] 9/8 32/5           65/17 65/21 66/3 66/4       29/18 32/16 35/5 37/13
victim [2] 30/13 30/14
                          10/16 16/16 19/5 20/23 32/11 33/12 37/5 53/17 66/7 66/12 67/5 67/5              56/4 58/20 59/2 72/10
victims [3] 64/10 64/16
                          23/14 26/13 29/22 34/16 54/4 56/22 57/2 58/24       68/3 68/4 69/3 69/9         72/11 79/13
 64/18
                          38/5 38/13 40/10 41/23 63/12 67/5 67/5 81/1         69/21 70/12 71/2 72/22     yellow [4] 49/22 50/1
video [9] 3/2 9/6 18/18
                          42/19 53/1 53/13 57/17 83/3                         73/1 75/3 76/19 77/19       50/2 50/3
 18/20 21/13 26/9 26/10
                          66/2 71/8 77/14 77/25 wherewithal [1] 36/18 79/2 79/17 79/17 80/20             yes [46] 2/3 3/12 4/3
 49/12 69/18
                          82/4                     whether [21] 6/12          80/21 81/4 81/12 81/13      4/13 7/3 9/21 10/21 11/4
video-conference [2]
                          ways [7] 29/25 33/25     14/22 26/15 28/5 30/7      81/24 83/3                  15/24 32/22 32/23 35/20
 3/2 9/6
                          36/8 59/12 59/19 60/2    30/12 40/2 40/4 40/5       willing [3] 72/20 73/24     44/25 46/24 47/6 48/2


                                                   Thursday, June 3, 2021.                                              6/3/2021
                                                                              Page 97
United States
    Case      vs. Jason Dolan
            1:21-cr-00028-APM   Document 227-3 Filed 06/08/21 Page 97 of 97
Y
yes... [30] 48/17 51/25
 54/14 55/12 64/14 64/25
 65/24 66/6 68/2 69/10
 70/24 72/4 72/6 72/8
 72/19 72/21 72/25 73/20
 73/21 73/23 74/1 74/7
 74/9 75/5 75/16 75/22
 76/5 76/6 78/2 82/24
yesterday [31] 3/10
 3/14 3/25 4/16 4/17 5/24
 6/2 6/9 8/4 8/6 13/1
 14/21 16/20 19/16 20/11
 21/10 25/21 27/13 27/14
 27/25 28/1 28/10 30/19
 37/20 37/22 49/2 50/23
 51/5 53/3 54/2 54/19
yesterday's [3] 24/8
 24/12 31/9
yet [3] 17/23 47/5 74/17
you [290]
You're [1] 65/21
young [5] 5/6 5/7 22/4
 63/20 74/2
your [130]
yourself [2] 64/22 76/1
Z
Zoom [2] 9/9 65/19




                                     Thursday, June 3, 2021.                  6/3/2021
